Colombia
En

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — AREA PUT-30

RONDA COLOMBIA 2014
Página 1 de 123
: . | Nombre Tipo Prospectividad
AREA ASIGNADA: PUT-30 1 Continental Yc

CONTRATISTA TALISMAN COLOMBIA OIL 8: GAS LTD.

TALISMAN COLOMBIA OIL 8: GAS LTD.
OPERADOR

FECHA: 10 de Septiembre de 2014

Los Contratantes:

AGENCIA NACIONAL DE HIDROCARBUROS, en adelante ANH, entidad estatal del
sector descentralizado de la Rama Ejecutiva del orden nacional, con personería jurídica;
patrimonio propio y autonomía administrativa, técnica y financiera, adscrita al Ministerio de
Minas y Energía; creada por el Decreto Ley 1760 de 2003 y modificada su naturaleza
jurídica por el distinguido como 4137 de 2011, desarrollado por el Decreto 714 de 2012;
con domicilio principal en la ciudad de Bogotá, D.C., representada legalmente por su
Presidente, doctor JAVIER BETANCOURT VALEE, identificado con cédula de ciudadanía
No. 72,169,920 expedida en Barranquilla; cargo para el cual fue designado mediante
Decreto 2500 del 14 de noviembre de 2013 y del que tomó posesión el 15 siguiente, según
consta en Acta No. 126; debidamente facultado para celebrar este negocio jurídico por los
numerales 1, 3 y 17 del artículo 10 del referido Decreto Ley 4137 del 2011; con
fundamento en la delegación conferida por el Acuerdo 2 del 19 de febrero de 2014, del
Consejo Directivo, y en desarrollo de la Resolución de Apertura del Procedimiento de
Selección de Contratistas y Asignación de Áreas “Ronda Colombia 2014” No. 197 del 20 de
febrero de 2014, y de la Resolución de Adjudicación 816 del 12 de agosto del mismo año,
de una parte, y, de la otra,

TALISMAN COLOMBIA OIL 8: GAS LTD, sociedad debidamente organizada y existente
bajo las Leyes de Calgary, con sucursal establecida en Colombia mediante Escritura Pública
No. 528 de la Notaría 34 de Bogotá D.C. del 2 de marzo de 2001, inscrita en la Cámara de
Comercio el 7 de marzo de 2001 bajo el número 97697 del libro 06, con Nit. 830083619-5,
en adelante el Contratista, representada por QUENTIN GOODBODY, con Cedula de
Extranjería No. 305.463expedida en Bogotá, en condición de Representante Legal, todo lo
cual consta en Certificado de Existencia y Representación Legal Expedido por la Cámara de
Colombia
E

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS EZ:P No, 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 2 de 123

Comercio de Bogotá, quien declara bajo la gravedad del juramento, que se entiende
prestado con la suscripción del presente negocio jurídico, que ni ella, níla persona jurídica
que representa, sus socios (salvo los de personas jurídicas ábiertas o inscritas en bolsas de
valores) ni sus administradores, se encuentran incursos en causal de inhabilidad,
incompatibilidad ni prohibición, ni en conflicto de intereses, para el efecto.

Celebran el presente Contrato de Exploración y Producción ESP No. 11— ÁREA
PUT-30 del 10 de septiembre del 2014, contenido en las estipulaciones que se consignan
más adelante, previas las siguientes

CONSIDERACIONES:

Primera: Que en sesión del 19 de febrero de 2014, según consta en Acta No. 2, el Consejo
Directivo impartió autorización para iniciar el Procedimiento Competitivo Abierto de
Selección de- Contratistas y Asignación de Áreas “Ronda Colombia 2014", y mediante
Acuerdo 2 de ese mismo día, en cumplimiento del artículo 5 del Acuerdo 4 de 2012,
Reglamento de Contratación para Exploración y Explotación de los Hidrocarburos propiedad
de la Nación, definió las Áreas por asignar en desarrollo de dicho Procedimiento, al tiempo
que delegó en el Presidente de la Entidad la determinación de los límites de tales Áreas,
que se llevó a cabo mediante Resolución 187 del 19 de febrero de 2014 y Resolución 390
del 2 de mayo de 2014.

Segunda: Que con sujeción al artículo 9 del citado Acuerdo 4 de 2012, mediante
Resolución No. 197 del 20 de febrero de 2014, se ordenó la apertura de la “Ronda
Colombia 2014”. -

Tercera: Que, surtido el Procedimiento de Selección conforme a las reglas de los Términos
de Referencia correspondientes; realizada la Habilitación de los Participantes; evaluadas y
calificadas las Propuestas presentadas, y celebrada Audiencia Pública para el efecto, por
Resolución No. 816 del 12 de agosto de 2014, se asignó el Área PUT-30 Tipo 1 Continental,
prospectiva para Yacimientos Convencionales, ubicada en la Cuenca del Caguan-Putumayo,
a TALISMAN COLOMBIA OIL € GAS LTD. al que se adjudicó el Contrato de
Exploración y Producción, ESP correspondiente, notificada a su representante Lega!.

Cuarta: Que dentro del plazo fijado en la citada providencia para este propósito, el
D

Colombia
- 20m

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 3 de 123

representante legal debidamente facultado del adjudicatario concurrió personalmente a la
ANH para suscribir el presente Contrato de Exploración y Producción, ERP, contenido
en las estipulaciones que se consignan más adelante, conforme al siguiente.

INDICE
No. Capítulo Págs.

I Definiciones 5-23
II | Objeto, Alcance y Duración 23-36
IN _| Actividades de Exploración 36 - 48
IV _| Actividades de Producción 48-54
W__ |'Conducción y Operaciones 54 - 64
VI” | Regalías 64 - 67
VII_| Derechos Contractuales de la ANH 67-71

VIII | Información y Confidencialidad - 71-75
IX __| Responsabilidad, Indemnidad, Garantías y Seguros 75-93

X__ | Devolución de Áreas . 93-96
XI Supervisión, Incumplimiento y Multas 96 — 102
XIT_ | Terminación 102 - 112

XII | Solución de Controversias 112-114
XIV _| Disposiciones Varias 114 - 124
Letra Anexos Págs.

A__ | Area Asignada 1-3
B Programa Exploratorio 1-2
€ Derechos Económicos 1-9
F Programas en Beneficio de las Comunidades 1-17

Acuerdos 2 y 5 de 2013, sobre Aportes para Formación, Fortalecimiento
Institucional y Transferencia de Tecnología.

*| Acuerdo 2 de 2011, sobre Parámetros para los Programás en Beneficio de las
Comunidades
Resoluciones ANH 350 y 351 de 2014, sobre Precio Base para Liquidación de
Regalías por la Explotación de Petróleo Crudo y de Gas, respectivamente.

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 4 de 123

CAPÍTULO I
DEFINICIONES

Cláusula 1.- Introducción:

Para efectos de la interpretación, ejecución, terminación y liquidación de este Contrato y de
sus Anexos, los términos y las expresiones que se consignan con mayúscula inicial en su
texto, tienen el significado que a cada uno se asigna en ta Cláusula siguiente, sin perjuicio
de la definición consignada en el artículo 2 de la Ley 97 de 1993 sobre Descubrimiento; de
las contenidas en los Acuerdos 4 de 4 de mayo de 2012 y 3 de 26 de marzo de 2014, del
Consejo Directivo, en las Resoluciones 18 1517 de 2002, 18 1495 de 2009 y 9 0341 de
2014, del Ministerio de Minas y Energía, o en las disposiciones. que los modifiquen,
adicionen o sustituyan.

No obstante, algunos términos que no requieren definición o concepto, se consignan
también en mayúscula inicial por su importancia en el contexto del presente Contrato.

Cláusula 2.- Términos y Expresiones Definidos:

A continuación se relacionan los términos y las expresiones materia de definición y su
correspondiente concepto:

Abandono: Taponamiento y cierre técnico de uno o varios Pozos, el desmantelamiento de
construcciones y de equipos de producción, así tomo la limpieza y restauración ambiental
de las zonas donde se hayan realizado Operaciones de Exploración, Evaluación o
Producción, en ejecución de este Contrato, con arreglo al ordenamiento superior, (Cfr. Res.
181495 de 2009, Art. 30)

Acumulación: Aplicable exclusivamente para Yacimientos No Convencionales, es aquella
que representa grandes volúmenes de roca cargados con Petróleo o Gas, con límites
definidos, atrapados por una convergencia de varios mecanismos geológicos o físicos, tales
como bajas permeabilidades, presión anormal y mecanismos de absorción. Estas
Acumulaciones no dependen del comportamiento de la columna de agua y requieren
esfuerzos adicionales o estimulación para ser extraídas del subsuelo. También son
continuas y no pueden ser representadas y valoradas en términos de tamaño y números
Cotombia
20

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 5 de 123

individuales de campos delineados por contactos de agua.

Año: Período de doce (12) Meses consecutivos, de acuerdo con el calendario Gregoriano,
contado desde una fecha específica y que finaliza el mismo día del año siguiente.

Año Calendario: Período de doce (12) Meses, comprendido entre el primero (1%) de enero
y el treinta y uno (31) de diciembre, ambos inclusive, de cada Año.

Aportes para Formación, Fortalecimiento Institucional y Transferencia de
Tecnología: Contribución a cargo del Contratista, constituida por las sumas de dinero
que debe transferir a la ANH o invertir en el desarrollo de la industria de los Hidrocarburos,
para sufragar programas de formación profesional o especializada; proyectos de
fortalecimiento institucional, o planes que conduzcan a la transmisión de conocimientos
sistemáticos en aspectos inherentes al Sector, con arreglo al reglamento del Consejo
Directivo de la ANH sobre la materia, contenido en los Acuerdos .2 del 23 de mayo y 5 del
10 de diciembre, ambos de 2013, o en las normas que los modifiquen, adicionen o
sustituyan, y al presente Contrato.

Área Asignada: Superficie, Continental o Costa Afuera, comprendida dentro de uno o
varios polígonos, limitados en lo posible por líneas de dirección norte-sur y este-oeste, que
determinan el o los Bloques del subsuelo en los cuales se otorgan al Contratista los
derechos a explorar Hidrocarburos provenientes de Yacimientos Convencionales y/o No
Convencionales según el alcance del Contrato, removerlos de su lecho natural,
transportarlos hasta un punto en la superficie, y adquirir la propiedad de la parte que
corresponda a aquel, alinderada en el Anexo A. En esta Área, el Contratista está
autorizado, en razón de este negocio jurídico, para desarrollar Operaciones de Exploración,
Evaluación, Desarrollo y Producción de los Hidrocarburos provenientes de Yacimientos
Convencionales y/o No Convencionales, que son objeto del mismo, según su Alcance.

Área Asignada en Evaluación: Porción del Área Asignada, en la cual el Contratista
realizó un Descubrimiento y en la que ha decidido llevar a cabo un Programa de Evaluación
para establecer si es o no Comercial, de acuerdo con la Cláusula 12, denominada Programa
de Evaluación. Esta porción ha de estar enmarcada por un polígono regular en superficie,
preferiblemente de cuatro (4) lados, que comprenda la envolvente de ta proyección vertical
en superficie de la estructura que corresponde al Descubrimiento.
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

ES

Colombia
don

Página 6 de 123

Área Asignada en Exploración: Porción del Área Asignada, en la cual el Contratista
desarrolla Operaciones de Exploración.

Área Asignada en Producción: Porción o porciones del Área Asignada, en la(s) cual(es)
se localizan uno o más Campos, y existe Producción de Hidrocarburos, como se establece
en el Capítulo TII, Actividades de Producción, del presente Contrato.

Área de Influencia de las Operaciones y de Desarrollo de los Programas en
Beneficio dé las Comunidades: Zona geográfica delimitada por el Contratista con
fundamento en el contexto social, económico, ambiental y cultural de los lugares donde
han de desarrollarse las Operaciones de Exploración, Evaluación, Desarrollo y Producción
materia del presente Contrato y donde estas pueden tener repercusiones, y en la cual está
obligado a desarrollar dichos Programas, de acuerdo con lo estipulado en la Cláusula 27 y
fo dispuesto en el Anexo F.

Área Remanente: Área que en el curso de la ejecución contractual queda en poder del
Contratista para la ejecución de las actividades de Exploración, Evaluación, Desarrollo y
Producción, como resultado de tas Devoluciones sucesivas a las que está obligado conforme
a este negocio jurídico.

Aviso de Descubrimiento: Información que debe entregar el Contratista a la ANH,
relativa al Descubrimiento de Hidrocarburos provenientes de Yacimientos Convencionales
y/o No Convencionales en el Área asignada, según sea el Alcance del presente Contrato, en
los términos de la Cláusula 11, que lleva esa denominación.

Barril: Unidad de medida del volumen de Hidrocarburos Líquidos, que equivale a cuarenta
y dos (42) galones de los Estados Unidos de América, corregidos a condiciones estándar, es
decir, a una temperatura de sesenta grados Fahrenheit (60% F) y a una atmósfera de
presión absoluta. :

Bloque: Volumen del subsuelo, delimitado verticalmente por la proyección de los límites
del Área Asignada hacia el centro de la tierra, donde el Contratista está autorizado para
desarrollar Operaciones de Exploración, Evaluación, Desarrollo y Producción de
Hidrocarburos provenientes de Yacimientos Convencionales y/o No Convencionales, según

Qe

Colombia
EN]

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 7 de 123

el alcance de este negocio jurídico, es decir, el derecho de buscarlos, removerlos de su
lecho natural, transportarlos a un punto definido de la superficie, y adquirir la propiedad de
aquella porción que constituye su participación, en los términos del ordenamiento superior
y del presente Contrato.

Buenas Prácticas de-la Industria del Petróleo: Operaciones, procedimientos, métodos
y procesos idóneos, seguros y eficientes, puestos en práctica para la obtención del máximo
beneficio económico en la recuperación final de las reservas de Hidrocarburos, la reducción
de pérdidas, la seguridad operacional, la protección de las personas, del medio ambiente y
de los recursos naturales en el desarrollo de las actividades de Exploración y Explotación de
Hidrocarburos, comúnmente empleados por operadores profesionales, prudentes y
diligentes en la industria internacional del Petróleo, bajo condiciones y circunstancias
similares a las que se presenten en desarrollo de fas actividades y Operaciones de este
Contrato, en cuanto no contraríen el régimen jurídico superior colombiano.

Campo: Área específica en cuyo subsuelo existen uno o: más Yacimientos.

Para el caso de Yacimientos No Convencionales, es considerado como el área también
determinada del subsuelo, con comunicación efectiva en la Acumulación de Hidrocarburos,
asociada al drenaje de influencia generado por la estimulación de los Pozos. El Campo está
limitado por la envolvente formada por la sumatoria del área de drenaje de los Pozos
productores más distantes del (o de los) Arreglo(s) de Pozos.

Campo Comercial: Campo con uno o más Yacimientos Descubiertos, sobre el o los
cuales el Contratista ha declarado Comercialidad.

Declaración de Comercialidad: Manifestación escrita, expresa, clara y precisa del
Contratista a la ANH con la determinación incondicional de Explotar Comercialmente un
Descubrimiento.

Derechos Económicos: Retribuciones en dinero o en especie a cargo del Contratista y a
favor-de la ANH, por los diferentes conceptos establecidos eh el ordenamiento superior, en
los Acuerdos 4 de 2012 y 3 de 2014, así como en este Contrato.

Derechos por concepto del Uso del Subsuelo: Retribución periódica en dinero a cargo
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E£P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 8 de 123

del Contratista como compensación por concepto del derecho exclusivo a utilizar el
subsuelo del Área Asignada-para la Exploración, Evaluación, Desarrollo y Producción de los
Hidrocarburos provenientes de Yacimientos Convencionales y/o No Convencionales objeto
del presente Contrato, según el Alcance del mismo, cuyos montos y oportunidades de pago
se estipulan en el Numeral 29.1 de la Cláusula 29 y en el Ordinal C.1 del Anexo C,
denominados Derechos Económicos, con arreglo al ordenamiento superior y al presente
Contrato.

Derechos por concepto de “Precios Altos”: Retribución en dinero o en especie, a cargo
del Contratista calculada sobre cada unidad de la Producción de su propiedad, en función
de los precios internacionales de los Hidrocarburos y del volumen o del tiempo de aquella,
cuyos montos y oportunidades de cubrimiento se estipulan en el Numeral 29.2 de la misma
Cláusula 29 y en el Ordinal C.2 del Anexo C, también con arreglo al ordenamiento superior
y al presente Contrato.

Derechos de Participación en la Producción: Retribución en dinero o en especie, a
cargo del Contratista, ofrecida por éste en su Propuesta y calculada sobre cada unidad de
la Producción de su propiedad, pagadera como se estipula en el Numeral 29,3 de la
Cláusula 29 y en el Ordinal C.3 del Anexo C, también con arreglo al ordenamiento superior
y a este negocio jurídico.

En casos de producción de Hidrocarburos provenientes de Yacimientos No Convencionales
en un Área asignada originalmente para Yacimientos Convencionales, esta participación
corresponderá a la ofrecida por el Contratista para el caso eventual de desarrollar
Yacimientos No Convencionales en aquella.

Y si el Área fue originalmente asignada para Yacimientos No Convencionales, la
Participación en la Producción para el caso eventual de desarrollarse Yacimientos
Convencionales en ella, ha de corresponder también a la ofrecida por el Contratista para
los Hidrocarburos provenientes de este último Tipo de Yacimientos.

En todos los casos debe corresponder a un porcentaje de la Producción neta, igual o mayor
a uno (1), que el Contratista se obliga a reconocer y pagar a la ANH, en dinero o en
especie, íntegra y oportunamente, expresado en cifra porcentual y correspondiente a
barriles equivalentes de aceite (BOE), con arreglo al ordenamiento superior y al respectivo
DY) O.
EAS z Colombia

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

..

Página 9 de 123

negocio jurídico. Debe ser siempre un número entero, de manera que no se admiten
fracciones. De presentarse, la ANH aproximará el monto al número entero inmediatamente
superior.

Desarrollo u Operaciones de Desarrollo: Actividades, obras y trabajos que realiza y
ejecuta el Contratista en un Área Asignada en Producción, que incluyen, pero sin limitarse
a ellas, perforación, completamiento y equipamiento de Pozos de Desarrollo; diseño,
construcción, instalación y mantenimiento de equipos, tuberías, líneas de transferencia,
tanques de almacenamiento, métodos artificiales de Producción, sistemas de recuperación
primaria y mejorada, sistemas de trasiego, tratamiento y almacenamiento. Previa
autorización expresa y escrita de la ANH, y de acuerdo con la naturaleza de la actividad,
pueden llevarse a cabo fuera del Área Asignada en Producción.

Descubrimiento: Cuando mediante perforación con taladro o con equipo asimilable y la
práctica de las correspondientes pruebas de fluidos, se logra el hallazgo de la roca en la
cual se encuentran: (i) Hidrocarburos acumulados que se comportan como unidad
independiente en cuanto a mecanismos de producción, propiedades petrofisicas y
propiedades de fluidos, o (ii) Acumulaciones que técnicamente permiten concluir, con
arreglo a las Buenas Prácticas de la Industria del Petróleo, que existen Hidrocarburos
producibles en Yacimientos No Convencionales.

Descubrimiento de Gas Natural No Asociado: Hallazgo cuya prueba formal de
Producción, en el entendido de que sea representativa del Yacimiento o de los Yacimientos
Descubiertos, arroje como resultado una Relación Gas Aceite (RGA) mayor a siete mil
(7.000) pies cúbicos estándar de Gas por cada barril de Hidrocarburos Líquidos, y una
composición molar de heptanos (C7+) menor de cuatro por ciento (4.0%). Se entiende por
Relación Gas Aceite, RGA, la relación entre el volumen de Gas Natural en pies cúbicos por
Día y el volumen de Hidrocarburos Líquidos en Barriles, también por Día, producidos por un
Pozo, y por composición molar de heptanos (C7+), él porcentaje moltar de heptanos y
demás Hidrocarburos de mayor peso molecular. La RGA de un Descubrimiento que tiene
varios Yacimientos se determina con base en el promedio ponderado de la producción de
cada Yacimiento, y la composición molar de heptanos (C7+), como el promedio aritmético
simple.

Día: Período de veinticuatro (24) Horas, que se inicia a las cero (00:00) y termina a las
Colombia
E]

>
2
Ñ

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA:PUT-30
RONDA COLOMBIA 2014

Página 10 de 123

veinticuatro (24:00). La expresión Días Calendario, equivale a días comunes o corridos. Por
el contrario, Días Hábiles, corresponde a los del Calendario Gregoriano, excluidos tos
sábados, domingos y festivos en Colombia, es decir, los días laborables forzosos. Cuando
«en el presente Contrato mo se especifique si un plazo de Días corresponde a Días Calendario,
comunes o corridos, o a Días Hábiles, se entiende que son Días Hábiles.

Exploración u Operaciones de Exploración: Todos las actividades, obras y trabajos
que el Contratista desarrolla o ejecuta en el Área Asignada, para determinar la existencia
y ubicación de Hidrocarburos en el subsuelo, que incluyen, pero sin limitarse a ellos,
métodos geofísicos, geoquímicos, geológicos, cartográficos y, en general, actividades de
prospección superficial, perforación de Pozos Exploratorios y Estratigráficos, así como otras
operaciones directamente relacionadas con la búsqueda de Hidrocarburos en el subsuelo.

Evaluación u Operaciones de Evaluación: Todas las actividades y operaciones
realizadas para determinar la capacidad de producción de Hidrocarburos, o algún
parámetro petrofísico de las rocas o fluidos de los Yacimientos, así como para delimitar la
geometría de uno o más Yacimientos. Incluyen estudios sobre el impacto de la explotación
comercial de aquellos en el medio ambiente, los recursos naturales renovables y el entorno
social, conforme a lo estipulado en la Cláusula 12, denominada Programa de Evaluación. A
título de ejemplo, tales actividades y operaciones incluyen perforación de Pozos
Exploratorios, adquisición de programas sísmicos de detalle, ejecución de pruebas de
Producción, y, en general, otras operaciones orientadas a determinar los límites de un
Yacimiento o de Yacimientos Descubiertos, así como su eventual Comercialidad.

Explotación: Incorpora tanto el Desarrollo, como la Producción.

Fase 0: Período comprendido entre la fecha de suscripción del presente Contrato y la
Fecha Efectiva, durante el cual el Contratista debe adelantar los trámites de verificación y
certificación de presencia de grupos o comunidades étnicos en el Área de Influencia de las
Operaciones y de Desarrollo de los Programas en Beneficio de las Comunidades, así como
llevar a cabo la o las Consultas Previas a que haya lugar, en colaboración con el Ministerio
del Interior, cuando ello sea requerido por el ordenamiento superior,

Fecha Efectiva: Es el Día Calendario inmediatamente siguiente a la fecha de terminación
de la Fase 0, según lo dispone la Cláusula 6, numeral 6.3.1.4.

Mp
Colombia
. som

nn)

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 11 de 123

Gas Natural: Mezcla natural de Hidrocarburos en estado gaseoso a condiciones estándar,
es decir, a una températura de sesenta grados Fahrenheit (60% F) y a una atmósfera de
presión absoluta, compuesta por los miembros más volátiles de' la serie parafínica de
Hidrocarburos. :

Gas Natural Asociado: Todo Gas o vapor innato en la formación y producido de un

Yacimiento clasificado como de Petróleo, así como todo Gas que se extraiga de la capa de

gas de un Yacimiento de Petróleo, Corresponde al Ministerio de Minas y Energía determinar

cuándo el Gas de un Campo, Yacimiento o Pozo-es o no asociado. (Cfr. Res, CREG 055 de
* 1999, Art. 1, Definiciones)

Gas Natural No Asociado .(o Gas Natural Libre): Aquel Gas natural que es producido en
Yacimientos donde no se encuentra conjuntamente con el Petróleo. Igualmente, es
atribución del citado Ministerio determinar cuándo el Gas de un Campo, Yacimiento o Pozo
es o no libre o No Asociado. (Cf. Res. CREG 055 de 1999, Art. 1, Definiciones)

Hidrocarburos: Compuestos orgánicos constituidos principalmente por la combinación
natural de carbono e hidrógeno, así como de aquellas sustancias que los acompañan o se
derivan de ellos. Para efectos de este Contrato, este concepto NO incluye Gas Metano
Asociado a Mantos de Carbón (CBM), ni aquellos contenidos en arenas bituminosas.

Hidrocarburos Líquidos: Hidrocarburos que en condiciones estándares de temperatura y
presión, es decir, a sesenta (60) grados Fahrenheit (600F) y a una atmósfera de presión
absoluta, permanecen en estado líquido en la cabeza del Pozo o en el separador, así como
los destilados y condensados que se extraen del Gas,

Hidrocarburos Líquidos Extrapesados: Aquellos con gravedad API (“American
Petroleum Institute”) menor a diez grados (109).

Hidrocarburos Líquidos Pesados: Aquellos con gravedad API (“American Petroleum
Institute”) mayor o igual a diez grados (109) y menor de quince grados (159).

Interés Moratorio: Tasa máxima de interés que el ordenamiento jurídico colombiano
permite cobrar para eventos de mora, certificada por la Superintendencia Financiera o por
i Colombia
DA

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ES:P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 12 de 123

la entidad que haga sus veces, y aplicable a obligaciones dinerarias en Pesos Colombianos.
Si las obligaciones se han estipulado en Dólares de los Estados Unidos de América,
corresponde a la Tasa Principal LIBOR (London Interbank Borrowing Offered Rate) a tres (3)
Meses, para los depósitos en esa misma moneda, incrementada en ocho puntos
porcentuales (LIBOR más 8%).

Inversión Adicional: Suma de dinero expresada en dólares de los Estados Unidos de
América, en múltiplos de cien mil (100.000) si el Área asignada es Continental, o de un
millón (1.000.000) si es Costa Afuera (Offshore) o prospectiva para Yacimientos No
Convencionales, que el Contratista está obligado a invertir para sufragar los costos y
gastos correspondientes a las actividades exploratorias adicionales propuestas para la
primera Fase del Período Exploratorio, por encima de las establecidas en el Programa
Mínimo fijado por la ANH para cada Área Asignada. La Inversión Adicional se considera
parte esencial e integral del Programa Exploratorio. Debe ser invertida en el curso de la
Primera Fase del Período Exploratorio dei presente Contrato, so pena de verse el
Contratista obligado a entregar a la ANH la Inversión Remanente, salvo las opciones
expresamente previstas, todo de acuerdo con la Cláusula 9.

Inversión Remanente: Aquella porción de las inversiones a cargo del Contratista, tanto
la Mínima y la Adicional -en su caso-, si se trata del Programa Exploratorio, como la
correspondiente al Programa Exploratorio Posterior, de haberlo, que no ha sido
efectivamente invertida en la ejecución de las actividades correspondientes a las distintas
Fases en curso de cada uno de ellos, con sujeción a la citada Cláusula 9. En el evento de no
haberse completado las inversiones de la Fase correspondiente, o de que su monto haya
resultado inferior al fijado u ofrecido y pactado, previos autorización y acuerdo con la ANH,
la diferencia puede ser empleada en el desarrollo de actividades «adicionales de exploración
o de evaluación, en ejecución del mismo Contrato, salvo los casos de renuncia; en trabajos
exploratorios-adicionales en Áreas correspondientes a otro u otros Contratos de Exploración
y Producción, ESP o de Evaluación Técnica, TEA entre las dos (2) partes, o, finalmente, en
Áreas Libres de interés para la ANH, caso en el cual, la información recabada o el resultado
de las actividades exploratorias pasará a ser de propiedad exclusiva de esta última. De lo
contrario, es decir, si no se opta y formaliza alguna de las posibilidades señaladas, el
Contratista debe entregar a la ANH, en dinero efectivo, el valor de las inversiones que no
hubiera realizado efectivamente en la respectiva Fase, - bien las correspondientes al
Programa Exploratorio y/o al Programa Exploratorio Posterior.

y

Colombia
2014

>
2
sj
“d

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 13 de 123

Inversión Social: Compromiso asumido por el Contratista con las comunidades del Área
de Influencia de las Operaciones y de Desarrollo de los Programas en Beneficio de las
Comunidades, en las zonas de ejecución de las actividades de Exploración, Evaluación, y
eventuales de Desarrollo y Producción, a su cargo, y en las que tales actividades tengan
repercusión o efectos, con el fin de fomentar el desenvolvimiento sostenible mediante un
conjunto de actividades y de inversiones empresariales encaminadas a contribuir al
fortalecimiento del entorno social, cultural y económico, y a mejorar las condiciones de
bienestar de sus habitantes.

Este compromiso ha de cumplirse mediante la formulación y ejecución de programas y
proyectos específicos con arreglo a la Cláusula 27 y al Anexo F, denominados Programas en
Beneficio de las Comunidades. La Inversión Social es diferente de aquella que pueda
imponerse o llegue a desarrollarse con motivo del cumplimiento de las actividades
inherentes a la solicitud, trámite y ejecución de Licencias Ambientales, Planes de Manejo
Ambiental y Consultas Previas.

Debe reflejarse en erogaciones que beneficien efectiva y directamente a las comunidades,
sin incluir costos de personal, logísticos, administrativos u otros indirectos en que incurra el
Contratista para dar cumplimiento a los programas y proyectos de Inversión Social.

Límite Económico del Campo: Tasa de producción dé uno o varios Pozos o Arreglos de
Pozos, más allá de la cual los flujos netos de efectivo de las Operaciones de Producción son
negativos. Equivale al agotamiento de la Producción.

Mes: Período de tiempo contado a partir de cualquier Día de un mes calendario
determinado, que culmiria el mismo Día del mes calendario siguiente, con arreglo al artículo
829 del Código de Comercio.

Multas Conminatorias: Instrumentos de apremio para que el Contratista cumpla o se
allane a cumplir oportuna, eficaz y eficientemente las obligaciones a su cargo, de manera
que NO tienen carácter sancionatorio ni constituyen estimación anticipada de perjuicios.
Pueden por consiguiente acumularse con cualquier tipo de indemnización o pena pecuniaria.
El pago o la compensación de Multas Conminatorias NO exonera al Contratista del deber
de satisfacer eficaz y eficientemente, los compromisos y obligaciones de su responsabilidad,
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 14 de 123

conforme al presente Contrato y sus Anexos; de ejecutar y terminar a satisfacción de la
ANH las actividades y Operaciones a su cargo, ni de entregar, también a satisfacción de
aquella, los resultados, productos, y demás información requeridos y pactados, con arreglo
al régimen jurídico superior y al Contrato.

Multas Sancionatorias: Instrumentos de pena por incumplimiento definitivo de
prestaciones, compromisos y obligaciones a cargo del o de los Contratistas, que
comportan estimación anticipada pero parcial de los perjuicios causados. Su efectividad no
significa limitación alguna para que la ANH exija judicial o extrajudicialmente el
reconocimiento y pago del monto restante de los perjuicios derivados del o de los
incumplimientos, de haberlos. El pago o la compensación de estas multas tampoco
exonera al Contratista del deber de satisfacer eficaz y eficientemente los compromisos y
obligaciones de su responsabilidad, conforme al presente Contrato y sus Anexos; de
ejecutar y terminar a satisfacción de la ANH las actividades y operaciones a su cargo; ni de
entregar, también a satisfacción de aquella, los resultados, productos, y demás información
- requeridos y pactados con arreglo al régimen jurídico superior y al Contrato.

Operador: Persona jurídica responsable de conducir las actividades de Exploración,
Evaluación, Desarrollo y Producción de Hidrocarburos; de asumir el liderazgo y la
representación del Contratista, así como de dirigir la ejecución contractual y las relaciones
con la ANH. Individualmente debe contar con y mantener todos los requisitos de Capacidad
Técnica y Operacional, Medioambiental y en materia de Responsabilidad Social Empresarial,
de conformidad con el Reglamento de Contratación para Exploración y Explotación de
Hidrocarburos de la ANH y los Términos de Referencia del Procedimiento de Selección que
dio lugar al presente Contrato. En todo caso, debe contar con la aprobación de la Entidad.

Partes: A partir de la suscripción del presente Contrato, la ANH y la persona jurídica
Contratista, o cada una de las personas jurídicas que integren Contratistas Plurales,
bajo la modalidad de asociación adoptada, denominados genéricamente Contratista.

En el curso de la ejecución contractual, la misma ANH y aquella o aquellas, o sus
respectivos cesionarios, previa autorización expresa y escrita de la Entidad, siempre que
reúnan, cuando menos, las mismas condiciones de Capacidad Económico Financiera,
Técnica y Operacional, Medioambiental y en materia de Responsabilidad Social Empresarial
mínimas exigibles en los Términos de Referencia que dieron lugar a la asignación del Área y

O) AnHS . 9.
A 3 Colombia

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN.
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

ms

Página 15 de 123

a la celebración del Contrato, y, en todo caso, a aquellas que exija el Reglamento de
Contratación de actividades de Exploración y Explotación de Hidrocarburos de la ANH,
vigente para la oportunidad de la correspondiente transacción, y que se celebre
efectivamente el correspondiente Contrato Adicional, que dé cuenta de la cesión.

La cesión de participaciones o intereses de integrantes de Contratistas Plurales en la
correspondiente asociación, bien entre sí o a favor de terceros, también requiere
autorización previa, expresa y escrita de la Entidad, una vez surtida la acreditación de que
las condiciones de Capacidad conforme a lo previsto en el párrafo precedente, y que se
someta a la ANH la correspondiente modificación del Acuerdo o Convenio de Asociación
respectivo. En todo caso, el Operador debe mantener participación mínima del treinta por
ciento (30%) a lo largo de toda la ejecución contractual y hasta la liquidación definitiva de
los compromisos recíprocos.

Procede advertir, además, que, salvo las excepciones previstas en el Numeral 6.3.14 de los
Términos de Referencia del Procedimiento de Selección que dio lugar al presente Contrato y
según su texto, el cambio de Beneficiario Real o Controlante del Contratista individual, del
Operador y de quien o quienes hubieran acreditado los requisitos de Capacidad Económico
Financiera en casos de Contratistas Plurales, requerirá también autorización previa, expresa
y escrita de la ANH, salvo que se trate de sociedades abiertas o inscritas en bolsas de
valores, casos en los cuales, cualquier transacción que conduzca al cambio de Beneficiario
Real o Controlante del Contratista Individual o del Operador o de cualquier otro integrante
de Contratistas Plurales que hubiera acreditado los requisitos de Capacidad Económico
Financiera, debe ser informada a la Entidad .

A las mismas condición y excepción quedan sometidas las fusiones o escisiones de la
persona jurídica Contratista Individual, del Operador o de cualquier otro integrante de
Contratistas Plurales que hubiera acreditado los requisitos de Capacidad Económico
Financiera, a fin de establecer que se mantienen los fundamentos que dieron lugar a la
Habilitación y a la consiguiente adjudicación.

En los dos casos anteriores, aplican las excepciones estipuladas en el penúltimo párrafo del
Numeral 65.2, Otras Transacciones, de la Cláusula 65, denominada Cesión y otras
Transacciones.
Colombia
50%

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 16 de 123

Período de Exploración: Lapso de seis (6) Años, contados a partir de la Fecha Efectiva,
así como cualquier prórroga otorgada por la ANH, sí se trata de Áreas prospectivas para
Yacimientos Convencionales de Hidrocarburos, o de nueve (9) Años, también contados a
partir de la Fecha Efectiva, así como eventuales prórrogas al mismo, para Áreas
prospectivas para Yacimientos No Convencionales y Costa Afuera (O'fshore), durante el
cual el Contratista está obligado a ejecutar, entre otras, todas las actividades previstas en
el Programa Exploratoria, así como a realizar las inversiones correspondientes también
contempladas en el mismo, de acuerdo con el régimen superior y el presente Contrato.

Período de Producción: Respecto de cada Área Asignada en Producción de
Hidrocarburos en Yacimientos Convencionales, el lapso de hasta veinticuatro (24) Años y
sus extensiones, si las hay, contado desde la fecha. de la Declaración de Comercialidad del
Campo correspondiente, o de treinta (30) Años y sus extensiones, de pactarse, también
contados desde la fecha de la Declaración de Comercialidad del Campo correspondiente,
respecto de cada Área Asignada en Producción de Hidrocarburos en Yacimientos No
Convencionales o Costa Afuera (Offshore), durante el cual el Contratista debe realizar,
entre otras, las Operaciones de Desarrollo y de Producción.

Plan de Desarrollo: Documento guía preparado por el Contratista, de acuerdo con la
Cláusula 17, con el fin de asegurar la explotación técnica, eficiente y económica de cada
Área Asignada en Producción, y que debe contener, entre otros aspectos, el cálculo de
reservas de Hidrocarburos, la descripción de las facilidades de Producción y transporte de
los mismos, los pronósticos de Producción para el corto y mediano plazos, y el Programa de
Abandono.

Pózo de Desarrollo: Aquel que se perfora con el propósito de contribuir a la explotación
de Yacimiento o Yacimientos, después del Período de Exploración y de la ejecución del
Programa de Evaluación. (Cfr. Resolución 18 1495 de 2009, artículo 6). Tratándose de
Yacimientos No Convencionales, son todos los que se perforen después de la Declaración
de Comerciatidad y dentro del Período de Explotación.

Pozo Estratigráfico: Perforación con propósitos de reconocimiento y muestreo, sin
objetivo hidrocarburífero, encamináda a determinar la secuencia (constitución) titológica y
las propiedades petrofísicas y geoquímicas de la columna (secuencia) estratigráfica
existente en el subsuelo.

o AS a Colomb

ia
ZO

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8P-No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 17 de 123

La perforación debe garantizar:

Toma de núcleos convencionales que cubran por lo menos un cinco por ciento (5%)
del espesor total de la cólumna estratigráfica. Para el resto, testigos laterales con
intervalos de máximo veinte (20) pies.

Registro de los fluidos y gases contenidos en la secuencia.

Toma de registros de Pozo, eléctricos, sónicos, visuales, radioactivos y térmicos, entre
otros,

Su profundidad final debe ser la requerida para comprender la o las formaciones objetivo,

Pozo Exploratorio: Aquel perforado para buscar o comprobar la existencia de
Hidrocarburos en Bloque, no probado como “productor, o para buscar Yacimientos
adicionales no. conocidos. Tratándose de Yacimientos Convencionales, se adopta la
definición correspondiente a los Pozos A3 y A2 adoptada por el Ministerio de Minas y
Energía. (Cfr. Resolución Min. Minas 18 1517 de 2002, Arts, 1 y 2)

Para Yacimientos No Convencionales, -son todos aquellos. Pozos, con excepción de los
Estratigráficos, que-se perforen con el objeto de establecer la existencia y caracterización
de un Campo Comercial. Un número plural de Pozos Exploratorios puede ser perforado de
manera contigua o próxima en la misma unidad geológica de interés para generar
interferencia entre ellos, Con arreglo -al Parágrafo 3' del Artículo 9 de la Resolución Min.
Minas 9 0341 de 2014, se deben tomar corazones en la zona de interés, por lo menos en
un (1) Pozo por cada Arreglo de Pozos. :

Producción u Operaciones de Producción: Son todas las Operaciones y actividades
realizadas por el Contratista en un Área Asignada en Producción para llevar a cabo los
procesos de extracción, recolección, tratamiento, almacenamiento y trasiego de los
Hidrocarburos hasta el Punto de Entrega, el Abandono y las demás actividades relativas a la
obtención de aquellos.

Programa Anual de Operaciones: El correspondiente a las actividades de Producción,
que el Contratista se obliga a ejecutar durante el correspondiente período anual, de
acuerdo con lo estipulado en la Cláusula 18.
O) AaNHes SD.
E a z Colombia

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E$:P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 18 de 123

Programa Exploratorio: El correspondiente a las Operaciones de Exploración, descritas
en el Anexo B, que el Contratista se compromete a ejecutar durante cada Fase del
Período de Exploración, de acuerdo con lo previsto en los Términos de Referencia que
dieron origen al presente Contrato y a sus estipulaciones. Lo integran tanto aquellas
actividades enunciadas en dichos Términos, en los Programas Exploratorios Mínimos para la
respectiva Fase, así como las propuestas por el Contratista como Inversión Adicional en
Exploración para la Primera Fase (Fase 1), y aquellas acordadas con la ANH para un
eventual Programa Exploratorio Posterior. :

Programa  Exploratorio Mínimo: Componente del Programa  Exploratorio
correspondiente a aquellas Operaciones de Exploración, que el Contratista se compromete
a desarrollar durante cada Fase, en el curso del Periodo Exploratorio del Contrato, excluidas
las actividades propuestas y contratadas como Inversión Adicional en Exploración para la
Primera Fase (Fase 1).

Programa Exploratorio Adicional: Componente del Programa Exploratorio de la Primera
Fase (Fase 1), que. comprende las actividades propuestas y contratadas como Inversión
Adicional.

Programa Exploratorio Posterior: Comprende las Operaciones de Exploración, que el
Contratista se compromete a ejecutar con posterioridad a la culminación del Programa
Exploratorio, tanto Mínimo como Adicional, conforme a lo estipulado en el Numeral 8.4 de
la Cláusula 8.

Programa de Evaluación: Programa de Operaciones de Evaluación, sometido por el
Contratista a la ANH, «según la Cláusula 12, con el propósito de evaluar un
Descubrimiento y determinar si es o no Comercial.

Programa de Trabajo: Secuencia coordinada y concatenada de las actividades y de las
Operaciones de Exploración, Evaluación y/o Producción en el Área Asignada, conforme al
presente Contrato. Debe incorporar el Cronograma con sujeción.al cúal han de iniciarse y
desarrollarse hasta su culminación las actividades inherentes a cada Etapa y Programa, así
como ejecutarse efectivamente el presupuesto de inversiones correspondiente.

ve
D me
E E z Colombia

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 19 de 123

_Programas en Beneficio de las Comunidades o PBC: Conjunto de actividades
definidas exclusivamente por el Contratista con las comunidades del Área de Influencia de
sus Operaciones, en las zonas de ejecución de las actividades de Exploración, Evaluación, y
eventuales de Desarrollo y Producción, a su cargo, y en las que tales actividades tengan
repercusión o efectos, correspondientes a la Inversión Social, como parte de su política y de
sus planes y programas de Responsabilidad Social Empresarial, a fin de contribuir al
desarrollo sostenible, de acuerdo con lo estipulado en la Cláusula 27 y en el Anexo F del
presente Contrato, que llevan esa denominación.

Han de consistir en programas, proyectos y actividades diferentes de los que el
Contratista esté en el deber de acometer en desarrollo de Licencias : Ambientales, Planes
de Manejo Ambiental, y Consultas Previas.

Punto de Entrega: Sitio acordado por las Partes, donde el Contratista debe poner a
disposición de la ANH la porción de la Producción de Hidrocarburos correspondiente a las
Regalías establecidas por la Constitución y la ley, con arreglo al Capítulo VI de este
Contrato, lo mismo que los Derechos Económicos por concepto de Precios Altos y de
Participación en la Producción (X%), a favor de la Entidad, de que tratan el Capítulo VII y el
Anexo C, cuando esta última opte por que sean entregados en especie, o en el cual debe
realizarse el cálculo de acuerdo con el volumen aplicable de Hidrocarburos, para realizar el
pago en dinero, según haya elegido la misma ANH.

Ha de cumplir las especificaciones mínimas requeridas para permitir el acceso al sistema de
transporte que emplee el Contratista, de acuerdo con la reglamentación aplicable. A partir
de ese Punto, el dominio y la custodia de la porción de los Hidrocarburos producidos,
correspondiente a las Regalías y a los referidos Derechos Económicos a favor de la ANH, es
de cargo de esta última.

Si las Partes no logran consenso en torno a la determinación del Punto de Entrega, éste
será establecido por la ANH, sobre la base de que ha de ser un punto ubicado a la salida
de la unidad de tratamiento o a la entrada del sistema de transporte.

Tratándose de Áreas Costa Afuera, corresponderá. al mismo punto donde el Contratista
comercialice los' hidrocarburos de su propiedad, el cual debe contar con capacidad
suficiente para almacenar y/o entregar el volumen que debe ser puesto a disposición de la
e AS : Colombia

E

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 20 de 123

ANH, a título de Regalías y de tales Derechos Económicos, a tono con fas estipulaciones de
la Cláusulas 28 y 29.

Punto de Fiscalización: Sitio aprobado por el Ministerio de Minas y Energía o por la
entidad que asuma esta responsabilidad, con el objeto de determinar el volumen de
Hidrocarburos correspondiente a las Regalías, el de propiedad del Contratista, y aquellos
relevantes para el cálculo de los Derechos Económicos a favor de la ANH.

Regalías: Contraprestación en dinero o en especie a favor del Estado, por concepto de la
explotación de los Hidrocarburos propiedad de la Nación, conforme a la Constitución Política,
las Leyes 756 de 2002 y 1530 de 2012, el presente Contrato y las Resoluciones ANH 350 y
351 de 2014, o las normas que las modifiquen, sustituyan o complementen.

Con sujeción al Parágrafo Primero del Artículo 14 de la Ley 1530 de 2012, sobre la
Producción de Hidrocarburos proveniente de Yacimientos No Convencionales rige el sesenta
por ciento (60%) del porcentaje aplicable sobre la originada en Yacimientos Convencionales.

Términos de Referencia: Documento que contiene las reglas aplicables al Procedimiento
de Selección de Contratistas y Asignación de Áreas “Ronda Colombia 2014": los requisitos
para obtener Habilitación y la forma de determinarla; las condiciones que deben reunir las
Propuestas presentadas por los Participantes debidamente Habilitados; los criterios para la
evaluación y calificación de tales Propuestas; la oportunidad y la forma en que tendrá lugar
la asignación de las Áreas ofrecidas y la adjudicación de los Contratos proyectados, así
como información relevante en torno a dicho Procedimiento, origen del presente Contrato.

La minuta de Contrato forma parte de los Términos de Referencia como Anexo, y estos de
los Documentos del Contrato.

Tipo de Yacimiento: Clasificación de los Yacimientos de Hidrocarburos en función de sus
características y de la prospectividad del Área objeto de asignación y Contrato. Es
determinante de las condiciones de Capacidad Económico. Financiera, Técnica y Operacional,
Medioambiental, y en materia de Responsabilidad Social Empresarial, que deben reunir los
Proponentes y Contratistas para su Exploración y Explotación; así como de los términos
jurídicos, técnicos y económicos del correspondiente Contrato de Exploración y Producción,
ERP.
D

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ER¿P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 21 de 123

WTI: Crudo denominado * West Texas Intermediate WTI”, cuyas condiciones de calidad y
punto de entrega son definidos por el “New York Mercantile Exchange, NY MEX” y cuyo
precio es utilizado como referencia para el mercado de futuros de Petróleo crudo. Para
todos los efectos del presente Contrato, el valor de referencia del crudo “WTI” será el
empleado por la autoridad competente para la liquidación de las Regalías en cada período,
y para establecer el punto de partida del Derecho Económico por concepto de “Precios
Altos”, salvo que la ANH disponga otro crudo de referencia, como se estipula en el Numeral
29.2 de la Cláusula 29 y en el Ordinal C.2 del Anexo C.

Yacimiento Convencional: Formación rocosa en la que ocurren acumulaciones de
Hidrocarburos en trampas estratigráficas y/o estructurales. Se caracteriza por un sistema
natural de presión Único, de manera que la Producción de Hidrocarburos de una parte del
Yacimiento afecta la presión de reservorio en toda su extensión. Está limitado por barreras
geológicas, tales como estratos impermeables, condiciones estructurales y agua en las
formaciones, y se encuentra efectivamente aislado de cualquier otro Yacimiento que pueda
estar presente en la misma área o estructura geológica.

Yacimiento Descubierto No Desarrollado: Yacimiento Descubierto mediante
perforación, pero devuelto a la ANH sin actividad adicional, por cualquier motivo, de
manera que se encuentra bajo su administración.

Yacimiento No Convencional: Formación rocosa con baja permeabilidad primaria, a la
que se debe realizar estimulación para mejorar las condiciones de movilidad y recobro de
Hidrocarburos. Los Yacimientos No Convencionales típicos comprenden, entre otros, las
arenas y carbonatos apretados, el gas metano asociado a mantos de carbón, gas y petróleo
de lutitas, las arenas bituminosas y los hidratos de metano. (Cfr. Decreto 3004 de 2013)

No obstante, el presente Contrato excluye la Exploración y Explotación de Hidrocarburos en
Arenas Bituminosas y de Gas Metano asociado a Mantos de Carbón (CBM).

Otros términos o conceptos especiales y relevantes para este negocio jurídico, cuya
interpretación requiera alguna precisión adicional a la que se deriva del sentido natural y
obvio de las palabras, tendrán el significado que se les asigna cuando sean empleados en el
texto del presente Contrato,
Colombia
20m

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30 -
RONDA COLOMBIA 2014

Página 22 de 123

CAPÍTULO 11
OBJETO, ALCANCE Y DURACIÓN

Cláusula 3.- Objeto:

3.1 Enunciación: Consiste en la asignación del Área PUT-30, Continental, prospectiva
para Yacimientos Convencionales, dentro de cuya delimitación el Contratista tiene
derecho exclusivo y obligación de acometer y desarrollar actividades Exploratorias,
conforme a los Programas Mínimo y Adicional pactados; a realizar las inversiones previstas
para el efecto, así como a producir los Hidrocarburos propiedad del Estado que se
descubran en el subsuelo de la misma, todo lo cual realiza en nombre propio y por su
cuenta y riesgo, con arreglo a Programas específicos, y a cambio de retribuciones
consistentes en el pago de Regalías, de Derechos Económicos y de Aportes a título de
Formación, Fortalecimiento Institucional y Transferencia de Tecnología.

El Contratista tiene, además, derecho a la parte de la Producción de Hidrocarburos que le
corresponda, provenientes del o de las Áreas Asignadas en Producción, en los términos del
presente Contrato.

3.2 Condiciones: En ejercicio de los derechos y en cumplimiento de las obligaciones de
que trata la presente estipulación, el Contratista ha de desarrollar las actividades y
ejecutar las Operaciones inherentes a la Exploración y Producción de Hidrocarburos en el
Área Asignada, en su nombre, por su cuenta y a sus exclusivos costos, gastos y riesgo, al
tiempo que ha de proporcionar los recursos de todo orden, que resulten necesarios para
proyectar, preparar y llevar a cabo todas las actividades y Operaciones de Exploración,
Evaluación, Desarrollo y Producción.

Cláusula 4.- Alcance:

4.1 Extensión de la Exclusividad: La exclusividad que se otorga al Contratista
mediante este negocio jurídico, se circunscribe al Tipo de Yacimientos para cuya
Exploración y Producción ha sido celebrado, conforme a las reglas de Habilitación
establecidas en los Términos de Referencia de la "Ronda Colombia 2014”.
Colombia
sn

seno

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 23 de 123

Por consiguiente, la asignación del Área no impide que la ANH desarrolle directamente
labores destinadas a obtener información técnica adicional respecto del otra Tipo de
Yacimientos en ella, ni que la asigne también a otro u otros interesado(s) para el desarrollo
de actividades de Exploración y Explotación. de Hidrocarburos provenientes de ese otro
Tipo de Yacimientos, exclusivamente en los siguientes casos: (i) cuando las condiciones de
Capacidad no permitan al Contratista extender sus actividades a otro Tipo de Yacimientos,
y éste no se asocie con un Operador que sí las cumpla; (ii) cuando aquel decida no
Explorarlos y/o Producirlos, según se estipula más adelante, o (iii) si se trata de
Hidrocarburos excluidos expresamente de este negocio jurídico.

En efecto, ni el Objeto ni el Alcance del presente Contrato comprenden la posibilidad de
Explorar ni de Producir Gas Metano Asociado a Mantos de Carbón (CBM), ni Hidrocarburos
en Arenas Bituminosas. Por consiguiente, si el Contratista encuentra este tipo de
Yacimientos No Convencionales, debe informarlo inmediatamente a la ANH.

4.2 Limitación: Los derechos otorgados al Contratista en este negocio jurídico, se
refieren en forma exclusiva a los Hidrocarburos de propiedad del Estado que se descubran
dentro del Área Asignada y, por consiguiente, no se extienden a cualquier otro recurso que
pueda existir en dicha Área y en el Bloque. correspondiente, incluidos Yacimientos
Descubiertos No Desarrollados, salvo que se trate de Áreas asignadas para Explorar y
Explotar esos Yacimientos.

4.3 Separación: Conforme a lo pactado precedentemente, en el evento de que el
Contratista se encuentre Habilitado por la ANH para explorar y producir Hidrocarburos
provenientes de Yacimientos No Convencionales y de Yacimientos Convencionales en ta
misma Área Asignada, cada proceso de Exploración, Evaluación, Desarrollo y Producción
debe mantenerse separado e independiente uno del otro. Además, ninguno de los
compromisos, obligaciones, plazos y términos de uno, pueden extenderse ni se aplican al
otro. Las anteriores circunstancias no impiden que el Contratista pueda emplear
elementos de infraestructura comunes, ni compartir procedimientos técnicos, información y
facilidades de superficie, para el desarrollo de los dos (2) Tipos de Yacimientos.

4.4 Excepciones: Además, cuando el Contratista se encuentre Habilitado para Explorar y
Producir Hidrocarburos en Yacimientos No Convencionales y, eñ ejecución del Contrato,
concluye que existe prospectividad para Yacimientos Convencionales, debe informarlo así

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ER:P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Colombia
20

Página 24 de 123

por escrito a la ANH, dentro del Mes siguiente a aquel en que determine que existe dicha
prospectividad.

Informada la Entidad, el Contratista está facultado para extender sus actividades y
Operaciones de Exploración, Evaluación, Desarrollo y Producción a este Tipo particular de
Yacimientos, en los términos de este Contrato, previa aprobación de los Programas
correspondientes.

Transcurridos dos (2) Años, contados a partir de la fecha de radicación del informe escrito a
la ANH, sin que se hayan iniciado Operaciones de Exploración, y, si es del caso, de
Evaluación y Desarrollo, la ANH podrá emprender directamente labores destinadas a
obtener información adicional sobre Yacimientos Convencionales en el Área, o asignarla a
uno O varios terceros, pero exclusivamente para Explorar y Producir Hidrocarburos
provenientes de este Tipo de Yacimientos.

4.5 Por su parte, si durante el Período de Exploración o en el de Producción de un Contrato
celebrado para desarrollar Yacimientos Convencionales, el Contratista concluye que en el
Área Asignada existe prospectividad para No Convencionales y no se trata de porciones ya
entregadas a la ANH o de un Área Devuelta a la Entidad, debe informarlo así por escrito a
aquella, dentro del Mes siguiente a la fecha en que concluya tal prospectividad. Puesta en
conocimiento la Entidad, el Contratista Habilitado en la “Ronda Colombia 2014” para
desarrollar este Tipo particular de Yacimientos, cuyas condiciones de Capacidad
fundamento de la adjudicación se mantienen para la oportunidad correspondiente, tiene
facultad para acometer las Operaciones de Exploración, Evaluación, Desarrollo y Producción
inherentes a los mismos, en los términos de este Contrato.

La misma facultad asiste al Contratista que para la oportunidad correspondiente ha
alcanzado. los requisitos de Capacidad para Explorar y Explotar Yacimientos No
Convencionales, y solicita y obtiene Habilitación de la ANH, siempre que cumpla las
condiciones estipuladas en los numerales (ii) y (iii) del párrafo subsiguiente.

De no ocurrir ninguno de los eventos reseñados, el Contratista solamente podrá
desarrollar Yacimientos No Convencionales, de reunir las siguientes condiciones
concurrentes: (i) Que se asocie con un nuevo Operador que sí cumpla los requisitos de
Capacidad Económico Financiera, Técnica y Operacional, Medioambiental y de
i Colombia
20

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS EP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 25 de 123

Responsabilidad Social Empresarial, con sujeción al Reglamento de Contratación para
Exploración y Explotación de Hidrocarburos de la ANH, y de acuerdo con la Cláusula 65; (ii)
Que garantice a la ANH, por escrito y con plena sustentación técnica y económica, que
esta posibilidad no afectará el cumplimiento de las demás obligaciones y compromisos
contractuales, y, (il) Que la ANH imparta autorización escrita para el efecto, además de
que las Partes suscriban el correspondiente Contrato Adicional, por razón de la
incorporación de uno o varios nuevos asociados y de los Programas Exploratorios por
desarrollar.

No obstante, transcurridos dos (2) Años, contados a partir de la fecha de radicación del
informe escrito a la ANH, sin que se hayan iniciado Operaciones de Exploración, y, si es del
caso, de Evaluación y Desarrollo para Yacimientos No Convencionales, la ANH podrá
emprender directamente labores destinadas a obtener información adicional sobre ese Tipo
de Yacimientos en el Área, o asignarta a uno o más terceros, pero exclusivamente para
explorar y producir Hidrocarburos provenientes de Yacimientos No Convencionales,

4.6 En los eventos de que tratan los dos (2) Numerales anteriores, las Partes deben
celebrar Contrato Adicional en el que se'consignen los Programas Exploratorios por
desarrollar y las inversiones requeridas para su ejecución, así como las Fases y tos términos
de tiempo en que deben hacerlo, de acuerdo con el Tipo de Yacimiento que corresponda.

Cláusula 5.- Área Asignada:

5.1 Concepto: Superficie, Continental o Costa Afuera, que determina el o los Bloques del
subsuelo en los cuales se otorgan al Contratista derechos exclusivos para Explorar
Hidrocarburos provenientes de Yacimientos Convencionales y/o No Convencionales según el
alcance del Contrato, removerlos de su lecho natural, transportarlos hasta un punto en la
superficie y adquirir la propiedad de la parte que corresponda a aquel o aquellos,
alinderada en el Anexo A.

5.2 Delimitación: Comprende la superficie delimitada por -las coordenadas que se
consignan en el Anexo A. Salvo que haya sido asignada para el desarrollo de Yacimientos
No Convencionales o que posteriormente se autorice tal propósito, casos en los cuales no
hay lugar a devoluciones antes de finalizar el Período Exploratorio, su superficie se reducirá
gradualmente, de acuerdo con lo pactado en el Capítulo X, denominado precisamente
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ER'P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Colombia
20m

Página 26 de 123

Devolución de Áreas.

5.3 Restricciones: Si -con posterioridad a la celebración del presente Contrato-, una o
más porciones del Área Asignada es o son restringida(s) o limitada(s) por disposición
normativa de obligatorio acatamiento, determinación ejecutoriada de autoridad competente
que así lo imponga, o por reconocimiento de título de propiedad sobre los Hidrocarburos
provenientes del subsuelo a favor de terceros, según determinación adoptada mediante
sentencia judicial en firme, el Contratista se obliga a acatar, respetar y cumplir las
condiciones y/o restricciones impuestas sobre tal o tales porciones.

Tales limitaciones pueden surgir, entre otras razones, por la existencia de zonas
comprendidas en el Sistema de Parques Nacionales y Regionales Naturales, de Ecosistemas
Estratégicos, o de otras superficies - reservadas, excluidas o restringidas, delimitadas
geográficamente por la autoridad correspondiente, o porque sobre el Área Asignada se
extiendan zonas con las mismas o similares características y limitaciones.  *

5.4 Efectos de la Reducción del Área: La reducción del Área Asignada, por
cualquiera de los motivos descritos en el Numeral 5.3 precedente, NO genera
responsabilidad alguna a cargo de la ANH, NI será considerada como desacuerdo entre las
Partes, de manera que no podrá ser sometida a Arbitraje conforme a la Cláusula 64.

No obstante, en estos eventos la ANH autorizará reducciones proporcionales de los
compromisos exploratorios, en función de la superficie afectada y de las limitaciones
impuestas, previa solicitud justificada del Contratista, desde los puntos de vista jurídico,
técnico y económico financiero.

Cláusula 6.- Término de Vigencia, Plazo de Ejecución, y Períodos:

6.1 Vigencia: El presente Contrato se extiende desde la fecha de firma de su texto escrito
por los representantes autorizados de las Partes, y culmina con la liquidación definitiva de
los derechos, obligaciones y compromisos reciprocos, salvo aquellos que por su naturaleza
rigen más allá, conforme a la ley y de acuerdo con los amparos de las Garantías y del
Seguro de Responsabilidad Civil Extracontractual.

6.2 Plazo de Ejecución: Dentro de la Vigencia, comienza en la Fecha Efectiva y termina

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 27 de 123

(i) vencido el Período de Exploración, sin que se haya presentado Descubrimiento, salvo las
excepciones pactadas; (ii) culminada la ejecución del Programa de Evaluación, sin que se
haya producido Declaración de Comercialidad, o (iii) terminado el Período de Producción,
sin perjuicio también de las excepciones estipuladas en este Contrato.

6.3 Duración de los Períodos: El término de cada Período y -respecto del de Exploración,
salvo la denominada Fase O, el de cada una de las llamadas 1, 2 y/o 3, se regulan como se
estipula a continuación:

6.3.1 Fase O: Tiene duración de un (1) Año, contado a partir de la fecha de suscripción de
este Contrato, prorrogable por seis (6) Meses más, e —inclusive- por plazo adicional de
cumplirse los presupuestos contractuales, según se establece en seguida:

6.3.1.1 Prórroga del Período de Fase 0: El Contratista puede solicitar a la ANH
autorizar extensión del término de la Fase 0, mediante petición escrita debidamente
motivada con las razones que la justifiquen. Habrá lugar a otorgar la ampliación temporal
solicitada, siempre que se cumplan las siguientes condiciones concurrentes:

a) Que la petición sea presentada con antelación superior a los últimos treinta (30) Días
Calendario o comunes respecto de aquel en que tenga lugar el vencimiento del
Período de Fase 0,

b) Que el Contratista demuestre haber actuado diligentemente en procura de
satisfacer oportuna, eficaz y eficientemente las obligaciones de su cargo, inherentes a
la Fase 0.

Cc) Que la extensión resulte necesaria o conveniente, de acuerdo con los argumentos y
pruebas del Contratista, circunstancias que deben ser examinadas y valoradas en la
correspondiente determinación.

Además, la Entidad dispone de facultades para otorgar prórrogas adicionales a la de seis (6)
Meses, siempre que se encuentren en ejecución Consultas Previas y existan elementos
razonables, a su juicio, para estimar que el desarrollo y el cabal cumplimiento de las
mismas tomarán más tiempo del correspondiente a la Fase 0, o a su extensión.

yl
SY) anHs O.
E : Colombia

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8.P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 28 de 123

6.3.1.2 Obligaciones a cargo del Contratista en la Fase 0:

Y Iniciar, dentro de los primeros noventa (90) Días Calendario o comunes, contados a
Partir de la suscripción del presente Contrato, todos los trámites de verificación y
certificación acerca de la posible presencia de grupos o comunidades étnicos en el
Área Asignada o en la zona de interés para el desarrollo de las actividades de
Exploración, en forma previa al inicio de cualquiera de ellas.

Y En caso afirmativo, emprender las actividades y los trabajos inherentes a la
realización de la o las Consultas Previas a que haya lugar, con el lleno de todos los
requisitos establecidos en el ordenamiento superior para el efecto.

Durante la: Fase O no se generan Derechos Económicos a favor de la ANH, de que trata el
Capítulo VIL.

El Contratista reconoce que el tiempo es factor esencial para la ejecución del Contrato y
para los intereses de la Entidad. En consecuencia, es responsable de impulsar
diligentementé y con profesionalidad el cumplimiento oportuno, eficaz y eficiente de las
obligaciones de su resorte durante la Fase 0.

6.3.1.3 Terminación de la Fase 0: Culmina por la ocurrencia de alguna de las siguientes
causales: (i) cuando conforme al régimen jurídico aplicable, se concluya que NO es
necesario adelantar Consulta Previa alguna, o, (ii) una vez satisfechos todos los requisitos
legales de verificación y certificación acerca de la presencia de grupos o comunidades
étnicos y, en su caso, surtida la o las correspondientes Consultas Previas con el lleno de las
formalidades inherentes a las mismas, siempre que se hayan realizado dentro del plazo de
la Fase O o de su o sus prórrogas. :

Corresponde al Contratista informar por escrito a la ANH acerca del cumplimiento de las
obligaciones inherentes a la Fase O, y someterle los soportes correspondientes.

6.3.1.4 Efectos de la Terminación de la Fase 0: Es determinante de la Fecha Efectiva
del Contrato, que será el Día siguiente a aquel en que se radique en la Entidad el escrito
que dé cuenta del cumplimiento de las obligaciones y compromisos de la Fase 0, que la
ANH debe determinar satisfechás a cabalidad, para cuya constancia debe emitir al
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8:P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Colombia
Boa

su.

Página 29 de 123

Contratista certificación en torno de la Fecha Efectiva, dentro de los quince (15) Días
Hábiles siguientes.

Si por alguna razón vence el plazo de la Fase 0 o de sus prórrogas, sin que se hayan
satisfecho las obligaciones inherentes a la misma; obtenido las autorizaciones requeridas, o
surtido los trámites legales para iniciar el Período de Exploración, se entiende que el
Contrato termina por cumplimiento de esta precisa condición resolutoria, y el Área Asignada
será considerada como Área Disponible para todos los efectos.

6.3.1.5 Toda la información obtenida por el Contratista en ejecución de las actividades
propias de la Fase 0, debe ser entregada a la ANH, dentro de los treinta (30) Días
Calendario o comunes siguientes a su terminación.

6.3.1.6 La Certificación de la ANH acerca de la Fecha Efectiva, NO puede ser interpretada
como liberación de responsabilidad por concepto del cumplimiento de las obligaciones a
cargo del Contratista, en cuanto corresponde a la obtención de constancia del Ministerio
del Interior sobre la existencia o no de grupos o comunidades étnicos, ni respecto de sus
deberes en materia de ejecución de la o las Consultas Previas. Tampoco afectará el
ejercicio de las atribuciones asignadas por el ordenamiento jurídico a las autoridades
estatales competentes en estas materias,

En el evento de que alguna o algunas de las Operaciones de Exploración, Evaluación,
Desarrollo y Producción de Hidrocarburos en el Área Asignada, afecte a grupos o
comunidades étnicos cuya existencia haya sido certificada por autoridad competente, la
ANH evaluará la procedencia de otorgar plazo adicional destinado al cumplimiento de las
actividades correspondientes a la Fase en ejecución. La extensión respectiva procede
siempre que el Contratista haya llevado a cabo en forma oportuna y diligente las
actividades inherentes al desarrollo de la o las correspondientes Consultas Previas,

6.3.1.7 De proceder la terminación del presente Contrato por no haber podido el
Contratista llevar a cabo el procedimiento de Consulta o Consultas Previas, por causas no
imputables a su responsabilidad y diligencia, NO se causará la obligación de pagar todo o
aquella parte de lá inversión correspondiente al desarrollo de las actividades del Programa
Exploratorio Mínimo, ni del Adicional, que no hayan podido ejecutarse.
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11:— ÁREA PUT-30
RONDA COLOMBIA 2014

Colombia
Son

Página 30 de 123

6.3.2 Periodo de Exploración

6.3.2.1 Duración: Seis (6) Años, contados a partir de la Fecha Efectiva, si se trata de
Áreas prospectivas para Yacimientos Convencionales, salvo la excepción consignada en el
párrafo siguiente. Se divide en el número y Fases que se describen en el Anexo B. La
Primera, denominada Fase I, comienza en la Fecha Efectiva. Las subsiguientes, el Día
Calendario inmediatamente posterior al de finalización de la Fase que la preceda.

No obstante, si se trata de la Exploración de Hidrocarburos en Yacimientos No
Convencionales o en Áreas Costa Afuera (Offshore), el Período Exploratorio tendrá
duración de nueve (9) Años, contados igualmente a partir de la Fecha Efectiva. También se
divide en el número y Fases quese describen en el mismo Anexo B. La Primera,
denominada Fase I, comienza en la Fecha Efectiva. Las subsiguientes, el Día Calendario
inmediatamente posterior al de finalización de la Fase que la preceda.

Si se trata de la Exploración de Hidrocarburos en Yacimientos Descubiertos no
Desarrollados, el Período Exploratorio tendrá una duración de tres (3) años, contados a
partir de la Fecha Efectiva. También se divide en el número y Fases que se describen en el
mismo Anexo B.

6.3.2.2 En el evento de que el Contratista determine que en el Área asignada
originalmente como prospectiva para el desarrollo de Yacimientos Convencionales, existe
potencial para Yacimientos No Convencionales, según lo dispuesto en la Cláusula 4,
denominada Alcance, y sin perjuicio del derecho de renuncia consagrado en el siguiente
numeral, puede someter a la aprobación de la ANH un Programa Exploratorio para ejecutar
actividades destinadas a la exploración de este Tipo de Yacimientos durante la siguiente
Fase. Este Programa debe ser de características similares a los establecidos en los Términos
de Referencia de la “Ronda Colombia 2014” para Áreas prospectivas para Yacimientos No
Convencionales, y contener, por lo menos, las labores, los trabajos y las inversiones
previstos en el Programa Exploratorio Mínimo correspondiente a la respectiva Fase. De ser
aprobado, el Período de Exploración se extenderá por término máximo de nueve (9) Años.

6.3.2.3 Derecho de Renuncia durante el Período de Exploración: Cumplidos los
“ primeros dieciocho (18) Meses de ejecución de la primera Fase (Fase 1), tanto en Areas
Colombia
20m

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 31 de 123

prospectivas para Yacimientos Convencionales como para! No Convencionales, así como
durante el transcurso de cualquiera de las Fases posteriores, el Contratista tiene derecho
a renunciar al presente Contrato, siempre que haya cumplido satisfactoriamente tas
siguientes obligaciones: (¡) Desarrollado las actividades inherentes al Programa Exploratorio,
tanto el Mínimo como el Adicional -si se trata de la Primera-, lo mismo que las de un eventual
Programa Exploratorio Posterior, y (ii) los.demás compromisos y responsabilidades a su cargo.
Para tal efecto, debe dar aviso escrito ala ANH, con anticipación no inferior a treinta (30)
Días Calendario respecto al del vencimiento del término de la Fase de que se trate.

La ANH debe comunicar su determinación sobre la renuncia dentro de los treinta (30) Días
Calendario siguientes a la radicación del correspondiente Aviso,

En caso de renuncia, el Contratista asume la obligación de pagar a la ANH, dentro de los
treinta (30) Días' calendario siguientes al pronunciamiento de la Entidad, el monto de las
inversiones pendientes de ejecutar inherentes al Programa Exploratorio correspondiente a
la Fase que se encuentre en curso, incluidos el Mínimo y el Adicional -en su caso-, o al
Programa Exploratorio Posterior, también de la Fase en ejecución, salvo los eventos
descritos en las Cláusulas 2 y 9, en torno a la denominada Inversión Remanente.

6.3.2.4 Toda la información obtenida por el Contratista en ejecución del Programa
Exploratorio, debe ser entregada a la ANH dentro de los treinta (30) Días Calendario
siguientes a la Terminación del Contrato o de la respectiva Fase, según el caso.

6.3.2.5. Prórroga de Fases del Período de Exploración: Previa solicitud del Contratista,
la ANH:está facultada para autorizar la extensión del término de cualquiera de las Fases de
este Período, que se encuentre en ejecución, hasta que finalicen las actividades de perforación,
pruebas y completamiento de Pozos Explorátorios o Estratigráficos y/o la adquisición de
programas sísmicos, así como su correspondiente procesamiento e interpretación, siempre
que se hayan cumplido las siguientes condiciones concurrentes:

a) Que las actividades mencionadas formen parte del Programa Exploratorio y se hayan
iniciado por lo'menos un (1) Mes antes de la fecha de terminación de la respectiva Fase

del Período de Exploración;

b) Que el Contratista, haya ejecutado en forma ininterrumpida tales actividades, y
Colombia
20m

ans

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 32 de 123

c) Que, no obstante la diligencia aplicada para la ejecución de las mismas, el Contratista
estime razonablemente que el tiempo restante es insuficiente para conciuirlas, antes del
vencimiento de la Fase en curso.

d) Que se extienda(n) proporcionalmente la o las garantías que respalden el cumplimiento
de las obligaciones, la ejecución de las actividades y la realización de las inversiones
correspondientes a la Fase de que se trate, la de obligaciones laborales y el seguro de
responsabilidad civil extracontractual.

Con la solicitud de prórroga, el Contratista debe someter a la ANH los documentos en los
que fundamenta su solicitud, acompañados de un cronograma de actividades que asegure la
finalización de los trabajos en tiempo razonable.

Las solicitudes deben formularse con antelación no inferior a quince (15) Días Calendario
respecto de la fecha de terminación de la Fase en curso.

La prórroga de la o las garantías y del seguro, conforme a los requisitos estipulados en las
Cláusulas 38 a 42, debe ser sometida a la ANH, dentro de los diez (10) Días Calendario
siguientes a la aprobación de la correspondiente extensión.

Para la aplicación de lo dispuesto en esta Cláusula debe entenderse que fas Operaciones de
Exploración Sísmica inician con el registro continuo, y la perforación de Pozos con taladro,
cuando inicia su funcionamiento y se haya avanzado un pie en profundidad.

6.4 Periodo de Producción: Tiene duración de veinticuatro (24) o de treinta (30) Años,
respectivamente, según se trate de Yacimientos Convencionales, o de No Convencionales y
de Áreas Costa Afuera (Offshore), contados a partir del Día en que la ANH reciba
Declaración de Comercialidad, con arreglo a la Cláusula 13.

El Período de Producción se predica separadamente respecto de cada Área Asignada en

Producción, y, por lo tanto, todas las menciones a la duración, extensión o terminación del

mismo se refieren a cada Área Asignada en Producción en particular, sin perjuicio de lo

previsto en los Numerales 14,2 de. la Cláusula 14 y 15.2 de la Cláusula 15 del presente
e Contrato, sobre Englobe de Campos y Separación.
Colombia
204

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 33 de 123

6.4.1 Prórroga del Período de Producción: Por solicitud del Contratista, la ANH
puede prorrogar el Período de Producción por lapsos sucesivos de máximo diez (10) Años,
y hasta el Límite Económico del Campo. No obstante, solamente se puede acometer el
estudio de solicitudes de extensión, siempre que para cada una se cumplan efectivamente
las siguientes condiciones:

a) Que el Contratista formule la correspondiente petición por escrito, con antelación no
mayor a cuatro (4) Años ni inferior a un (1) Año, con respecto a la fecha de
vencimiento del Período de Producción de la respectiva Área Asignada en Producción;

b) Que el Área -de que se trate se encuentre en Producción contínua de Hidrocarburos,
durante los cinco (5) Años previos a la fecha de la respectiva solicitud;

c) Que el Contratista demuestre fehacientemente a la Entidad que durante los cuatro
(4) Años anteriores a la fecha de la solicitud ha llevado a cabo efectivamente: (i) un
(1) proyecto de mantenimiento de presión o de recuperación secundaria, terciaria o
mejorada, salvo que se trate de Yacimientos de Gas, y un (1) programa de
perforación, que incluya -por lo menos- dos (2) Pozos de Desarrollo por cada Año,
para el caso de Yacimientos Convencionales, o (ii) mínimo cuatro (4) Pozos de
Desarrollo por cada Año, para el de No Convencionales.

d) Que durante la o las prórrogas, se ponga a disposición de la ANH, en el Punto de
Entrega, como mínimo, un diez por ciento (10%) “adicional de la Producción de
Hidrocarburos Líquidos, o un cinco por ciento (5%), también adicional, de la de Gas
no Asociado, de Hidrocarburos Líquidos Pesados o Extrapesados, en todos los casos,
después de Regalías y otras Participaciones (Participación en la Producción (X%) y
por concepto de Precios Altos), en los términos de la Cláusula 29, Numeral 29.5. Para
el caso de todos los Hidrocarburos provenientes de Yacimientos No Convencionales y
de Áreas Costa Afuera (Offshore), este porcentaje será también, como mínimo, del
cinco por ciento (5%) adicional de la Producción.

Queda entendido que la negativa a otorgar esta(s) prórroga(s) no se considera desacuerdo
entre las Partes, de manera que no se someterá al Arbitraje de que tráta la Cláusula 64.

y
Colombia
JO

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS EXP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 34 de 123

6.4.2 En todos los casos, la extensión del Período de Producción ha de acordarse mediante
contrato Adicional, suscrito por los representantes autorizados de las Partes, debidamente
facultados.

Cláusula Séptima.- Superposición con otros Títulos:

Con el fin de evitar que las Operaciones de Exploración, Evaluación, Desarrollo y/o
Producción del Contratista en el Área Asignada, interfieran d sean interferidas con
programas de trabajo e inversiones aprobados a-terceros por las autoridades competentes,
correspondientes a contratos para la exploración y explotación de: (i) minerales que
puedan encontrarse en la misma área; (ii) otro Tipo de Yacimiento para cuyo desarrollo
aquel no se encuentre Habilitado, según los Términos de Referencia de la “Ronda Colombia
2014”, el Contratista asume la obligación de hacer su mejor esfuerzo y de emplear toda
su diligencia y Capacidad Técnica y Operacional para suscribir con los terceros titulares de
tales Contratos, uno o varios Acuerdos Operacionales, en los términos de los artículos 18 y
19 de la Resolución 18 0742 de 2012, del Ministerio de Minas y Energía, o de las
disposiciones que los sustituyan, modifiquen o adicionen.

No obstante, si no se alcanza consenso al respecto, la o las diferencias se someterán al
procedimiento previsto en el artículo 18 de la citada Resolución, o de las disposiciones que
to sustituyan, modifiquen o adicionen.

En todo caso, durante el término previsto para llevar a cabo la correspondiente negociación
y el fijado para dirimir la o las diferencias, en su caso, se suspenderá el cumplimiento de las
obligaciones inheréntes a aquellas actividades de Exploración, Evaluación, Desarrollo y/o
Producción afectadas por la controversia.

Además, el lapso en que se extienda tal suspensión, será restituido y adicionado al plazo
que falte para satisfacer las obligaciones de Exploración, Evaluación, Desarrollo y/o
Producción que se vieron afectadas, siempre que el Contratista demuestre haber
procedido con diligencia y responsabilidad en la gestión de la negociación y resolución del
desacuerdo con el (los) tercero(s).
. Colombia
20

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS EéP No. 11 — ÁREA PUT-30
RONDA COLOMBIÁ 2014

Página 35 de 123

CAPÍTULO III
ACTIVIDADES DE EXPLORACIÓN

Cláusula Octava.- Programa Exploratorio:

8.1 Propósito: Durante el Período de Exploración, el Contratista debe ejecutar las
actividades y los trabajos del Programa Exploratorio correspondiente a cada una de las
Fases, con arreglo a lo estipulado en el Anexo B.

En general, todos. los Pozos Exploratorios deben ser del Tipo A3, salvo que, previa
solicitud acompañada de la correspondiente justificación técnica y económica, la ANH
autorice su sustitución por Pozos Exploratorios del Tipo A2.

8.2 Planes de Exploración: Dentro de los cuarenta y cinco (45) Días Calendario,
contados a partir de la Fecha Efectiva, si se trata de la Primera Fase (Fase I), o de los
quince (15) días, también Calendario, para las demás, el Contratista debe someter a la
ANH el Plan de Exploración correspondiente a la Fase por iniciar, en cuyo texto se describa
la forma como se propone cumplir las obligaciones derivadas del mismo.

Los Planes de Exploración han de sujetarse al ordenamiento superior, en especial, a las
Resoluciones 18 1495 de 2009 y 9 0341 de 2014, del Ministerio de Minas y Energía, o a las
normas que las sustituyan, adicionen o modifiquen, y ser consistentes con las Buenas
Prácticas de la Industria del Petróleo.

8.3 Modificaciones al Programa Exploratorio: Se rigen por las siguientes
estipulaciones:

8.3.1 En el transcurso de la primera mitad del plazo de cualquier Fase del Período de
Exploración, previa autorización escrita de la ANH, el Contratista puede sustituir la
adquisición y procesamiento de un (1) Plan Sísmico contenido en el Programa aprobado
para la Fase en ejecución, por alguna de las siguientes opciones: i) la perforación de uno (1)
o más Pozos Exploratorios A3, o, (ii) la adquisición y procesamiento de otro tipo de
Programa Sísmico, siempre que la respectiva inversión sea equivalente o superior a la del
que pretende sustituirse para la respectiva Fase y se justifique técnica y económicamente.
D) ANHES uu...
EE AS Colombia

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
: RONDA COLOMBIA 2014

Página 36 de 123

8.3.2 Perforado un Pozo Exploratorio que resulte seco, el Contratista ha de valorar si las
perspectivas del Área Asignada justifican o no la perforación de otro previsto en el
Programa Exploratorio. En caso negativo, puede solicitar por escrito a la ANH autorización
Para sustituir la perforación de hasta un (1) Pozo Exploratorio por la adquisición y
procesamiento de un (1) Programa Sísmico, siempre que se justifique técnica y
económicamente y que el monto por invertir sea equivalente o superior al establecido en el
Programa Exploratorio origina! para la Fase respectiva.

8.3.3 — En el transcurso de la ejecución de este Contrato, los Pozos Estratigráficos pueden
ser sustituidos por Pozos Exploratorios, previa aprobación escrita de la ANH y siempre que
la inversión sea igual o superior a la prevista originalmente.

Además, excepcionalmente, para la Primera Fase del Periodo Exploratorio, la Entidad está
facultada para aprobar la sustitución de Pozos Exploratorios por Pozos Estratigráficos, en el
evento de que el Contratista no haya identificado un prospecto técnica y/o
económicamente perforable y siempre que la inversión efectiva de recursos derivada de la
sustitución propuesta sea igual o superior a la prevista originalmente.

8.3.4 Con el fin de obtener la autorización de la ANH, es preciso someter previamente a la
Entidad propuesta escrita de modificación, debidamente sustentada desde los puntos de
vista técnico, operativo y económico, y con la correspondiente valoración, adecuadamente
soportada. La ANH dispone de treinta (30) Días Calendario para pronunciarse, vencidos los
cuales sin que haya comunicado respuesta, se entenderá que la solicitud ha sido improbada.

8.4 Finalizado el Programa de Exploración, el Área Asignada quedará reducida a las
Asignadas en Evaluación y/o en Producción y/o correspondientes a un eventual
Descubrimiento, existentes en la correspondiente oportunidad, salvo que se presente
cualquiera de los dos (2) eventos estipulados en la Cláusula 11 para presentar Aviso de
Descubrimiento, casos en los cuales el Contratista puede retener las porciones por
devolver durante término máximo de_cuatró (4) Meses, para resolver sobre la procedencia
del Aviso.

8.5 Programa Exploratorio Posterior: Al finatizar el Período de Exploración, y siempre
que exista por lo menos un (1) Área Asignada en Evaluación, un (1) Área Asignada en
Producción, o un (1) Descubrimiento debidamente informado a la ANH, el Contratista
Colombia
20H

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E%:P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 37 de 123

puede retener el cincuenta por ciento (50%) del Área Asignada, excluidas las superficies que
conformen Áreas Asignadas en Evaluación y/o en Producción y/o correspondientes al
Descubrimiento, existentes, con el fin de ejecutar Programa Exploratorio Posterior. En este
caso, debe seguirse el siguiente procedimiento:

a) Antes de la fecha de terminación de la última Fase del Período -de Exploración, debe
radicarse aviso escrito a la ANH, acerca del interés de acometer Programa Exploratorio
Posterior.

b) El aviso debe describir las Operaciones de Exploración que integran el Programa
propuesto, y que el Contratista se compromete a desarrollar, a partir de la
terminación de la última Fase del Programa Exploratorio. El Programa Exploratorio
Posterior tendrá un máximo de dos (2) Fases de hasta dieciocho (18) Meses cada una,
las cuales deben contener, como mínimo, la perforación de un (1) Pozo Exploratorio del
Tipo A3 por Fase, para Yacimientos Convencionales, y dos (2) Pozos Exploratorios
también Tipo A3, por Fase, para Yacimientos No Convencionales,

C) Es preciso acompañar Presupuesto detallado de todas las Operaciones de Exploración
que se proyectan ejecutar en el curso del Programa Exploratorio Posterior.

d) Cumplidas oportunamente las obligaciones de la Primera Fase de dicho Programa, el
Contratista puede optar por NO continuar las actividades de la Segunda, caso en el
cual, es obligatorio devolver a la ANH toda la superficie del Área Asignada que haya
sido retenida para acometer el Programa Exploratario Posterior, o, alternativamente,
continuar con la ejecución de la Segunda Fase, si ha sido prevista, evento en el cual, se
obliga a devolver el cincuenta por ciento (50%) de lo retenido, excluidas las Áreas
Asignadas en Evaluación y en Producción o las del Descubrimiento, existentes.

“El Contratista debe poner en conocimiento de la ANH, por escrito su determinación,
a más tardar, treinta (30) Días Calendario antes del vencimiento de la Primera Fase del
Período de Exploración Posterior.

El Programa Exploratorio Posterior y su duración, así como la extensión y la localización del
pS Area correspondiente, deben ser revisados por la ANH dentro de los tres (3) Meses
siguientes a su presentación por el Contratista, como requisito indispensable para la
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8:P No, 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 38 de 123

aplicación.de la presente Cláusula. Vencido el anterior término sin respuesta de ta Entidad,
se entenderá que la solicitud ha sido aprobada.

Finalizado el Programa de Exploración Posterior, el Área Asignada quedará reducida a las
Asignadas en Evaluación y/o en Producción y/o correspondientes a un eventual
Descubrimiento, existentes en la correspondiente oportunidad, salvo qué se presente
cualquiera de los dos (2) eventos estipulados en la Cláusula 11 para presentar Aviso de
Descubrimiento, casos en los cuales el Contratista puede retener las porciones por
devolver durante término máximo de cuatro (4) Meses, para resolver sobre la procedencia
del Aviso.

8.6 Exploración Adicional: El Contratista está facultado para llevar a cabo Operaciones
de Exploración en el Área Asignada, adicionales a las contenidas en el Programa
Exploratorio o en el Programa Exploratorio Posterior, sin que por razón de las mismas se
modifique el plazo pactado para la ejecución de uno u otro, en la Fase que se encuentre en
curso o en las subsiguientes. Para el efecto, debe informar previamente y por escrito a la
ANH acerca de las Operaciones de Exploración adicionales que se propone acometer,

Si dichas Operaciones corresponden a las previstas en el Programa Exploratorio de la
siguiente -Fase, y el Contratista tiene interés de que le sean acreditadas al cumplimiento
de los compromisos exploratorios de esta última Fase, debe solicitarlo así por escrito
motivado a la ANH, que debe pronunciarse en término de treinta (30) Días Calendario. De
aceptar la petición, prescribirá la forma cómo han de acreditarse -en todo o en parte- las
Operaciones de Exploración adicionales, a los compromisos de la siguiente Fase del Período
de Exploración o del Período Exploratorio Posterior, según sea el caso. Si la Entidad no se
pronuncia oportunamente, la solicitud debe entenderse negada.

Cláusula 9.- Inversión Remanente:

Si el valor de las inversiones obligatorias correspondientes a las distintas Fases del
Programa de Exploración, tanto el Mínimo como el Adicional, o al Posterior, en su caso,
resuita inferior al fijado por la ANH en los Términos de Referencia de la “Ronda Colombia
2014”yfo a los ofrecidos y pactados contractualmente, el Contratista debe informarlo así
a la Entidad, con indicación de la diferencia, denominada Inversión Remanente, dentro de
los quince (15) Días Calendario siguientes a la terminación de la respectiva Fase del Período

Colombia
20

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN |
DE HIDROCARBUROS ES:P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 39 de 123

de Exploración o del de Exploración Posterior, en su caso.

El Aviso debe acompañarse de propuesta para destinar la Inversión Remanente a la
ejecución efectiva de actividades y trabajos de Exploración adicionales, en la misma Área
Asignada, en Áreas de otro u otros Contratos de Evaluación Técnica, TEA o de Exploración
y Explotación, ESP entre ellas, o, finalmente, en Áreas Libres administradas por la Entidad,
caso en el cual, toda la información obtenida debe ser puesta a su disposición, por ser de
su propiedad exclusiva, y se procederá así:

(a) La ANH dispone del término de treinta (30) Días Calendario siguientes a aquel en que
sea informada de la existencia de Inversión Remanente y le sea sometida la
propuesta, para aprobarla o improbarla,

(b) Si la Entidad no se pronuncia oportunamente sobre la misma o no le otorga su
aprobación, el Contratista queda en la obligación de transferir a la ANH el valor
total de la Inversión Remanente, dentro de los treinta (30) Días Calendario siguientes
a la fecha de recibo de la determinación negativa o de vencimiento del plazo fijado en
la letra precedente. Expirado el término de pago sin que se haya satisfecho
integralmente este compromiso, se causará a favor de aquella Interés Moratorio, con

arreglo al concepto consignado en la Cláusula Segunda, Términos y Expresiones :

Definidos. De no cancelar el Contratista oportunamente el monto a su cargo, la
Entidad hará efectiva la garantía de cumplimiento por el valor total de la Inversión
Remanente más los Intereses Moratorios causados hasta la fecha en que tenga lugar
su cubrimiento efectivo.

9.1 Para efectos de verificar y controlar la ejecución del presupuesto de inversión
correspondiente a las actividades y trabajos del Programa Exploratorio pactado, tanto el
Mínimo como'el Adicional, o el Posterior, en su caso, dentro de los sesenta (60) Días
Calendario siguientes a la terminación de Período de Exploración, o de Exploración Posterior,
según aplique, el Contratista debe presentar a la ANH certificación expedida por el
Revisor Fiscal, el Auditor Externo, o la persona que haga sus veces, de requerirlo la persona
jurídica, o por el auditor interno (Controller), bajo ta gravedad del juramento, en la que se
haga constar el valor de la inversión realmente ejecutada en cada Fase de dicho Período o
del correspondiente a un eventual Programa Exploratorio Posterior, debidamente detallada
y con indicación completa de los comprobantes y demás soportes que le sirvan de
A B Colombia

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8«P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 40 de 123

fundamento, los cuales deben ser puestos a disposición de la ANH, siempre que esta los
solicite.

9.2 La circunstancia de que la Entidad no autorice destinar la Inversión Remanente a
alguno de los objetivos fijados en la presente Cláusula, no será considerada como
diferencia entre las Partes, de manera que no es susceptible de ser sometida al Arbitraje a
que se refiere la Cláusula 64.

Cláusula 10.- Problemas en la Perforación de Pozos Exploratorios:

10.1 Si en el curso de la perforación de cualquier Pozo Exploratorio correspondiente al
Programa Exploratorio o al Programa Exploratorio Posterior, y antes de alcanzar la
profundidad objetivo, sobrevienen problemas de tipo geológico no controlables, tales como
cavidades, presiones anormales, formaciones impenetrables, pérdidas severas de
circulación, u otras condiciones de naturaleza técnica, que impidan continuar los trabajos
de perforación, a pesar de la diligencia del Contratista con arreglo a las Buenas Prácticas
de la Industria del Petróleo, lo mismo que cuando la profundidad del Pozo en cuestión haya
superado mil quinientos (1.500) metros, puede solicitar a la ANH considerar cumplida la
obligación de perforación, mediante la presentación de un informe técnico escrito, en el que
se describan en detalle tanto la situación presentada como los esfuerzos realizados para
superar los problemas técnicos encontrados, en un plazo no mayor de quince (15) Días
Calendario, contados desde sú respectiva ocurrencia.

De aceptar la ANH que el Contratista dé por terminadas las operaciones de perforación
del Pozo de que se trate, debe adquirir registros de resistividad, de rayos gama y de
potencial espontáneo, hasta la máxima profundidad posible, y abandonar o completar dicho
Pozo hasta la profundidad alcanzada. En este caso, la obligación contenida en el Programa
Exploratorio al que corresponda el referido Pozo, se entenderá debidamente cumplida.

En caso contrario, es decir, de no aceptar la ANH dar por terminada la perforación, dentro
del plazo razonable otorgado por ella, el Contratista debe perforar el Pozo Exploratorio
con desviación ("sidetrack”) o uno (1) nuevo.

Además, puede igualmente solicitar por escrito a la Entidad la posibilidad de dar por
cumplida la obligación de perforación del Pozo a una profundidad distinta de la prevista en
sm.

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8P No. 11.— ÁREA PUT-30
RONDA COLOMBIA 2014

Página 41 de 123

esta Cláusula, siempre que así lo justifiquen razones geológicas y técnicas, debidamente
comprobadas.

Cláusula 11.- Aviso de Descubrimiento:

11.1 En cualquier oportunidad dentro de los cuatro (4) Meses siguientes a la fecha en que
ocurra un evento de los que se describen a continuación, cuyos resultados indiquen que se
ha producido un' Descubrimiento, el Contratista debe informarlo así por escrito a la ANH:

(i) La finalización de la perforación de cualquier Pozo Exploratorio, si se trata de
Yacimientos Convencionales, o

(ii) La perforación, estimulación, realización de análisis geológicos y completamiento
efectivos de -por lo menos- un (1) Pozo Exploratorio, con el fin de practicar pruebas de
Producción y llevar a cabo estimaciones de la extensión del recurso, como lo establezcan

* las Buenas Prácticas de la Industria del Petróleo, en eventos de Yacimientos No
Convencionales.

11.2 En todos los casos, el Aviso de Descubrimiento debe acompañarse de un Informe
Técnico que contenga los resultados de las pruebas practicadas O
las muestras tomadas, la descripción de los aspectos geológicos, así como los análisis
efectuados a los fluidos y a las rocas obtenidos, con sujeción a las normas técnicas
expedidas por el Ministerio de Minas y Energía o por la autoridad que haga sus veces.

Si el Descubrimiento es de Gas Natural No Asociado o de Hidrocarburos Líquidos Pesados o
Extrapesados, o corresponde a un Yacimiento No Convencional, el Contratista debe
igualmente poner a disposición de la ANH los cálculos y la información adicional de soporte
presentada a la autoridad competente, para efectos de su clasificación.

11.3 Ante la omisión del Contratista de presentar Aviso de Descubrimiento o de
someter a la Entidad cualquier información, dentro del plazo y en los términos establecidos
en esta Cláusula, la ANH requerirá por escrito que en término improrrogable de diez (10)
Días Calendario, complete los datos faltantes y/o rinda las explicaciones que justifiquen su
omisión o la entrega de información parcial. Si el Contratista no presenta justificación
legal o contractual para la omisión del respectivo Aviso de Descubrimiento o de cualquier

Colombia
20H

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS Eg:P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 42 de 123

otra información relevante, como “Shows” de Hidrocarburos, Datos de Presión y Análisis
Petrofísicos, previo desarrollo del Procedimiento previsto en la Cláusula 46, PERDERÁ todos
los derechos sobre los Yacimientos contenidos en la estructura o trampa geológica que
contiene el respectivo Descubrimiento.

Cláusula 12: Programa de Evaluación:

12.1 Si el Contratista estima que un determinado Descubrimiento tiene potencial
comercial, debe someter a la ANH Programa de Evaluación del mismo, dentro de los dos (2)
Meses siguientes a la fecha de radicación del respectivo Aviso de Descubrimiento, o a la
fecha en que se considere negada: la solicitud de autorización para prescindir de dicho
Programa, de acuerdo con el Numeral 12.8 posterior. La Entidad dispone de sesenta (60)
Días Calendario para pronunciarse sobre aquel.

La demora o la omisión no justificada en presentar el referido Programa de Evaluación,
dentro del plazo y en los términos estipulados en la presente Cláusula, da lugar a que la
ANH requiera por escrito que el Contratista rinda las explicaciones a que haya lugar, en
término improrrogable de diez (10) Días Calendario, siguientes al de recibo del
requerimiento. La falta de justificación de orden legal o contractual comporta también la
PÉRDIDA de todos los derechos de Producción sobre los respectivos Yacimientos,
contenidos en la estructura, trampa geológica «o acumulación correspondiente al
Descubrimiento, previo desarrollo del procedimiento estipulado en la Cláusula 46.

12.2 Contenido del Programa de Evaluación: Debe contener, como mínimo, los
siguientes elementos:

a) Mapa Geológico con las coordenadas del Área Asignada en Evaluación, en el tope de
la formación objetivo.

b) Descripción y propósito de cada una de las Operaciones de Evaluación, así como el
detalle de la información que el Contratista se propone obtener, en orden a
determinar si el Descubrimiento puede ser declarado coma Comercial.

c) Presupuesto Total del Programa de Evaluación, discriminado por Años.

d)

e)

9)

>

Colombia
204

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No, 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 43 de 123

«Plazo completo del mismo, que no puede exceder de dos (2) Años, si incorpora
perforación de Pozos Exploratorios Al, A2 o A3, o de un (1) Año, en los demás
casos, términos que se contarán a partir de la fecha de aprobación del Programa de
Evaluación por la ANH, Programa que debe contemplar los tiempos estimados
necesarios para obtener los permisos que corresponda otorgar a otras autoridades.

Cronograma para la realización de las Operaciones de Evaluación, dentro del Plazo
total.

Información sobre la destinación de los Hidrocarburos y demás fluidos que el
Contratista espera recuperar, como resultado de las Operaciones de Evaluación.

Propuesta de Punto de Entrega, para consideración de la ANH.

12.3 Prórroga del Plazo de Ejecución del Programa de Evaluación: En el evento
de que el Contratistá decida perforar Pozos Exploratorios A1, A2 o A3 adicionales, no
previstos en el Programa de Evaluación inicialmente sometido y aprobado, la ANH está
facultada para prorrogar el término de duración del dicho Programa, por lapso adicional no
superior a un (1)'Año, siempre que se cumplan las siguientes condiciones concurrentes:

a)

b)

c)

Que la correspondiente solicitud escrita se radique en la Entidad, con por to menos
dos (2) Meses de anticipación, respecto de la fecha de terminación del Plazo total
originalmente convenido;

Que el Contratista haya adelantado diligentemente las Operaciones previstas en el
Programa de Evaluación, y,

Que la prórroga requerida se justifique por el tiempo necesario para llevar a cabo la
perforación y las pruebas del o de los Pozos adicionales de Exploración proyectados.

Con la solicitud de extensión, han de someterse a la ANH los documentos que le sirven de
fundamento. Por su parte, la Entidad debe pronunciarse antes de dos (2) Meses, contados a
partir de la fecha de recepción de aquella. De no hacerlo oportunamente, se entiende que
ha sido aprobada.

Colombia
son

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 44 de 123

12.4 Modificaciones al Programa de Evaluación: En cualquier oportunidad durante los
seis (6) Meses siguientes a la fecha de presentación del Programa de Evaluación a la ANH,
el Contratista puede modificarlo, para cuyo efecto ha de informar su intención
oportunamente a la Entidad y adecuar el plazo total del mismo, que, no puede exceder de
dos (2) Años, si incorpora perforación de Pozos Exploratorios A1, A2 o A3, o de un (1) Año,
en los demás casos, sin considerar eventuales prórrogas. Por razón de tales ajustes no se
modifica la fecha de inicio de las actividades que integran dicho Programa.

12.5 Informe de Evaluación: El Contratista asume la obligación de someter a la ANH
Informe completo sobre los resultados del Programa de Evaluación, dentro de los tres (3)
Meses siguientes a la fecha de terminación de las actividades que lo integran. Debe
contener -como mínimo-: (i) reseña y resultados de cada una de las Operaciones de
Evaluación ejecutadas, incluido el de las pruebas practicadas; (ii) descripción geológica del
Descubrimiento, _así como de la trampa o Acumulación, por Yacimiento, incluidos Mapas,
con los respectivos contactos agua aceite (OWC), y/o último nivel de aceite conocido (KLO),
así como su configuración estructural; (iii) evaluación petrofísica y caracterización de las
propiedades físicas de las rocas y de los fluidos presentes en el Tipo de Yacimiento,
asociados al Descubrimiento; (iv) presión, volumen y análisis de temperatura de los fluidos
de los Yacimientos; (v) Tipo de Yacimiento; (vi) resultados de las pruebas de presión; (vii)
índices de productividad; (viii) estimado del Hidrocarburo in situ (OOIP-OGIP); (ix) factor
de recobro, con el detalle del análisis practicado para su determinación; (x) capacidad de
Producción, por Pozo, y la correspondiente a todo el Descubrimiento, y (xi) un estimado de
las reservas recuperables de Hidrocarburos.

12.6 Si durante el Período de Exploración, el Contratista desarrolla simultáneamente un
Programa de Evaluación, puede acreditar el cumplimiento de la perforación de los Pozos
Exploratorios previstos tanto en el Programa Exploratorio como en el de Evaluación, con ta
perforación de hasta dos (2) Pozos Exploratorios, siempre que se cumplan las siguientes
condiciones concurrentes: (i) que el mismo Tipo de Pozo Exploratorio esté contemplado en
la Fase del Programa de Exploración inmediatamente siguiente a la fecha de inicio del
Programa de Evaluación, y (ii) que la perforación concluya antes de la fecha de terminación
del Programa de Evaluación en el que fueron incluidos, o de la Fase del Período de
Exploración a la cual correspondan dichos Pozos, la que sea más próximia. En este caso, el
Contratista está en la obligación de devolver a la ANH la porción del Área Asignada sobre
la cual no se hayan de desarrollar actividades exploratorias durante el tiempo remanente

D) ANHS i Sr
A 5 Colsmbie

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

me.

Página 45 de 123

del Período de Exploración.

12.7 En el evento de que el Descubrimiento sea de Gas Natural No Asociado, de
Hidrocarburos Líquidos Pesados o Extrapesados, de Hidrocarburos en Yacimientos No
Convencionales o provenientes de Áreas Costa Afuera (Offshore), y en cualquier
oportunidad durante la ejecución del Programa de Evaluación, el Contratista puede
solicitar a la ANH prorrogar el término previsto llevar a cabo dicho Programa, por períodos
adicionales de dos (2) Años, con el propósito de realizar estudios de factibilidad para la
construcción de infraestructura; sobre métodos de Producción; para el desenvolvimiento de
mercados, y/o para desarrollar actividades adicionales de completamiento y estimulación
tratándose de Yacimientos No Convencionales. La solicitud debe incorporar en el Programa
de Evaluación, la información relacionada con esos estudios y actividades que el
Contratista considera necesario acometer, debidamente justificada.

Con la solicitud de extensión, han de someterse a la ANH los documentos que le sirven de
fundamento. Por su parte, la Entidad debe pronunciarse antes de dos (2) Meses, contados a
partir de la fecha de recepción de aquella. De na hacerlo oportunamente, se entiende que
ha sido aprobada. :

Al término de la prórroga, deben entregarse a la ANH dichos estudios, junto con el
resultado de las actividades adelantadas en el curso de la misma.

12.8 Si el Contratista estima procedente realizar Declaración de Comercialidad, sin
necesidad de llevar a cabo Programa de Evaluación, puede solicitar a la ANH excluirlo,
siempre que esté en condiciones de probarlo debida y suficientemente, con la demostración
del Tipo de Yacimiento, su tamaño y su delimitación, entre otros elementos. Para el efecto,
debe someter el correspondiente escrito, y la Entidad adoptar la decisión que corresponda,
dentro del Mes siguiente a la fecha de radicación de la correspondiente solicitud. La falta de
pronunciamiento oportuno se tomará como determinación negativa.

Cláusula 13.- Declaración de Comercialidad:
13.1 Dentro de los tres (3) Meses siguientes a (i) el vencimiento del término estipulado

para la ejecución del Programa de Evaluación; (ii) el vencimiento del plazo acordado, en los
eventos de prórroga de dicho término conforme a los Numerales 12.3 y 12.7 precedentes, o
Colombia
Boda

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 46 de 123

(ii) recibida decisión afirmativa sobre la solicitud de excluir Programa de Evaluación, en los
términos del numeral 12.8, debe someterse a la ANH Declaración escrita que contenga de
manera clara y precisa la determinación incondicional de Explotar Comercialmente el
respectivo Descubrimiento.

13.2 Contenido de la Declaración: Debe comprender el Tipo de Yacimiento o
Yacimientos que se pretenden explotar, esto es, si son Convencionales o NO.

13.2.1 Si se trata de Yacimientos Convencionales, la Declaración de Comercialidad debe
contener:

Delimitación de la estructura, incluidos volumen, extensión del área correspondiente y
características petrofísicas.

Identificación en Registros Eléctricos y en Mapas Estructurales del Contacto Agua-

Aceite o, en su defecto, el último nivel de aceite conocido (KLO).

Datos completos acerca de la calidad y del tipo de Hidrocarburo, y

Datos que soporten el análisis económico, la viabilidad de la explotación y los riesgos
que se prevén.

13.2,2 En caso de formularse la Declaración para obtener Hidrocarburos provenientes de
Yacimientos No Convencionales, debe contener lo siguiente:

a.

Delimitación de la Acumulación, incluidos volumen, extensión del área
correspondiente y características petrofísicas y geomecánicas.

Datos completos acerca de la calidad y del tipo de Hidrocarburo.

Diseño de la estimulación del reservorio, con la precisión de si comporta
fracturamiento y de qué tipo, además de si se proyecta llevar a cabo completamiento,
de manera que sea posible establecer valores reales del Hidrocarburo técnicamente
recuperable, y su proyección de Producción, y

DY

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No, 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

En)

Página 47 de 123

d. Datos que soporten el análisis económico, la viabilidad de la explotación y tos riesgos
que se prevén.

13.3 Descubrimiento No Comercial: Tanto si el Contratista manifiesta a la Entidad
que el Descubrimiento NO es Comercial, 'como si no entrega a la ANH la correspondiente
Declaración de Comercialidad en el plazo estipulado, se considerará definitivamente que el
Descubrimiento NO es Comercial, y aquel acepta que NO se generó en su favor derecho
alguno. En consecuencia, renuncia a reclamar cualquier concepto sobre dicho
Descubrimiento. En las anteriores condiciones, el Área Asignada en Evaluación debe ser
devuelta a la Entidad, previo el cumplimiento de las obligaciones en materia de Abandono,
estipuladas en la Cláusula 61.

CAPÍTULO IV
ACTIVIDADES DE PRODUCCIÓN

Cláusula 14.- Área Asignada en Producción:

14.1 Concepto: Porción o porciones del Área Asignada, en que se localizan uno o más
Campos y donde existe Producción de Hidrocarburos. Está delimitada por un polígono o por
una o varias formas geométricas regulares, según el caso, que comprenderá(n) el Campo o
los Campos, o la porción de éste o de estos que se.localice(n) dentro del Área Asignada,
más un margen alrededor de cada Campo no mayor de un (1) kilómetro, siempre que se
encuentre dentro del Área Asignada. Como quiera que la superficie del Campo o de los
Campos contenidos en el Área Asignada en Producción puede variar, esta última
permanecerá inalterable, salvo lo estipulado en la siguiente Cláusula.

14.2 Englobe de Campos: Cuando en el Área Asignada'dos (2) o más Campos se
superpongan total o parcialmente; estén separados en superficie por una distancia inferior
a dos (2) kilómetros, o compartan facilidades de Producción, deben ser englobados en una
única Área Asignada en Producción.

No obstante, en el evento de que los Campos correspondan a Yacimientos Convencionales
y No Convencionales, no estarán sometidos al. englobe de que trata el presente Numeral.

Cláusula 15: Duración:
Colombia
20%

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 48 de 123

15.1 Principio General: El Período de Producción aplicable al Área Asignada en
Producción englobada, corresponderá al del Área Asignada en Producción respecto de la cual
se haya realizado primero la correspondiente Declaración de Comercialidad.

15.2 Separación: No obstante, la ANH está facultada para autorizar la separación de las
Áreas Asignadas en Producción que contengan Campos situados a una distancia inferior a
dos (2) kilómetros, o que compartan facilidades de Producción, previa solicitud escrita y
motivada del Contratista, cuando -en su criterio-, ello se justifique tanto técnica, como
económicamente.

Cláusula 16.- Ampliación del Área Asignada en Producción:

Si durante el Período de Producción, el Contratista determina que un Campo se extiende
más allá del Área Asignada en Producción, pero dentro de la superficie que para la
oportunidad tenga el Área Asignada, es decir, excluidas las porciones devueltas, debe
solicitar a la ANH la ampliación de aquella, mediante petición escrita, acompañada de los
soportes correspondientes.

Cumplidos a satisfacción estos requisitos, la Entidad tiene la potestad de disponer la
ampliación del Área Asignada en Producción. Queda en todo caso entendido que si como
resultado de la misma, aquella se superpone con otra Área Asignada en Producción, la
duración del Período de Producción aplicable al Área Asignada en Producción englobada,
también corresponderá a la del Área Asignada en Producción respecto de la cual hubiera
tenido lugar primero la Declaración de Comercialidad.

Cláusula 17.- Plan de Desarrollo:

17.1 Oportunidad y Contenido: Dentro de los tres (3) Meses siguientes a la presentación
de la Declaración de Comercialidad de que trata la Cláusula 13, el Contratista debe
entregar a la ANH el Plan de Desarrollo inicial, que debe contener, como mínimo, la
siguiente información:

a) Mapa con las coordenadas del Área Asignada en Producción, delineado en detalle;

z Colombia
Som

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 49 de 123

b) Cálculo de Reservas y de la Producción acumulada de Hidrocarburos, diferenciada por
Tipo de Yacimiento e Hidrocarburo;

c) Esquema general proyectado para el Desarrollo del Campo, que incluya una descripción
del Programa de Perforación de Pozos de Desarrollo; de los métodos de extracción;
de las facilidades proyectadas, y de los procesos a los cuales se someterán los fluidos
extraídos, antes del Punto de Entrega;

d) Pronóstico de Producción anual de Hidrocarburos y sus sensibilidades, mediante la
utilización de la tasa óptima de Producción que permita lograr la máxima
recuperación económica de las reservas;

e) Identificación de los factores críticos para la ejecución del Plan de Desarrollo, tales
como aspectos ambientales, sociales, económicos y logísticos, así como las opciones
para su manejo, y

f) Programa de Abandono, para efectos de la Cláusula 61. :

17,2 Entrega del Plan de Desarrollo: Se considera recibido por la ANH el Plan de
Desarrollo, cuando se radique toda la información reseñada en el Numeral precedente,
debidamente soportada. Si la Entidad no lo recibe con la totalidad de la información exigida,
requerirá al Contratista remitir los datos faltantes, en término máximo de treinta (30) Días
Calendario, contados desde la fecha de recibo del requerimiento. De no pronunciarse la
Entidad dentro de los sesenta (60) Días Calendario siguientes a la radicación completa del
Plan de Desarrollo con todos sus anexos, se entenderá improbado.

Si el Plan de Desarrollo ño se somete a la ANH oportunamente, o si esta no recibe en
tiempo la documentación faltante requerida, se configura incumplimiento de acuerdo con lo
pactado en la Cláusula 54.

17.3 Actualización del Plan de Desarrollo: Cuando se requiera modificar el Plan de
Desarrollo, el Contratista debe ajustar y someter a la ANH versión debidamente
modificada para cada una de las Áreas Asignadas en Producción, junto con sus anexos, con
sujeción a la Cláusula 17. .
Colombia
20m

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 50 de 123

Cuando la Producción real de Hidrocarburos del Año Calendario inmediatamente anterior,
difiera en más de un quince por ciento (15%) con respecta al pronóstico de Producción
anual, establecido en el Plan de Desarrollo en cualquier Área Asignada en Producción, el
Contratista debe someter por escrito a la ANH las explicaciones de rigor, dentro de los
treinta (30) Días Calendario posteriores a aquel en que tenga lugar la actualización del Plan de
Desarrollo.

Cláusula 18.- Programa Anual de Operaciones:

18.1 Oportunidad de Presentación: Dentro de los tres (3) Meses siguientes a la fecha
en que haya tenido lugar la Declaración de Comercialidad, y -a más tardar- el 30 de enero
de cada Año Calendario posterior, el Contratista debe presentar a la ANH un Programa
Anual de Operaciones para ese periodo anual, que ha de reunir los siguientes requisitos:

18.2 Contenido: Para cada Área Asignada en Producción, el Programa debe contener, como
mínimo:

a) Descripción detallada de las Operaciones de Desarrollo y de Producción que se
proyectan llevar a: cabo durante el mismo Año y el siguiente, con el respectivo
Cronograma, discriminado por actividad y por trimestre calendario, y el detalle de los
plazos requeridos para obtener las autorizaciones y los permisos que procedan de las
autoridades competentes;

b) Pronóstico de Producción mensual de cada Área Asignada en Producción para el Año
Calendario correspondiente;

c) Pronóstico de Producción anual promedio hasta el final de la vida económica de los
Yacimientos que se encuentren dentro de la respectiva Área Asignada en Producción;

d) Estimado de egresos, gastos e inversiones para los cuatro (4) Años Calendario
siguientes, o hasta la terminación del Período de Producción, lo que sea más corto, y

18,3 Ejecución y Ajustes: Las Operaciones de Desarrollo y de Producción de las que trata
la letra a) del numeral precedente son de obligatoria ejecución y deben ser iniciadas de
conformidad con el Cronograma presentado.
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No, 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

E E Colombia
Ei

2.

Página 51 de 123

Durante su ejecución, pueden realizarse ajustes al Programa Anual de Operaciones para el
Año Calendario en curso, siempre que NO impliquen disminución en la Producción, superiores
al quince por ciento (15%) respecto del pronóstico inicial. Tales ajustes no pueden ser
formulados con frecuencia inferior a tres (3) Meses, salvo situaciones de emergencia. El
Contratista asume la obligación de informar previamente y por escrito cualquier ajuste que
se proponga introducir al Programa Anual de Operaciones.

El primero «de tales Programas debe abarcar el período restante del Año Calendario
correspondiente. Cuando falten menos de tres (3) Meses para la terminación del primer Año
Calendario, el primer Programa Anual de Operaciones debe incorporar el año inmediatamente
posterior.

Cláusula 19.- Fondo de Abandono:

19,1 Obligación: El Contratista está en el deber de establecer un fondo, con el fin de
garantizar la financiación de las actividades inherentes al Programa de Abandono de Pozos
y de restauración ambiental de las Áreas Asignadas en Producción, al finalizar el Período de
Producción correspondiente a cada una de ellas, de acuerdo con las Buenas Prácticas de la
Industria del Petróleo y con sujeción a las siguientes estipulaciones:

19.2 Constitución: Al concluir el primer Año Calendario, transcurrido a partir del Mes en
el cual se hubiera iniciado la producción comercial y regular de Hidrocarburos en cada Área
Asignada en Producción, y continuamente desde entonces, el Contratista está en el deber
de llevar en la Contabilidad del Contrato un registro especial denominado “Fondo de
Abandono”, al que deben llevarse todas las partidas correspondientes a la ejecución del
Programa de'Abandono. Con el fin de garantizar la disponibilidad de los recursos requeridos
para el efecto, ha de constituirse fiducia mercantil, garantía: bancaria, u otro instrumento
aceptado por la ANH. En todo caso, los términos y condiciones del instrumento que se
acuerde, serán determinados por las Partes en el curso del Año inmediatamente anterior a
la fecha en la cual deba constituirse el “Fondo de Abandono”.

Aunque las Partes no alcancen acuerdo al respecto, es obligación del Contratista otorgar
carta de crédito “standby”, irrevocable, confirmada y a la-vista, en los términos de los
artículos 1409 y 1412 del Código de Comercio, en concordancia con el artículo 146 del
E Colombia
20m

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 —ÁREA PUT-30
: RONDA COLOMBIA 2014

Página 52 de 123

Decreto 1510 de 2013, o las normas que lo modifiquen, sustituyan o complementen,
abierta por una entidad bancaria establecida en Colombia o por establecimiento de crédito
del exterior, siempre que el título valor se encuentre aceptado por uno nacional “standby”,
en los términos de la Cláusula 39, por el monto determinado con arreglo a al siguiente
Numeral.

19.3 Valor: Ál finálizar cada Año Calendario, el monto del Fondo de Abandono debe
corresponder al resultado de aplicar la siguiente fórmula:

A = [P/R] x €
Dónde:

A es el valor al que debe ascender el Fondo de Abandono al finalizar cada Año
Calendario, para cada Área Asignada en Producción, y que debe ser registrado en la
contabilidad de! Contrato, que forma parte de la del Contratista.

P es la Producción acumulada de Hidrocarburos de la respectiva Área Asignada en
Producción, desde la fecha en que se hubiera iniciado la Producción en la misma y
hasta el 31 de diciembre del Año para el cual se realiza el cálculo;

R es el volumen de las reservas probadas desarrolladas de Hidrocarburos del Área
Asignada en Producción, expresadas en barriles de Hidrocarburos Líquidos, de
acuerdo con el Plan de Desarrollo y sus actualizaciones, hasta el 31 de diciembre del
Año para el cual se realiza el cálculo. Incluye la Producción acumutada (P) más las
reservas probadas desarrolladas, y

Cc es el costo estimado actualizado de las operaciones de Abandono del Área Asignada
en Producción, expresado en valor de moneda para la fecha del cálculo. Cuando se
trate de reajustes anuales, el valor de C se reducirá en el monto de tos costos de
Abandono ya invertidos en el Fondo.

Todos los cálculos de Producción y de reservas de Hidrocarburos correspondientes a la
fórmula (P y R), deben realizarse en barriles equivalentes de Hidrocarburos Líquidos. Para
el efecto, las Partes convienen que la equivalencia corresponde a cinco mil setecientos
(5.700) pies cúbicos de Gas, en condiciones estándar, por un (1) Barril de Hidrocarburos

y)

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Colombia
. 20

Página 53 de 123
Líquidos.

Las variables de la fórmula deben ser revisadas y actualizadas anualmente con base en los
desembolsos reales correspondientes a la ejecución efectiva de las actividades de
Abandono, y los volúmenes de Producción y de reservas de Hidrocarburos.

Para los efectos del presente numeral, se consideran reservas probadas desarrolladas, las
correspondientes a la definición adoptada por la autoridad competente de la República de
Colombia, conforme al marco regulatorio vigente en la oportunidad de realizar el cálculo.

Para la fecha de celebración del presente Contrato, corresponde a la Resolución ANH 159
del 12 de febrero de 2014.

El cumplimiento de las obligaciones de que trata esta Cláusula no exime al Contratista del
deber de ejecutar, oportuna, eficaz y eficientemente todas las operaciones de Abandono de
que trata la Cláusula 61, en cada Área Asignada en Producción, en nombre propio, a su
costo y bajo su exclusivo riesgo.

CAPÍTULO V
CONDUCCIÓN Y OPERACIONES

Cláusula 20.-Autonomía:

20.1 Regla: General: Corresponde al Contratista ejercer ta dirección, el manejo, el
seguimiento, la vigilancia y el control de todas las Operaciones de Exploración, Evaluación,
Desarrollo y Producción que ejecute en cumplimiento del presente Contrato. Es de su
exclusiva responsabilidad planear, preparar, realizar y controlar el desarrollo de todas las
actividades inherentes a la ejecución contractual, con sus propios medios, y con plena
autonomía directiva, técnica, operacional y en materia de administración, de conformidad
con el ordenamiento superior colombiano y con rigurosa observancia de las Buenas
Prácticas de la Industria del Petróleo,

20.2 Contratación con Terceros: Aquellas actividades cuya ejecución se confíe a
terceros, no liberan al Contratista de su plena y total responsabilidad porque las mismas
se lleven a cabo en forma oportuna, eficaz y eficiente, con sujeción al régimen jurídico, a

FP
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 54 de 123

las estipulaciones contractuales y a dichas Prácticas, de manera que aquel responde
directamente ante la ANH por los actos y las omisiones suyos, de sus proveedores y
subcontratistas, y por las de los empleados y trabajadores a su servicio y al de estos
últimos.

20.3 Autoridad: La autonomía de que trata esta Cláusula, no obsta para que la ANH y las
demás autoridades competentes, ejerzan a plenitud sus facultades legales, reglamentarias
y regulatorias, en todos los asuntos de su respectivo resorte, sin limitación alguna.

Ninguna autorización de la ANH ni las instrucciones que imparta en desarrollo del presente
Contrato o de sus atribuciones legales, exime de responsabilidad al Contratista, ni altera
la autonomía con la que ha de cumplir sus obligaciones y ejecutar las prestaciones a su
cargo.

Cláusula 21.- Operador:

21.1 Concepto: Como quedó establecido en la Cláusula. 2 sobre Definiciones, es el
Contratista o la persona jurídica integrante de Contratista Plural, responsable de
conducir las actividades de Exploración, Evaluación, Desarrollo y Producción de
Hidrocarburos; de asumir el liderazgo y la representación de aquel a aquellos, así como de
dirigir la ejecución contractual y las relaciones con la ANH. individualmente debe contar
con y mantener todos los requisitos de Capacidad Técnica y Operacional, Medioambiental y
en materia de Responsabilidad Social Empresarial, de conformidad con el Reglamento de
Contratación para Exploración y Explotación de Hidrocarburos de la ANH y los Términos de
Referencia del Procedimiento de Selección que dio lugar al presente Contrato. En todo caso,
el_Operador seleccionado debe contar con la aprobación de la Entidad. Para todos los
efectos, el Operador asume la representación del Contratista ante la ANH.

21.2 Operador en Contratistas Plurales: Siempre que la Parte Contratista esté -
integrada por número plural de personas jurídicas, debe establecerse claramente cuál de
ellas, que reúna los requisitos de Capacidad, ha sido seleccionada para actuar en condición
de Operador, previa aprobación expresa y escrita de la Entidad.

Se exceptúa de esta regla, el caso de que en una misma Área asignada se desarrollen
actividades de Exploración y Producción de Hidrocarburos en yacimientos Convencionales y
DY)

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No, 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Colombia
zon

Página 55 de 123

No Convencionales, en el que pueden haber Operadores independientes para cada uno.
Cláusula 22.- Coordinación en Materia de Seguridad:

Sin perjuicio de las gestiones que emprenda para administrar y dar cobertura adecuada a
los riesgos que puedan comprometer la seguridad de Operaciones e instalaciones,
conceptos que son de su responsabilidad exclusiva, el Contratista asume las siguientes
obligaciones y compromisos:

a) Adoptar -en coordinación con el Ministerio de Defensa Nacional- los estándares y
protocolos correspondientes, con el objeto de mitigar los riesgos de seguridad.

b) Establecer canales de comunicación con la Policía Nacional y con las Fuerzas
Militares, a fin de coordinar aquellas actividades que "conforme a los estándares y
protocolos adoptados, exijan o hagan aconsejable tal coordinación.

Cláusula 23.- Permisos:

23.1 Responsabilidad: En nombre propio y por sus exclusivos costos, cuenta y riesgo, el
Contratista o el Operador, en eventos de Contratistas Plurales, asumen las obligaciones
de solicitar, tramitar, reunir los requisitos, cumplir las condiciones impuestas, obtener y
respetar todas las licencias, autorizaciones, permisos y demás derechos que resulten
necesarios o procedentes conforme al ordenamiento superior para cumplir oportuna, eficaz
y eficientemente las prestaciones y compromisos objeto del presente Contrato.

23.2 Respeto del Régimen Jurídico: Además, garantiza observar puntualmente la ley
colombiana en el desenvolvimiento de las actividades de Exploración, Evaluación, Desarrollo,
Producción, Abandono, y, en general, en todo el curso de la ejecución contractual,
particularmente, en materia de Hidrocarburos, protección del medio ambiente y de los
recursos naturales renovables, y de las relaciones con la comunidad y con los grupos
étnicos asentados en el Área Asignada.

Cláusula 24.- Subcontratistas:

24.1 Procedencia: Con excepción de todas aquellas funciones y responsabilidades
Colombia
20

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS EP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 56 de 123

inherentes a la condición de Operador, que no pueden ser subcontratadas ni total ni
parcialmente, en ninguna oportunidad a lo targo de la ejecución contractual, para el
desarrollo de actividades, labores o prestaciones determinadas, o con el fin de satisfacer
compromisos y responsabilidades específicos, vinculados a dicha ejecución, con plena
observancia del ordenamiento superior aplicable a la materia de que se trate y por sus
exclusivos costos, cuenta y riesgo, pueden celebrarse subcontratos de todo orden, con
personas naturales y/o jurídicas con capacidad y experiencia comprobados en el objeto
correspondiente, tanto en el país como en el exterior, en materia de obras, bienes y
servicios, así como consultorías o asesorías.

Para éfectos del presente Numeral, se consideran funciones inherentes al Operador las de
dirección, conducción, manejo y liderazgo de las Operaciones de Exploración, Evaluación,
Desarrollo, Producción de Hidrocarburos y Abandono, así como la representación del o de
los Contratistas ante la ANH.

24.2 Registro: De todos los subcontratos debe abrirse, llevarse y mantenerse actualizado
un registro y un expediente, en el que se especifiquen y detallen, por lo menos, nombre
completo o razón social, identificación, Registro Único Tributario, RUT, antecedentes y
experiencia, objeto, plazo, precio, forma de pago, y condiciones de cumplimiento de las
prestaciones recíprocas.

En cualquier oportunidad, la ANH puede solicitar la presentación del Registro y del
Expediente de cualquier subcontrato.

24.3 Responsabilidad: £l Contratista asume plena, total y exclusiva responsabilidad por
concepto de la negociación, celebración, ejecución, terminación y liquidación de todos los
negocios jurídicos que emprenda para contar o disponer de obras, bienes y servicios
requeridos para la ejecución contractual, así como de eventuales reclamaciones o procesos
jurisdiccionales por diferencias o incumplimientos, sin que la ANH asuma compromiso,
obligación o responsabilidad alguna por ninguno de los anteriores conceptos, ya que entre
ella y los subcontratistas, así como los empleados, trabajadores o contratistas de los
mismos, NO existe ni se genera vínculo o relación de ninguna naturaleza.

Periódicamente, pero, en todo caso, una vez por Año Calendario, deben sometérse a la
Entidad certificados de paz y salvo por concepto de los subcontratos celebrados y
Colombia
20m

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS EP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 57 de 123
ejecutados.
Cláusula 25.- Producción:

25.1 Medición: Corresponde al Contratista llevar a cabo la medición, el muestreo y el
control de calidad de los Hidrocarburos producidos, y mantener calibrados los equipos o
instrumentos de medición, conforme a las normas y métodos aceptados por las Buenas
Prácticas de la Industria del Petróleo y las disposiciones legales y reglamentarias vigentes,
así como practicar los análisis a que haya lugar, y adoptar las correcciones pertinentes, con
et fin de permitir la liquidación de los volúmenes netos de Hidrocarburos recibidos y
entregados, en condiciones estándar.

Es de su exclusiva responsabilidad acometer todas las acciones necesarias para preservar la
integridad, confiabilidad y seguridad de instalaciones, equipos e instrumentos de
fiscalización.

25.2 Conservación: Durante el término previsto en el artículo 60 del Código de Comercio
y las demás disposiciones pertinentes para los libros y papeles del comerciante, el
Contratista está en la obligación de conservar los registros de calibración periódica de
tales equipos o instrumentos, lo mismo que las mediciones diarias de Producción y
consumo de Hidrocarburos y fluidos en cada Campo, para revisión y control de la ANH y
las demás autoridades con competencia en la materia.

La Entidad se reserva el derecho de inspeccionar registros de calibración, mediciones y
consumo, bien directamente o por intermedio de terceros contratistas, en cualquier tiempo,
.lo.mismo:que los equipos dé medición y, en general, todas las unidades dispuestas para el
efecto.

Siempre que dos (2) o más Campos se sirvan de las mismas instalaciones de Producción,
estas deben contar con un Sistema de Medición que permita determinar aquella
proveniente de cada Campo.

En armonía con las facultades del Ministerio de Minas y Energía y con los reglamentos
técnicos de autoridad competente, la ANH está igualmente investida de facultades para
fijar las características y/o las especificaciones técnicas que deben tener los equipos y los
Colombia
201

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 58 de 123

instrumentos de medición que considere razonablemente requeridos para ejercer
fiscalización adecuada, oportuna, eficaz y eficiente, así como para proporcionar información
veraz a sus propios sistemas de monitoreo remoto de lá Producción, en cualquier tiempo y
bien directamente o por intermedio de terceros contratistas con conocimiento en la materia.
Pesa sobre el Contratista el deber de adquirirlos e instalarlos, en el plazo también
razonable que la Entidad determine, así como mantenerlos en perfectas condiciones de
operación y funcionamiento, todo ello a sus exclusivos costo y riesgo.

Con la sola excepción de los que hayan sido empleados en beneficio de las Operaciones de
Evaluación y Producción, y los que inevitablemente se desperdicien en estas funciones, los
Hidrocarburos producidos deben ser transportados por el Contratista al Punto de Entrega.

Los Hidrocarburos han de ser medidos en el Punto de Fiscalización, conforme al
procedimiento señalado en el Numeral 25.1, y, con base en esta medición, deben
determinarse los volúmenes de Regalías a que se refiere el Capítulo VI y los Derechos
Económicos de la ANH previstos en el Capítulo VII, así como los volúmenes que
correspondan al Contratista.

A partir del Punto de Fiscalización y sin perjuicio de las disposiciones legales que regulen la
materia, el Contratista tiene libertad de vender en el país o de exportar los Hidrocarburos
que le correspondan, o de disponer de los mismos a su voluntad.

25.3 Unificación: Cuando uno o más Yacimientos explotables económicamente se
extienda(n) en forma continua a otra u otras Áreas Contratadas o Asignadas, por fuera de
los límites de la que es objeto de este Contrato, de común acuerdo con la Entidad y con los
demás interesados, el Contratista debe poner en práctica un plan o programa cooperativo
de explotación unificada, con sujeción a la legislación colombiana, y previa aprobación de la
autoridad competente. (Cf. Resolución 18 1495 de 2009, Art. 47 o disposiciones que lo
modifiquen, sustituyan o complementen)

25.4 Gas Natural: El Gas Natural presente en cualquier Área Asignada en Evaluación o en

Producción, se somete a las siguientes estipulaciones:

25,5 Restricción de Desperdicio y Utilización: Es responsabilidad del Contratista
evitar el desperdicio del Gas Natural extraído de cualquier Campo. Por consiguiente,
Colombia
200

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8«P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 59 de 123

siempre que-sea antes del Punto de Fiscalización correspondiente y con estricta sujeción a
las disposiciones legales y reglamentarias vigentes sobre la materia, está facultado para
emplearlo como combustible para la ejecución de las Operaciones, como fuente de energía
a fin de obtener la máxima recuperación final de las reservas de Hidrocarburos, o,
finalmente, para confinarlo en los mismos Yacimientos con el propósito de utilizarlo en los
objetivos señalados, durante la vigencia del Contrato.

25.6 Gas Natural Asociado: Sin perjuicio de lo pactado en el numeral precedente, en el
evento de que el Contratista descubra uno o varios Yacimientos con Gas Natural Asociado,
debe someter a la ANH un (1) proyecto para la utilización del misma, dentro de los tres (3)
Años siguientes al inicio de la Producción en cada Campo. El incumplimiento de esta
obligación, permite a la Entidad disponer gratuitamente del Gas Natural Asociado
proveniente de tales Campos, con sujeción a las disposiciones legales o reglamentarias
vigentes.

De conformidad con el artículo 52 de la Resolución 18 1495 de 2009 o la disposición que la
modifique, sustituya o complemente, se prohíbe la quema, el desperdicio o la emisión de
gas a la atmosfera. En todos los casos, se deben proveer facilidades para su utilización, sea
mediante reinyección al Yacimiento o reciclamiento, almacenamiento subterráneo o en
superficie, o para su comercialización.

Se exceptúa de dicha prohibición el volumen de Gas que por razones de seguridad deba
quemarse, o el Gas operacional que no sea viable recuperar desde el punto de vista
económico, en cuyo caso, debe presentarse justificación técnica de tal situación y ser
aprobada previamente por el Ministerio de Minas y Energía.

Existe desperdicio en todos los casos previstos por el artículo 53 de la misma Resolución 18
1495 de 2009, o la disposición que la modifique, sustituya o complemente.

25.7 Daños y Pérdidas de Activos: Todos los costos y/o gastos en que haya de
incurrirse para reemplazar o reparar daños o pérdidas de bienes y/o equipos, ocurridos por
fuego, inundaciones, tormentas, accidentes u otros hechos similares, corren por cuenta del
Contratista y son de sus exclusivos cargo y riesgo.

Además, está en el deber de informar a la ANH todas las pérdidas y los daños ocurridos, a
Colombia
Son

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS Eg:P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 60 de 123

la brevedad posible, una vez superada la emergencia.
Cláusula 26.- Seguimiento, Inspecciones y Control:

26.1 Premisa General: La ANH tiene y se reserva el derecho de ejercer, en cualquier
tiempo, aquellas facultades que en materia de Seguimiento, Inspección, Control y Vigitancia
de la ejecución contractual, se relacionan en la presente estipulación, bien directamente o
por intermedio de sus agentes. Por su parte, el Contratista asume las obligaciones y los
deberes correlativos.

26.2 Visitas al Área Asignada y Atribuciones: En cualquier tiempo durante la vigencia
del presente Contrato y mediante el empleo de los procedimientos que considere
apropiados, bien directamente o por intermedio de terceros, autoridades o contratistas, la
ANH está investida de y se reserva las más amplias atribuciones y facultades para realizar
visitas al Área Asignada, con el fin de inspeccionar, hacer seguimiento, verificar y controlar
todas y cada una de las actividades inherentes a la ejecución contractual, en particular, las
relativas a Exploración, Evaluación, Desarrollo, Producción, Abandono, protección del medio
ambiente y de los recursos naturales renovables, relaciones y beneficio de las comunidades,
así como mediciones, entregas, y fiquidación y pago de Regalías y Derechos Económicos.

Estas atribuciones pueden ser ejercidas directamente sobre la empresa e instalaciones del
Contratista como las de los subcontratistas, exclusivamente relacionadas con la ejecución
de prestaciones y el cumplimiento de compromisos y obligaciones surgidos del presente
Contrato, a fin de adquirir certeza sobre su oportuno, eficaz y eficiente desarrollo y
satisfacción.

Las actividades de inspección, verificación, control, vigilancia y fiscalización pueden
desarrollarse directamente por la ANH o por intermedio de terceras autoridades o
contratistas,

EL CONTRATISTA, a su costo, pondrá a disposición del representante de LA ANH las
facilidades de transporte, alojamiento, alimentación, seguridad y demás servicios en
igualdad de condiciones a las suministradas a su propio personal, de ser necesario.
AS z Colombia

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 61 de 123

26.3 Formulación de Observaciones y Solicitud de Informes y Soportes: Cuando
cualquier representante, agente o delegado de la Entidad detecte fallas, incumplimientos o
irregularidades, debidas a acción u omisión imputable a la responsabilidad y diligencia del
Contratista, tiene facultad para formular observaciones y solicitar informes y documentos
de soporte, que deben ser atendidos mediante escrito, dentro del plazo o plazos dispuestos
para el efecto y sin perjuicio del procedimiento pactado en la Cláusula 46,

De resultar necesario, el Contratista debe poner a disposición del o de los representantes
de la ANH, a su costo, las facilidades de transporte, alojamiento, alimentación, seguridad y
demás servicios, en estrictas condiciones de igualdad respecto de las suministradas al
personal propio, e informarlo así detalladamente a ta Entidad.

Con anticipación razonable, las Partes coordinarán la provisión de los referidos facilidades y
servicios.

26.4 Contratos con Terceros: Sin perjuicio del cumplimiento de sus funciones, la ANH
está facultada para contratar con terceros total o parcialmente las actividades de
seguimiento, inspección, evaluación, vigilancia, control y fiscalización de las Operaciones y
de las labores en el Área Asignada, y para asegurarse del cumplimiento oportuno, eficaz y
eficiente de obligaciones, compromisos y prestaciones, en los términos del ordenamiento
superior, las estipulaciones contractuales y las Buenas Prácticas de la Industria del Petróleo.

26.5 Entendimiento: La falta de ejercicio de cualquiera de las actividades reseñadas, o la
ausencia de observaciones o requerimientos, en manera alguna exime al Contratista de
tal cumplimiento, ni comporta o implica aprobación respecto de ninguna de sus
obligaciones, ni acerca de los resultados' de la ejecución contractual, ni modifica ni reduce
las atribuciones de la Entidad ni los deberes a cargo de aquel.

Cláusula 27.- Programas en Beneficio de las Comunidades:

27.1 Obligación General: En el curso del primer año siguiente a la Fecha Efectiva, el
Contratista debe: (i) indagar, sistematizar y analizar información primaria y secundaria
acerca del perfil demográfico de la población del área de influencia de las zonas de
desarrollo de las actividades de Exploración, posible Exploración. Posterior, y eventuales de
Evaluación, Desarrollo y Producción, a su cargo, y en las que tales actividades tengan
Colombia
EN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS EZ:P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

«1.

Página 62 de 123

repercusión y efectos, así como de la dinámica social, económica, cultural y medioambiental
de dichas zonas o lugares; (ii) delimitar, con base en dicha información, el Área de
Influencia de las Operaciones y de Desarrollo de los Programas en Beneficio de las
Comunidades; (iii) identificar espacios de socialización con autoridades, representantes y
líderes de las mismas; (iv) elaborar con la participación de las Comunidades un diagnóstico
de actividades requeridas para mantener las condiciones del entorno o mitigar o reparar los
efectos adversos de sus Operaciones, así como de necesidades en materia de salud,
educación, cultura, vivienda, infraestructura, servicios públicos, preservación del medio
ambiente y de los recursos naturales renovables, fortalecimiento comunitario e institucional,
hábitat, y semejantes, y (v) formular, con base en dicho diagnóstico, y someter a la ANH
un Programa Integral en Beneficio de tales Comunidades, de ejecución consecutiva y
eventualmente progresiva, pero. referido a cada una las distintas Fases del Período
Exploratorio, de un posible Período Exploratorio Posterior, y a los plazos de ejecución de
eventuales Programas de Evaluación y Anual de Operaciones, o un conjunto de Programas
particulares por ejecutar en cada uno de ellos, de ocurrir efectivamente, con sujeción al
Acuerdo 5 de 2011, del Consejo Directivo de la ANH, y al Anexo F al presente Contrato.

27.2 Obligaciones Particulares: El conjunto de actividades aplicables al hito de que se
trate del Programa Integral o el correspondiente al Programa Individual en Beneficio de las
Comunidades para cada una de las distintas Fases del Programa Exploratorio; de un posible
Programa Exploratorio Posterior, y de eventuales Programas de Evaluación y Programas
Anuales de Operaciones, deben someterse a la ANH en las oportunidades dispuestas en el
Anexo F, y, una vez acordados con la Entidad, desarrollarse durante la ejecución de
aquellos.

27.3 Sometimiento a la ANH: El Programa Integral o los Programas particulares en
Beneficio de las Comunidades, se entienden convenidos entre las Partes y a cargo del
Contratista, una vez la ANH se haya pronunciado sobre los mismos, dentro de los tres (3)
Meses siguientes a sú recibo. Evaluadas posibles sugerencias razonables de la Entidad,
deben ser incorporadas en el Programa Integral o en los Programas particulares en
Beneficio de las Comunidades.

27.4 Incorporación: Verificada tal inclusión, las actividades inherentes a tales Programas
se entienden convenidas, en vigor y con plena fuerza vinculante para el Contratista. Si la
Entidad no se pronuncia oportunamente, deben ejecutarse los Programas en Beneficio de
Colo

bia
20

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS EP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 63 de 123

las Comunidades, PBC sometidos por él,

27.5 Actualización: Por lo menos veinte (20) días Calendario antes del inicio de la
respectiva Fase del Período Exploratorio, de un posible Período Exploratorio Posterior, y de
eventuales Programas de Evaluación y Anual de Operaciones, el Contratista puede
actualizar el acápite correspondiente del Programa Integral o el respectivo Programa
particular en Beneficio de las Comunidades, de haberse presentado variaciones o ajustes en
su contenido.

CAPÍTULO VI
REGALÍAS

Cláusula 28: Normas Generales

28.1 Forma. de Recaudo: Es obligación primordial del Contratista poner a disposición de
la ANH, en el Punto de Entrega, el porcentaje de la Producción de Hidrocarburos
establecido en la Ley, por concepto de Regalías. Su recaudo debe tener lugar en especie o
en dinero, según lo determine la Entidad. (Cfr. Ley 1530 de 2012, Decreto Reglamentario
1077 de 2012 y Resoluciones ANH 350 y 351 de 2014)

28.2 Recaudo en Especie: Cuando el recaudo de las Regalías deba llevarse a cabo en
especie, el Contratista debe entregar a la ANH la cantidad de Hidrocarburos
correspondiente, para cuyo efecto, las dos Partes deben acordar por escrito el
procedimiento aplicable a la programación de las entregas y los demás aspectos relevantes,
para realizarlas en forma completa, técnica, oportuna y segura. — '

28.3 Almacenamiento: En todo caso, la ANH dispone de un (1) Mes para retirar el
volumen entregado. Vencido este término sin que lo haya hecho, y siempre que exista
capacidad disponible de almacenamiento en las facilidades del Contratista, es obligación
suya almacenar los Hidrocarburos, hasta por término máximo de tres (3) Meses
consecutivos.

En estos precisos eventos, por concepto del almacenamiento, la Entidad debe reconocer y
pagar una tarifa razonable, acordada -en cada caso- por escrito entre las Partes. A falta de
consenso, corresponde al Ministerio de Minas y Energía o.a la entidad que lo sustituya en
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Colombia
2oLs

s...

Página 64 de 123

esta atribución, determinar la tarifa correspondiente al almacenamiento.

Si no hay disponibilidad de almacenamiento, el Contratista puede continuar la Producción
de Hidrocarburos y disponer del volumen de Regalías, siempre que acredite a la ANH, para
su éntrega posterior, el volumen correspondiente a las Regalías que la Entidad tenía
derecho a retirar y no lo hizo.

28.4 Comercialización: Vencido el citado plazo de seis (6) Meses, sin que la ANH haya
retirado los Hidrocarburos correspondientes a Regalías en Especie, el Contratista queda
en libertad de comercializarlos, con sujeción a lo dispuesto en el Numeral 28.6 y en el
deber de entregar el producido a la Entidad.

En igual forma, ocupado un ochenta por ciento (80%) de la capacidad de almacenamiento
del Área Asignada en Producción, el o los Contratistas quedan facultados para disponer
del volumen de Regalías, y la ANH puede realizar los retiros correspondientes a su mejor
conveniencia, pero siempre a una tasa de entrega compatible con la capacidad de
Producción det o de los-Campos en el Área Asignada en Producción.

28.5 Recaudo en Dinero: Siempre que el o los Contratistas deba(n) pagar a la ANH las
Regalías en dinero, deben poner a su disposición los montos correspondientes, en los
plazos establecidos por la ley o por la autoridad competente, o en los acordados entre las
Partes, según el caso, Si incurre(n) en mora, asume(n) la obligación de reconocer y pagar a
la Entidad la cantidad necesaria para cubrir el monto insoluto, los correspondientes
Intereses Moratorios, y los gastos en haya incurrido la Entidad para hacer efectivos los
pagos en su favor.

28.6 Comercialización del Volumen de Regalías: Cuando la ANH lo estime
conveniente y siempre que las disposiciones legales y reglamentarias así lo. permitan, el
Contratista comercializará la porción de ta Producción de Hidrocarburos que corresponda
a las Regalías, y entregará a la Entidad el dinero proveniente de las ventas.

Con este propósito, las Partes deben acordar por escrito los términos particulares de la
comercialización. En todo caso, el Contratista hará su mejor esfuerzo para comercializar la
Producción correspondiente, al precio más alto posible en los mercados disponibles, pero
siempre con prioridad para el abastecimiento interno del país.

(uf
de CULORPEA. z Colombia

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS EP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 65 de 123

La ANH reconocerá al Contratista los costos directos en que hayan incurrido para llevar a
cabo la comercialización y/o un margen razonable, que debe ser convenido previamente
entre las dos Partes.

La cantidad de dinero que el Contratista debe entregar a la ANH por concepto de la
comercialización del volumen de hidrocarburos correspondiente a Regalías, descontados
costos y/o margen acordados por escrito con anticipación, NO puede ser inferior -en ningún
caso- al valor de liquidación de las Regalías, determinado según las disposiciones legales y
reglamentarias aplicables, Ñ

De no obtener las Partes acuerdo en torno a los términos particulares de la comercialización,
incluidos costos directos y margen razonable en favor del Contratista, corresponde a la
ANH determinarlos de acuerdo con las condiciones del mercado, mediante determinación
motivada y debidamente soportada, susceptible de reposición y del arbitramento pactado
en la Cláusula 64.

28.7 Incumplimiento de la Obligación de Pago de las Regalías: El incumplimiento
injustificado del Contratista en satisfacer sus obligaciones de reconocimiento, liquidación y
pago efectivo de las Regalías, se considera como incumplimiento grave del presente
Contrato y puede dar lugar a su terminación unilateral, surtido el procedimiento previsto en
la Cláusula 46.

28.8 Precios para Abastecimiento Interno: Cuando el Contratista sea requerido para
vender el crudo de su propiedad, con el fin de atender las necesidades de refinación para el
abastecimiento interno, los precios correspondientes han de calcularse con base en el
precio internacional de los Hidrocarburos, en la forma establecida en la Resolución NO 18
1709 del 23 de diciembre de 2003, del Ministro de Minas y Energía, o en la disposición legal,
reglamentaria o regulatoria que la modifique, adicione o sustituya. Tratándose de Gas, se
seguirá lo dispuesto por el artículo 27 del Decreto 2100 de 2011 y por la Resolución CREG
041 de 2013, o las disposiciones que los modifiquen, complementen o sustituyan.

28.9 Bienes y Servicios Locales, Regionales y Nacionales: En igualdad de condiciones
competitivas de calidad, oportunidad y precio, en el cumplimiento de las obligaciones,
prestaciones y compromisos a su cargo, conforme al presente Contrato, el Contratista
O)

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8:P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Colombia
Ent]

Página 66 de 123

está en el deber de otorgar preferencia a los oferentes de bienes y servicios de origen tocal,
regional y nacional, en ese orden.

CAPÍTULO VII
DERECHOS CONTRACTUALES DE LA ANH

Cláusula 29.- Derechos Económicos: Por concepto de la asignación del Área materia de
Contrato y de los derechos que se otorgan al Contratista con motivo de su celebración, se
causan tos siguientes derechos:

29.1 Por concepto del Uso del Subsuelo: Por cada Fase del Período Exploratorio,
inclusive por la prórroga de las mismas, o por el tiempo proporcional de duración de cada
una, el uso del subsuelo por el Contratista causa a favor de la ANH y a cargo de aquel,
un Derecho Económico que se calcula sobre la superficie del Área Asignada o Remanente,
siempre que no exista Producción, o sobre esta última, de haberla, como se consigna a
continuación:

29.1.1 En Áreas Asignadas en Exploración: Por cada Fase y por sus respectivas
prórrogas, hay lugar al reconocimiento y pago de un derecho por unidad de superficie,
nominado en Dólares de los Estados Unidos de América, según lo establecido en el Numeral
C.1 del Anexo C. Su cancelación ha de tener lugar dentro del Mes siguiente a la fecha en
que tenga lugar el inicio de cada Fase o su extensión.

29.1.2 En Áreas Asignadas en Evaluación y/o Asignadas en Producción:
Reconocimiento y pago efectivo de un Derecho por unidad de Producción de propiedad del
Contratista, cuyo monto, nominado en Dólares de los Estados Unidos de América, se
determina en el mismo Numeral C.1 del Anexo C, Debe tener lugar por semestre calendario
vencido, dentro del primer Mes del semestre siguiente.

La Producción de Gas Natural destinada a las operaciones de reinyección o de otros
procesos industriales directamente relacionados con la Producción del mismo Yacimiento
del cual se extrae, no causa Derechos por el Uso del Subsuelo sobre la Producción del
Contratista a que se refiere el presente Numeral 29.1,2.
Colombia
zo

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ER*P.No.-11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 67 de 123

Los Derechos Económicos por concepto del Uso del Subsuelo en Áreas asignadas en
Exploración y en Evaluación, sin que exista Producción, tanto respecto de Yacimientos
Convencionales como de No Convencionales, deben liquidarse y cancelarse anualmente,
sobre la superficie remanente del Área asignada materia del Contrato. Si se trata de
Contratistas distintos, se distribuirá entre ellos en las proporciones que los mismos
acuerden, y, a falta de consenso, en partes iguales.

No obstante, si en la superficie remanente existen Áreas en Exploración y/o en Evaluación
con Producción y/o en Producción, los Derechos Económicos por concepto del Uso det
Subsuelo deben liquidarse y pagarse anualmente sobre dicha superficie, excluidas las Áreas
Asignadas en Evaluación y/o en Producción, y, en lo que corresponde a estas últimas, sobre
la correspondiente Producción. Si se trata. de Contratistas distintos, cada uno es
responsable de fiquidar y cancelar el correspondiente al Área en Exploración, y/o en
Evaluación con Producción y/o en Producción, bajo su respectiva responsabilidad.

29.2 Derecho Económico por concepto de “Precios Altos”: Retribución en dinero o en
especie, a cargo del Contratista, calculada sobre cada unidad de la Producción de su
propiedad, en función de los precios internacionales de los Hidrocarburos, del volumen o
del tiempo de Producción, como se determina en el Numeral C.2 del Anexo C.

29,3 Derecho Económico por concepto de Participación en la Producción:
Retribución en dinero o en especie, a cargo del Contratista, ofrecida por éste en su
Propuesta y calculada sobre cada unidad de la Producción de su propiedad. Corresponde al
porcentaje de la Producción total (X%), después de Regalías, establecido en el Numeral C.3
del Anexo C, de acuerdo con la Propuesta y según se trate de la proveniente de
Yacimientos Convencionales o No Convencionales.

29.4 Derechos Económicos en Pruebas de Producción: Los Hidrocarburos obtenidos
como resultado de la práctica de pruebas de Producción, también causan los Derechos
Económicos de que trata la presente Cláusula.

29.5 Participación en la Producción durante eventuales Prórrogas del Período de
Producción: En todos los eventos de prolongación del Período de Producción, el
Contratista debe reconocer, liquidar y pagar a la ANH, a título de Participación en la

Colombia
A

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 68 de 123

Producción, en el Punto de Entrega, un diez_por ciento (10%) adicional de la Producción, si
se trata de Hidrocarburos Líquidos provenientes de Yacimientos Convencionales, y un cinco
por ciento (5%), también adicional, en los casos de Hidrocarburos Asociados a Yacimientos
No Convencionales, de Gas Natural No Asociado, de Hidrocarburos Líquidos Pesados o
Extrapesados, y de Hidrocarburos provenientes de Yacimientos Costa Afuera, (Offshore).
Esta participación se liquida sobre la Producción total obtenida a partir de la fecha de
vencimiento del plazo de duración inicial del Período de Producción, valorizada en el Punto
de Fiscalización, después de descontar las Regalías.

Para efectos de liquidar cada uno de los Derechos Económicos que se causan sobre la
Producción de propiedad del Contratista, debe descontarse, además de las Regalías, el
volumen que corresponda a los demás Derechos Económicos sobre dicha Producción, de
manera que cada uno se calcule exclusivamente sobre la porción de la Producción de la que
aquel es titular.

Cláusula 30.- Aportes por concepto de Formación, Fortalecimiento Institucional y
Transferencia de Tecnología (actividades científicas y tecnológicas):

30.1 Regla General: También por concepto de la asignación det Área y de tos derechos
que se le otorgan en razón del presente Contrato, el Contratista se compromete a
desarrollar actividades científicas y tecnológicas de Formación, Fortalecimiento Institucional
y Transferencia de Tecnología, cuyos objetivos, contenido, alcance, términos, condiciones y
beneficiarios determine la ANH, en oportunidades específicas durante la vigencia de aquel.
(Cfr. Acuerdos 02 y 05 de 2013, del Consejo Directivo.)

30.2 Opción: Alternativamente, dichas actividades pueden materializarse en aportes de
dinero para sufragar programas de formación profesional o especializada; proyectos de
fortalecimiento institucional, oO planes que conduzcan a la transmisión efectiva de
conocimientos sistemáticos en aspectos técnicos y científicos inherentes al Sector de
Hidrocarburos.

30.3 Normatividad: Estas actividades científicas y tecnológicas han de regirse por las
disposiciones. de los convenios especiales de cooperación previstos en la ley colombiana, así

¡0
y)

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 69 de 123

como por lo dispuesto en los reglamentos de la ANH sobre la materia. (Cfr. Acuerdos 02 y
05 de 2013, del Consejo Directivo)

30,4 Costos: Todos los costos de las actividades científicas y tecnológicas propiamente
dichas deben ser asumidos en un ciento por ciento (100%) por el Contratista. No
obstante, los de carácter laboral en favor de los beneficiarios de las mismas, han de ser
sufragados por su respectivo empleador.

30.5 Valor de los Aportes: Para dar cumplimiento a la obligación prevista en esta
Cláusula, en cada una de las Fases del Período de Exploración, del de Exploración Posterior,
y del Período de Evaluación, y de sus prórrogas, de pactarse, el Contratista se
compromete a ejecutar directamente o a contratar y sufragar la ejecución de programas de
formación profesional o especializada, de proyectos de fortalecimiento institucional, o de
planes que conduzcan a la transmisión de conocimientos sistemáticos en aspectos técnicos
y científicos inherentes al Sector de Hidrocarburos, hasta por valor equivalente al
veinticinco por ciento (25%) del monto que resulte de multiplicar el número de hectáreas y
fracción de la superficie del Área Asignada o Remanente, o del Área asignada en Evaluación
sin Producción, en su caso, por el valor que corresponda a la Extensión Superficiaria y a la
Fase o Período en curso , conforme a la Tabla que se consigna en el Anexo C.1.

El cálculo correspondiente debe tener lugar al inicio de cada Fase del Período Exploratorio,
incluidas la Primera (Fase 1), del Período Exploratorio Posterior, en su caso, y al comenzar
el Período de Evaluación en las Áreas asignadas en Evaluación, sin que exista Producción.

Respecto de las Áreas Asignadas en Evaluación con Producción y/o en.Producción, la
obligación prevista en esta Cláusula ascenderá al monto equivalente ai diez por ciento
(10%) del valor de los Derechos por concepto del Uso del Subsuelo, sobre la Producción del
Contratista, de que trata el Numeral 29,1.2, por cada Año Calendario.

En ningún caso el valor de los Aportes excederá de cien mil dólares de los Estados Unidos
de América (USD127.112) constantes del año 2014, por Fase, Período o Año Calendario,
según corresponda.
Colombia
201

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8:P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 70 de 123

El cálculo del valor nominal en Dólares corrientes de este límite, debe tener lugar para cada
Año, teniendo en cuenta el Índice de Precios al Productor, IPP, publicado por el
Departamento del Trabajo de los Estados Unidos de América para el final del mes de junio
del Año inmediatamente anterior. (Cf. Resoluciones ANH 350 y 351 de 2014)

30.6 Oportunidad: El cumplimiento de esta obligación es exigible a partir del Mes
siguiente al de la fecha de inicio de ta respectiva Fase del Período de Exploración, de
Exploración Posterior, y/o de Evaluación sin que exista Producción, o del segundo Mes de
cada Año Calendario, para Áreas Asignadas en Evaluación con Producción y/o en
Producción, de conformidad con el cálculo que para el efecto realice la ANH.

Corresponde a esta última determinar la forma de cumplimiento de los Aportes a que se
refiere la presente estipulación, y -de disponer el pago en dinero- liquidarlo oportunamente
y comunicar el resultado al Contratista con anticipación no inferior. a quince (15) Días
Calendario, para permitir su oportuna cancelación.

Esta obligación puede ser satisfecha: (i) en dinero, mediante suma que debe ser depositada
en el Encargo Fiduciario que la Entidad indique expresa y oportunamente, o (Hi) en especie,
con la ejecución efectiva de actividades científicas y tecnológicas, en los términos y
condiciones que la ANH ponga también expresa y oportunamente en conocimiento del o de
los Contratistas, según lo dispuesto en los Acuerdos 02 y 05 de 2013, o en aquellos que
los modifiquen, adicionen o sustituyan.

CAPÍTULO VIII
INFORMACIÓN Y CONFIDENCIALIDAD

Cláusula 31.- Entrega de Información Técnica:

31.1 Obligación Genefal: El Contratista debe mantener oportuna y permanentemente
informada a la ANH acerca del progreso y de los resultados de las actividades de
Exploración, Evaluación, Desarrollo, Producción y Abandono; en torno a la ejecución de la o
las Consultas Previas y la o las Licencias Ambientales; sobre los trabajos de protección al

(A
Colombia
EA

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8¿P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 71 de 123

medio ambiente y a los recursos naturales renovables; respecto de la aplicación de los
Programas en Beneficio de las Comunidades, PBC, y, en general, acerca del cumplimiento
de las obligaciones, prestaciones y compromisos a su cargo y de la ejecución del o de los
Cronogramas.

31.2 Oportunidad: Por consiguiente, además de los documentos requeridos en otras
estipulaciones de este Contrato, el Contratista debe someter a la Entidad, en la medida en
que vaya siendo obtenida y antes de la fecha de vencimiento de cada una de las Fases del
Período de Exploración, de Exploración Posterior, o del Período dé Evaluación, y por Año
Calendario durante el Período de- Producción, toda la Información de carácter científico,
técnico, medioambiental, económico financiero y de desarrollo de los Programas en
Beneficio de las Comunidades, PBC, obtenida en cumplimiento del presente negocio jurídico
o concerniente a su ejecución.

31.3 Normatividad: La entrega de esta Información ha de llevarse a cabo con estricta
sujeción al Manual de Suministro de Información Técnica y Geológica vigente en la
oportunidad de iniciar la Fase del Período de Exploración, de Exploración Posterior o de
Evaluación durante la cual se ejecutó la correspondiente actividad. (Para la fecha, dicho
Manual está contenido en la Resolución No. 183 del 13 de marzo de 2013). En lo que
concierne al Período de Producción, la entrega de la Información pertinente debe hacerse
con apego al Manual de Suministro de Información Técnica y Geológica también vigente en
la oportunidad de su puesta a disposición.

Los informes de ejecución y de cumplimiento de otras obligaciones, han se sujetarse al
Reglamento de Contratación de Exploración y Explotación de Hidrocarburos y al presente
Contrato y sus Anexos.

31.4 Demora Justificada: Eventuales incumplimientos de las obligaciones inherentes a la
entrega de Información, debidamente justificados por escrito a la ANH, pueden dar lugar a
la ampliación del o de los plazos correspondientes. :

Cláusula 32.- Confidencialidad:

32,1 Premisa General: Salvo mandato legal perentorio o disposición de autoridad
competente, todos los datos y, en general, la Información Comercial y los Productos
ES ; Colombia

30h

a...

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E4P No, 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 72 de 123

obtenidos o desarrollados como resultado de la ejecución contractual, incluida la
correspondiente a las interpretaciones basadas en los Datos obtenidos como resultado de
las Operaciones, son estrictamente confidenciales y las dos Partes se comprometen a
guardar reserva en torno a los mismos, durante cinco (5) Años Calendario, contados a
partir del vencimiento de aquel en el que se hubieran producido, obtenido o desarrollado, o
hasta fa terminación del Contrato o la oportunidad de devolución parcial o total del Área
Asignada, en lo que se refiere a la Información adquirida en las porciones devueltas, lo que
ocurra primero. :

32.2 Excepción: La regla del numeral precedente NO se aplica a aquella Información ni a
los Datos que las Partes deban publicar o entregar a terceros de acuerdo con el
ordenamiento superior; ni a los que requieran autoridades competentes con jurisdicción
sobre cualquiera de ellas; a los que impongan normas de cualquier bolsa de valores en la
que se encuentren inscritas o registradas acciones del Contratista, o de sociedades
vinculadas a estos; ni a los requeridos por matrices o subordinadas, auditores, consultores,
contratistas, asesores legales o entidades financieras, para las funciones o los propósitos de
su exclusivo resorte, o, finalmente, otros terceros para efectos de los Acuerdos
Operacionales de que tratan los artículos 18 y 19 de la Resolución 18 0742 de 2012, o las
disposiciones.que la sustituyan, adicionen o modifiquen.

No obstante, en todos estos casos, se debe poner inmediatamente en conocimiento de la
otrá Parte tanto la Información entregada, como su destinatario y propósito, y, de
requerirse, copia del o de los compromisos de confidencialidad correspondientes.

Además, las restricciones a la divulgación de Información no impiden que se suministren
Datos pertinentes a terceros interesados en una eventual cesión de derechos contractuales,
siempre que se suscriban los correspondientes acuerdos de confidencialidad.

Cláusula 33.- Derechos sobre la Información:

33.1 Transferencia de la Propiedad: Transcurrido el lapso de confidencialidad conforme
a: la Cláusula precedente, se entiende que el Contratista transfiere. a la ANH la totalidad
de los derechos sobre la Información y los Datos adquiridos, así como sobre sus
interpretaciones, sin que por esta circunstancia aquel pierda el derecho a utilizartos.
Colombia
E

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 73 de 123

A partir de entonces, la ANH está plenamente facultada para disponer de esa Información
libremente.

Cláusula 34.- Información Ambiental y Social:

34.1 Deber de Información: El Contratista asume la obligación de mantener integral,
oportuna y permanentemente informada a la ANH acerca del avance de los trámites
ambientales y sociales, inclusive respecto de todo cuanto se relacione con: (i) su iniciación;
(ii) la obtención de las respectivas licencias, permisos y demás pronunciamientos de fondo
de las autoridades competentes, (iii) eventuales actuaciones administrativas sancionatorias;
(iv) imposición de medidas preventivas y/o sanciones, y, en general, (v) cualquier otra
información relevante para efectos de la cumplida y oportuna ejecución contractual.

Queda entendido que ninguno de los datos ni de la información a que se refiere la presente
Cláusula tiene naturaleza reservada ni carácter confidencial.

Cada Parte debe comunicar por escrito a la otra, tan pronto como tenga conocimiento
acerca de cualquier otro tipo de reclamo o procedimiento judicial o administrativo que
pueda afectar los derechos de la otra Parte, derivados de este Contrato, para que esta
última pueda adoptar las medidas que estime más convenientes para la defensa de sus
intereses.

Cláusula 35.- Informes Ejecutivos Anuales y Semestrales:

35.1 Enunciación: Además de la Información a que se refieren otras estipulaciones del
presente Contrato, el Manual de Suministro de Información Técnica y Geológica, y de la
exigida por la legislación colombiana, el Contratista asume el compromiso de entregar a la
ANH, para cada semestre Calendario, la información básica y resumida de todos los
asuntos de interés relacionados con la ejecución de las actividades de Exploración,
Evaluación, Desarrollo, Producción y Abandono; en torno a la ejecución de la o las
Consultas Previas y la o las Licencias Ambientales; sobre los' trabajos de protección al
medio ambiente y a los recursos náturales renovables; respecto de la aplicación de los
Programas en Beneficio de las Comunidades, PBC, y, en general, acerca del cumplimiento
de las obligaciones, prestaciones y compromisos a su cargo y la ejecución del o de los
Cronogramas.

z Cotombia
Fon

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 74 de 123

35.2 Contenido: Estos informes deben contener, entre otros y sin limitarse a ellos, datos
acerca de: (i) prospectividad; (ii) reservas; (iii) Producción actual y sus pronósticos; (iv)
ejecución y proyecciones para el Año Calendario siguiente; (iv) personal y seguridad
industrial; (v) medio ambiente y recursos naturales renovables; (vi) comunidades y grupos
étnicos; (vil) estado de cumplimiento de los Programas en Beneficio de las Comunidades,
PBC, de acuerdo con el Anexo F, y (viii) participación focal, regional y nacional en materia
de personal y subcontratos.

35.3 Oportunidad: Los Informes Ejecutivos Semestrales deben entregarse a la Entidad
dentro de los sesenta (60) Días Calendario o comunes siguientes al vencimiento de cada
semestre calendario. El correspondiente al segundo semestre se considera también Informe
Anual de Operaciones.

35.4 Reuniones Informativas, de Seguimiento, Verificación y Control: La ANH.está
facultada para convocar al Contratista a celebrar reuniones informativas, de seguimiento,
verificación y control, a las que debe concurrir un representante debidamente autorizado,
con conocimiento y facultades para suministrar o recibir información y para adoptar
determinaciones que por su naturaleza y alcance no requieran documento escrito o ajuste
contractual.

Las citaciones deben tener lugar con anticipación razonable, en cualquier oportunidad
durante el término de vigencia del presente Contrato.

CAPÍTULO 1X
RESPONSABILIDAD, INDEMNIDAD, GARANTÍAS Y SEGUROS

Cláusula 36.- Responsabilidad:

Además de las establecidas en el ordenamiento superior y de las estipuladas en otras
cláusulas contractuales y en los documentos que integran el presente negocio jurídico, el
Contratista asume, por sus exclusivos cuenta y riesgo, las que se determinan a
continuación:
y

Colombio
don

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 75 de 123

36.1 Responsabilidad Técnica: Corresponde a la derivada de la ejecución oportuna,
eficaz y eficiente de las Operaciones de Exploración, Evaluación, Producción, Desarrollo y
Abandono, que debe tener lugar con estricta sujeción a los más altos estándares de la
industria de los Hidrocarburos y a las Buenas Prácticas de la Industria del Petróleo.

Las referidas Operaciones deben ser desarrolladas de manera profesional, diligente,
responsable, y eficaz y eficiente legal, técnica y económicamente. Es de resorte del
Contratista que todos sus subcontratistas cumplan en la misma forma las estipulaciones
contractuales, el ordenamiento superior y las Buenas Prácticas de la Industria del Petróleo.

El Contratista es responsable exclusivo por perdidas, daños, perjuicios y sanciones
derivados de acciones u omisiones suyos, del personal a su servicio, de sus subcontratistas,
y del personal vinculado a estos últimos, con ocasión de las actividades y de las
Operaciones inherentes a la ejecución contractual.

Las obras, bienes y servicios subcontratados se entienden construidos, suministrados o
prestados en nombre y por cuenta y riesgo exclusivo del Contratista, de manera que éste
asume responsabilidad directa por todas las prestaciones y las obligaciones objeto de los
correspondientes subcontratos, de cuya ejecución no puede exonerarse por razón de los
mismos.

La ANH no asume responsabilidad alguna por concepto o con ocasión de pérdidas, daños
ni perjuicios causados a la Entidad o a terceros, como consecuencia de acciones u
omisiones del Contratista, sus empleados y subcontratistas, o los empleados de estos
últimos, ni por eventuales sanciones de todo orden, en desarrollo de las Operaciones objeto
de este Contrato, ni por eventuales sanciones que se impongan a unos y otros.

36.2 Laboral: Para todos los efectos legales y, particularmente, para la aplicación del
artículo 34 del Código Sustantivo del Trabajo, el Contratista es único beneficiario del
trabajo de los empleados que vincule al servicio de la ejecución contractual, y titular
exclusivo de todas las obras y trabajos ejecutados en desarrollo de la misma. Las relaciones
laborales comprometen exclusivamente a las partes de los respectivos contratos de trabajo.

Por consiguiente, entre la ANH y el personal al servicio del Contratista o de sus
subcontratistas, NO existe ni existirá relación ni vinculación jurídica de ninguna naturaleza,
)

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 76 de 123

ni la Entidad asume responsabilidad solidaria alguna por concepto de salarios, prestaciones
sociales, aportes parafiscales, al Sistema General de Seguridad Social o por concepto del
Impuesto sobre la Renta para la Equidad CREE, así como de eventuales indemnizaciones
laborales. El Contratista es único empleador de los trabajadores que utilice para el
desarrollo de las actividades propias de este Contrato y, en consecuencia, es responsable
exclusivo de la satisfacción oportuna, eficaz y eficiente de tas obligaciones laborales, tales
como pago de salarios y prestaciones sociales, aportes parafiscales, afiliación y pago de
cotizaciones y aportes por concepto de pensiones, salud y riesgos profesionales inherentes
al Sistema de Seguridad Social Integral, e Impuesto de Renta para la Equidad, CREE,
conforme a la legislación colombiana.

Es responsabilidad exclusiva del Contratista entrenar adecuada y diligentemente al
personal, en especial, al de nacionalidad colombiana que haya de reemplazar trabajadores
foráneos.

Es obligatorio dar estricto cumplimiento a las disposiciones legales que imponen una
determinada proporción entre empleados y operarios nacionales y extranjeros.

36.2.1 Prevención del Trabajo Infantil. En desarrollo del artículo 20, numeral 3.2. de la
Resolución 01677 de 2008, proferida por el Ministerio de la Protección Social, el
Contratista se compromete a no realizar la contratación de menores de edad, en especial
la inclusión de menores de edad en todo trabajo que, por su naturaleza o por las
condiciones en que se lleva a cabo, genere riesgos de daño a la salud, la seguridad o ta
moralidad de los niños, incluyendo todas las labores relacionadas directamente con ta
extracción de petróleo crudo y de gas natural.

Sin perjuicio de lo anterior, el CONTRATISTA se compromete a cumplir con todas las
normas aplicables en Colombia en materia de Contratación de Menores de edad,
incluyéndose pero no limitándose al tas Convenciones 138 y 182 de la Organización
Internacional del Trabajo - OIT-, y La Convención de las Naciones Unidas sobre los
Derechos del Niño, Código Sustantivo del Trabajo, Ley 1098 de 2006 (Código de la Infancia
y de la Adolescencia).
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS EKP No. 11 — ÁREA PUT-30
? RONDA COLOMBIA 2014

Ss

Colombia
Sn

2.

Página 77 de 123

36.3 Responsabilidad Ambiental: Es obligación y deber primordial del Contratista
prestar la más exigente atención a la protección y restauración o restitución del medio
ambiente y de los recursos naturales renovables, así como al cumplimiento estricto de la
normatividad aplicable en estas materias, incluidas las obligaciones derivadas de Licencias
Ambientales, así como a las Buenas Prácticas de la Industria del Petróleo.

Son de su responsabilidad exclusiva adoptar y ejecutar planes de contingencia específicos
para atender emergencias, mitigar, prevenir y reparar daños, de la manera más eficiente y
oportuna.

Para el desarrollo de actividades sometidas al otorgamiento de licencias, permisos,
concesiones o autorizaciones ambientales, los trámites pertinentes deben iniciarse, a más
tardar, dentro de los noventa (90) Días Calendario anteriores a la fecha programada en el
respectivo Plan de Exploración para dar comienzo a la ejecución de la actividad sometida a
la exigencia correspondiente, así como tramitar oportuna y diligentemente, con todos los
requisitos impuestos por el ordenamiento superior, las actuaciones requeridas ante las
autoridades competentes.

Deben tomarse en consideración los plazos de licenciamiento ambiental establecidos en el
ordenamiento superior sobre la materia, en. especial, en el Decreto 2820 de 2010,
reglamentario del Título VIII de la Ley 99 de 1993, sobre Licencias Ambientales, o en las
normas que modifiquen, sustituyan o adicionen las disposiciones de una y otro, para estar
en condiciones de cumplir en tiempo las actividades previstas en todas las Fases y Períodos
del Contrato. Mientras se respeten los términos establecidos por dicho ordenamiento para
la solicitud, trámite y obtención de Licencias Ambientales, el Contratista no puede
argumentar justificación para pedir prórrogas, restituciones o suspensiones de términos en
los plazos contractuales. En todo caso, durante el transcurso de dichos plazos, debe
informar oportuna y documentadamente a la ANH acerca del inicio y avances de las
gestiones encaminadas al cumplimiento de las obligaciones y deberes en materia de
permisos y Licencias Ambientales.

Se considera iniciado el trámite de solicitud de Licencia Ambiental, cuando se sometan a la
'ANH los siguientes documentos:

2
An
HI

Colombia
Sn

rare

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 78 de 123

a) Constancia de solicitud oportuna del pronunciamiento sobre la necesidad de elaborar
Diagnóstico Ambiental de Alternativas, ante la Autoridad Nacional de Licencias
Ambientales -ANLA-, cuando se requiera, y,

b) Evidencia de haber iniciado, también oportunamente, la elaboración del estudio de
impacto ambiental o del plan de manejo ambiental, según sea el caso.

El incumplimiento del plazo establecido en este Numeral o la falta de la diligencia debida en
el curso de los trámites en materia ambiental, no pueden invocarse para justificar retrasos
en la obtención de ticencias, permisos, concesiones o autorizaciones, ni como fundamento
para acceder a la prórroga o suspensión de las obligaciones contractuales, de manera que,
previo desarrollo del procedimiento establecido en la Cláusula 46, da lugar a declaratoria de
incumplimiento.

Cuando el desarrollo de cualquier actividad requiera la obtención de permisos,
autorizaciones, concesiones o licencias ambientales, el Contratista está en el deber de
abstenerse de ejecutarla hasta que no los haya obtenido. Además, sin la conformidad de
los estudios de impacto ambiental y la expedición de tas Licencias Ambientales
correspondientes, o la satisfacción de cualquier otro requisito aplicable al caso, NO se
puede iniciar la respectiva actividad.

Las sanciones y las medidas preventivas adoptadas por la autoridad ambiental competente,
debido al incumplimiento de obligaciones ambientales, debidamente ejecutoriadas y en
firme, son causal de terminación del Contrato por incumplimiento, siempre que como
resultado de las mismas, se vea o pueda verse afectada la satisfacción de las prestaciones
y compromisos inherentes a la ejecución contractual, surtido el procedimiento estipulado en
la Ciáusula 46 y sobre la base de argumentos y pruebas que lo sustenten y demuestren.

Es responsabilidad exclusiva del Contratista informar puntualmente a la ANH acerca de la
aplicación de planes preventivos y de contingencia, y sobre el estado de las gestiones
adelantadas ante las autoridades ambientales competentes en materia de permisos,
autorizaciones, concesiones o licencias, según sea el caso, dentro de cada trimestre
calendario, lo mismo que sobre los aspectos ambientales de las Operaciones en curso.
Colombia
doi

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS EP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 79 de 123

Cláusula 37.- Indemnidad:

37.1 Enunciación: Es responsabilidad exclusiva del Contratista: mantener indemne a la
Nación, la ANH, a funcionarios, empleados y a propiedades de una y otra, por concepto de
cualquier reclamo, acción, demanda, sanción y/o condena, derivados de acciones u
omisiones en que incurra tanto aquel, como sus subcontratistas o el personal al servicio de
unos y otros, en el desarrollo y ejecución de este Contrato, incluidos directores, agentes y
representantes.

37.2 Obligaciones Derivadas: Es por tanto responsabilidad exclusiva del Contratista
asumir todas las consecuencias de tales acciones u omisiones, por concepto de daños o
pérdidas de cualquier naturaleza, sin limitación alguna, causados a la Nación, la ANH,
funcionarios, empleados y propiedades de una y otros, así como a terceros o a bienes de
los que estos sean titulares, derivados de tales acciones u omisiones, de manera que
corresponde a aquel asumir la defensa judicial y administrativa de la Nación y o de la ANH,
incluidos todos los costos y gastos correspondientes, así como cancelar cualesquiera
sanciones y condenas, lo mismo' que la indemnización de perjuicios de todo orden, con
arreglo al ordenamiento superior.

Para efectos de satisfacer las obligaciones reseñadas, ha de seguirse el procedimiento que
se enuncia a continuación:

a) La ANH pondrá en conocimiento del Contratista el reclamo, la demanda, la acción,
la sanción o, en general, el procedimiento o la actuación correspondiente, dentro de
los tres (3) Días Hábiles siguientes a su respectiva notificación, comunicación o
recepción, o a la fecha en que por cualquier medio tenga conocimiento de su
existencia,

b) En todo caso, la ANH se reserva el derecho de asignar, a su propio costo, el
conocimiento o seguimiento del caso a cualquier profesional seleccionado por ella,
que tendrá el deber de interactuar con la firma o persona designada por el
Contratista para ejercer la representación administrativa o judicial del o de los
imputados, y la defensa de sus intereses.
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 80 de 123

c) En la medida en que el ordenamiento superior aplicable lo permita, aquel asumirá
directamente la reclamación, sanción, acción, demanda, condena o litigio, de manera
que se libere de toda responsabilidad a la Nación, la ANH, o el funcionario respectivo.

d) Silo anterior no fuere posible, el Contratista tendrá el deber de ejercer o participar
en la defensa de los intereses de aquellos, con la firma o los profesionales que
seleccione.

e) Son de cargo del Contratista todas las sumas que resulten necesarias para cancelar
cualquier sanción, cumplir toda condena y reparar los perjuicios irrogados, inclusive,
para atender eventuales embargos, requerimiento de cauciones o garantías, y
cualquiera otra consecuencia de naturaleza económica o pecuniaria, dentro de los
quince (15) Días Calendario posteriores a cualquier solicitud que en ese sentido
formule la Entidad, soportada en copia de acto administrativo, sentencia judicial u
orden de autoridad competente, debidamente ejecutoriado y en firme, o dentro del
plazo impuesto en la respectiva actuación.

f) Todo lo anterior se entiende sin perjuicio de la utilización de los instrumentos
administrativos o procesales que resulten aplicables por cualquiera de las Partes,
siempre que ello no comporte conflicto con la obligación de indemnidad estipulada en
esta Cláusula.

Cláusula 38.- Garantías: Corresponde al Contratista afianzar el cumplimiento oportuno,
eficaz y eficiente de las prestaciones que integran el objeto contractual, y de los
compromisos y obligaciones que. adquiere con motivo de la celebración, ejecución,
terminación y liquidación de este negocio jurídico, incluida la inversión efectiva de los
recursos requeridos para desarrollar jos - Programas Exploratorios, mediante los
instrumentos que se relacionan a continuación.

Cláusula 39.- Garantía de Cumplimiento: Tiene por objeto asegurar todas tas
obligaciones correspondientes al Período de Exploración y de cada Fase del Programa
Exploratorio Posterior, si hay lugar a él, así como todas aquellas actividades inherentes a la
satisfacción oportuna, integral, eficaz y eficiente de tales obligaciones, incluida la
cancelación de multas que puedan imponerse y el pago de la ciáusula penal pecuniaria, de .
hacerse efectiva, sin perjuicio del derecho que asiste a la ANH para reclamar la cancelación

w...

Colombia
20

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 81 de 123

completa de pérdidas, daños y perjuicios ocasionados por causas imputables a la
responsabilidad y diligencia del Contratista.

La ejecución de esta Garantía no exonera al Contratista del deber de satisfacer la
obligación o el compromiso insoluto, ni de cancelar todos los perjuicios ocasionados con la
demora o el incumplimiento de aquel, ni por la inejecución del Contrato, si el monto
derivado de la misma fuera inferior, de manera que su reconocimiento es acumulativa con
el deber de cumplir o con la indemnización del valor total de los daños y perjuicios
generados por la insatisfacción, o la satisfacción tardía o defectuosa de prestaciones,
obligaciones y compromisos.

39.1 Forma: Debe corresponder a una o varias cartas de crédito “stand-by”, de carácter
incondicional e irrevocable, pagaderas a la vista, otorgadas por un establecimiento de
crédito legalmente establecido en Colombia, o por una del exterior, siempre que el
respectivo instrumento sea confirmado por una institución financiera en este país, por
cuenta y a costo exclusivo del Contratista, de manera que pueda(n) hacerse efectiva(s)
en el país.

39.2 Monto: Para afianzar el cumplimiento oportuno, eficaz y eficiente de las prestaciones,
obligaciones y compromisos contractuales, Carta de Crédito “Standby”, irrevocable,
confirmada y a la vista, por monto equivalente al cincuenta por ciento (50%) del valar del
Programa Exploratorio Mínimo, vigente por término igual a la mitad del período de duración
de la Primera Fase (Fase 1), y seis (6) meses más.

Para afianzar la ejecución oportuna, eficaz y eficiente de las actividades inherentes ai
Programa Exploratorio Adicional, Carta de Crédito “Standby”, irrevocable, confirmada y a la
vista, por cuantía equivalente al cincuenta por ciento (50%) del valor de la Inversión
correspondiente al mismo, también vigente por término igual a la mitad del período de
duración de la Primera Fase (Fase 1), y seis (6) meses más.

No obstante, el Contratista puede optar por constituir una (1) sola Carta de Crédito, que
comprenda tanto las actividades del Programa Exploratoria Mínimo como del Adicional, caso
en el cual, su cuantía ha de corresponder al cincuenta por ciento (50%) de la suma del
valor de las inversiones inherentes a cada uno de ellos.
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 82 de 123

Vencidos los primeros dieciocho (18) meses de ejecución de las actividades y prestaciones
correspondientes a la Primera Fase (Fase 1) del Período Exploratorio, si el Contratista
decide mantener el negocio jurídico, a más tardar un (1) mes antes, debe extender la
vigencia de las garantías de que tratan los párrafos precedentes o de la Garantía que los
comprenda a los dos (2), por los dieciocho (18) meses'restantes de la Primera Fase (Fase
D), y seis (6) meses más.

Para las Fases subsiguientes, la Carta de Crédito debe tener cuantía equivalente al
cincuenta por ciento (50%) del valor de las Inversiones correspondientes al Programa
Exploratorio Mínimo y permanecer vigente durante todo el término de duración de cada una
y seis (6) meses más.

Todas las garantías deben someterse a la aprobación de la ANH.

En la medida de la ejecución efectiva de las actividades correspondientes a la Inversión
Exploratoria, una vez recibida en el Banco de Información Petrolera, BIP o EPIS la
información técnica resultante, y previa autorización expresa y .escrita de la ANH, el
Contratista puede reducir el monto de la correspondiente garantía, de acuerdo con la
cuantía de las actividades real y totalmente ejecutadas a satisfacción de aquella, sin que,
en ningún caso, el valor.de la Garantía pueda ser inferior a un millón de Dólares de los
Estados Unidos de_América, (USD 1.000.000) para todas la Áreas con excepción de las
correspondientes a Yacimientos Descubiertos No Desarrollados, para la cuales el valor
mínimo debe ser de cien mil Dólares de los Estados Unidos de América, (USD 100.000) .

Para efectos de establecer el valor en el que puede ser reducida la o las respectivas cartas
de crédito, en lo que corresponde a actividades distintas de sísmica y de perforación de
Pozos, es responsabilidad del Contratista presentar el o los documentos de soporte que
acrediten fehacientemente su valor.

Transcurridos dos (2) Meses después de recibida la información técnica pertinente por el
BIP o EPIS, sin pronunciamiento del mismo o sin que éste haya expedido el certificado de

Colombia
En

x

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 83 de 123

paz y salvo correspondiente, se entenderá recibida a satisfacción, y autorizada la reducción
proporcionat del valor de la o las cartas de crédito, por el monto debidamente acreditado.

39.3 Entrega y Vigencia: Debe tener lugar en la oportunidad y corresponder a las
condiciones que se determinan a continuación:

(a) La carta de crédito que ampare el Programa Exploratorio Mínimo, debe someterse a la
ANH dentro de los diez (10) Días Hábiles siguientes a la Fecha Efectiva, y tener
vigencia por plazo igual a la mitad del término de duración de la Primera Fase (Fase 1)
y seis (6) meses más. No obstante, debe ser extendida por el resto de dicho término
y seis meses (6) más, en caso de que el Contratista NO ejerza el derecho de
renuncia previsto en la Cláusula 6.3.2.3.

(b) La correspondiente al Programa Exploratorio Adicional, debe someterse a la ANH
dentro de los diez (10) Días Hábiles siguientes a la Fecha Efectiva y mantenerse
vigente durante todo el término de duración de la Primera Fase (Fase 1) y seis (6)
meses más,

(c) Para las Fases posteriores, dentro de los primeros quince (15) días Calendario
siguientes a la fecha de inicio de cada una.

(d) La carta de crédito para afianzar el Programa Exploratorio Posterior debe someterse a
la ANH dentro de los quince (15) Días Calendario siguientes al inicio de cada Fase del
mismo, y por toda la vigencia de la respectiva Fase.

Si por razones ajenas a la diligencia y responsabilidad del Contratista, que no le sean
imputables en ningún caso, debidamente sustentadas y soportadas, cualquiera de las cartas
de crédito no se entrega en el plazo establecido, previa solicitud escrita y expresa, la ANH
está facultada para extender el término por cinco (5) Días Hábiles más.

Conforme a lo estipulado en la Cláusula 54, denominada Terminación por Incumplimiento,

' la falta de entrega o el sometimiento inoportuno de la Garantía de Cumplimiento causan

multas y/o sanción penal pecuniaria, sin perjuicio de la declaración de incumplimiento y/o
de la terminación del Contrato, una vez surtido el procedimiento previsto en la Cláusula 46.
a 5 Colombia
E]

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ER:P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 84 de 123

39,4 Extensiones por Razón de Prórrogas: De autorizarse prórrogas en los términos de
duración de las distintas Fases del Período Exploratorio, incluidos Programas Mínimo,
Adicional y Posterior, en su caso, a por razón de restituciones de tiempos durante alguna
Fase, debe extenderse la vigencia de la o las cartas de crédito que ampare(n) las
actividades por ejecutar durante los mismos, por plazo igual al de la prórroga o de la
restitución, o sustituirse por otras, con vigencia mínima igual al tiempo de la prórroga o el
término restante de la Fase en curso, y seis (6) Meses más.

39.5 Rechazo: La ANH está en el deber de rechazar las garantías otorgadas, cuando no
reúnan los requisitos de ley o los pactados en esta Cláusula, y/o su valor o plazo sea
ecto, dentro de los quince (15) días Calendario «Siguientes a la fecha

de! la AÑH rechazar la o las correspondientes garantías y este proceder. se considera causal
de incumplimiento grave del Contrato.

39.6 Efectividad: Previo el procedimiento estipulado en la Cláusula 46, corresponde a la
ANH disponer tanto la causación del o de los riesgos amparados, como la efectividad de la
o las correspondientes garantías, siempre que el Contratista incurra en mora o
incumplimiento total o parcial de cualquiera o cualesquiera obligaciones amparadas por
ellas, y sin perjuicio del deber de satisfacer los compromisos insolutos.

El pago de la(s) carta(s) de crédito no exonera al Contratista de su obligación de
indemnizar los daños y perjuicios ocasionados con el incumplimiento ni de pagar las Multas
impuestas. Para el efecto, acepta de antemano que la ANH compense los montos
adeudados según providencia ejecutoriada y en firme, con cualquier suma debida; que
ejerza jurisdicción coactiva con arreglo al ordenamiento superior sobre la materia, y/o que
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Colombia
ES

sn

Página 85 de 123

acuda a los instrumentos de solución de controversias pactados contractualmente.

Queda entendido que los actos administrativos mediante los cuales se ejerciten potestades
- unilaterales de la ANH, NO son susceptibles de resolución arbitral.

El incumplimiento de las obligaciones en materia de Garantías, impone al Contratista el
deber de asumir todos los gastos y expensas inherentes a la reparación, reconstrucción o
reposición de obras, trabajos, bienes o equipos afectados por los riesgos que ha debido
asegurar, así como las inversiones a su cargo.

Cláusula 40.- Garantía de Cumplimiento de Obligaciones Laborales:

40.1 Naturaleza y Clases: Puede consistir en contrato de seguro contenido en una póliza,
constitución de patrimonio autónomo, o garantía bancaria, en los términos y condiciones
establecidos en los artículos 129 a 146 del Decreto Reglamentario 1510 de 2013, o las
normas que los modifiquen, sustituyan o adicionen, sin perjuicio de las particularidades
establecidas en esta estipulación.

40.2 Objeto y Oportunidad de Constitución: Dentro de los quince (15) Días Calendario
siguientes a la iniciación de la Fecha Efectiva, el Contratista debe constituir garantía de
cumplimiento de las obligaciones laborales a su cargo, incluido el pago de salarios,
prestaciones sociales, aportes parafiscales y en materia del Régimen de Seguridad Social
Integral, las correspondientes al Impuesto de Renta para la Equidad, CREE,. así como de
indemnizaciones de esta naturaleza, y las demás acreencias laborales derivadas de
reclamaciones de los trabajadores y empleados vinculados a su servicio, para el desarrollo
de las actividades y prestaciones inherentes a la ejecución contractual, en condición de
único empleador.

Además, ocho (8) días Calendario antes del inicio de cada Fase subsiguiente del Período de
Exploración, incluida eventual Exploración Posterior, y de cada Año Calendario durante el

Período de Producción, debe renovarse esta garantía u otorgarse nueva que la reemplace.

40.3 Vigencia: El término de vigencia de la Garantía de Cumplimiento de Obligaciones
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 86 de 123

Laborales no puede ser inferior al plazo de la Fase correspondiente y tres (3) Años más,
durante el Período de Exploración, incluida eventual Exploración Posterior, ni de cuatro (4)
Años para cada renovación anual durante el Período de Producción, y, en todo caso, hasta
el vencimiento de tres (3) Años contados a partir de la fecha prevista para la Terminación
del presente Contrato.

40.4 Valor: El valor de la garantía debe ascender, como mínimo, al monto equivalente a
los porcentajes que se fijan a continuación:

(a) Durante el Período de Exploración o el plazo del Programa Exploratorio Posterior:
cinco por ciento (5%) del valor de la inversión anual de cada Fase, o diez por ciento
(10%) de los costos totales anuales estimados del personal destinado directamente a
las actividades y labores en el Área Asignada en Exploración, para cada Año
Calendario, a elección del Contratista, y

(b) Durante el Período de Evaluación y Producción: diez por ciento (10%) de los costos
totales anuales del personal destinado directamente al desarrollo de las actividades y
labores en las Áreas Asignadas en Producción, durante el Período de Producción, para
el primer Año de vigencia de la garantía, o para cada Año subsiguiente, con el
compromiso de ajustarlo en cada renovación.

40.5 Aplicación de Reglas Precedentes: Aplican a la Garantía de Cumplimiento de
Obligaciones Laborales, en cuanto resulten pertinentes, las reglas contenidas en los
Numerales 39.3 a 39.6 de la Cláusula precedente, en materia de incumplimiento, prórrogas,
rechazo y efectividad.

Cláusula 41.- Seguro de Responsabilidad Civil Extracontractual:

41.1 Oportunidad y Objeto: Dentro de los diez (10) Días Hábiles siguientes a la Fecha
Efectiva, el Contratista debe constituir y someter a la ANH póliza de seguro de
responsabilidad civil extracontractual, que le brinde protección respecto de eventuales
sanciones, pérdidas, reclamaciones, acciones o demandas de personas naturales y/o
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ER*P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 87 de 123

jurídicas, originadas en la responsabilidad patrimonial extracontractual derivada de
actuaciones, hechos u omisiones de aquel, sus empleados, agentes, representantes y
subcontratistas, así como de los trabajadores de estos últimos, con el fin de mantener
indemne por cualquier motivo a la ANH respecto de daños y/o perjuicios causados a la vida
o la integridad de personas, así como a bienes y propiedades de uso público, del Estado, de
la Entidad o de terceros, incluidos los de cualquier empleado, agente, representante o
subcontratista de la ANH, de terceras personas o entidades, o del Contratista.

41.2 Vigencia: Igual al término de duración del presente Contrato, a partir de la Fecha
Efectiva, y tres (3) Años más.

No obstante, estas pólizas pueden ser emitidas por vigencias anuales, prorrogadas antes de
su vencimiento, para el período anual subsiguiente.

Corresponde a la ANH verificar los términos y condiciones de cada una, para cuyo efecto
deben serle sometidas con por lo menos treinta (30) Días Calendario de Anticipación al
vencimiento de la o las anteriores.

41.3 Requisitos: Deben constituirse de acuerdo con el ordenamiento superior aplicable,
con las coberturas, en las condiciones, bajo las reglas y con los requisitos establecidos por
el Decreto 1510 de 2013, en especial, por los artículos 114, 117, 126, 137, o por las
normas que los modifiquen, adicionen o sustituyan.

41.4 Amparos: El seguro de responsabilidad civil extracontractual debe comprender,
además, los siguientes amparos: daño emergente; lucro cesante; daño moral y perjuicios
extrapatrimoniales; automotores propios y no propios; amparo de contratistas y
subcontratistas; responsabilidad civil cruzada; responsabilidad civil patronal; por polución y
contaminación súbita e imprevista; gastos médicos sin demostración previa de
responsabilidad; bienes bajo cuidado, tenencia y control; operaciones de cargue y
descargue; vigilantes; gastos de defensa: costas de procesos y cauciones Judiciales, así
como responsabilidad civil extracontractual por uso de explosivos.
¡E a
3 E Colombia
204

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8:P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 88 de 123

41.5 Valor: Para cada póliza de seguro con vigencia anual, Diez millones de dólares de los
Estados Unidos de América (USD 10.000.000) para contratos sobre Áreas Continentales;
cincuenta millones de dólares de los Estados Unidos de América (USD 50.000.000) para
aquellos en que se asignen Áreas Costa Afuera C'offshore”), y treinta millones de dólares
de los Estados Unidos de América (USD 30.000.000) para Contratos sobre Áreas
prospectivas para Yacimientos No Convencionales,

41.6 Asegurados y Beneficiarios: Cada póliza de seguro de responsabilidad civil
extracontractual debe incorporar a la ANH, ai Contratista, a sus subcontratistas y a
terceros, en condición de Asegurados y Beneficiarios.

41,7 Reposición: El valor asegurado por concepto de los distintos amparos del seguro de
responsabilidad civil extracontractual debe reponerse tan pronto y en la medida en que
resulte afectado por la ocurrencia de cualquier siniestro. La correspondiente reposición
debe tener lugar dentro de los veinte (20) Días Calendario siguientes a tal afectación.

41.8 Modificaciones Contractuales: Si por cualquier causa se introducen ajustes o
modificaciones al presente Contrato, que siempre deben tener lugar mediante Adicional, es
responsabilidad del Contratista obtener constancia escrita de representante debidamente
autorizado de la compañía aseguradora o de la entidad emisora de la garantía, en la que
conste expresamente que conoce la modificación contractual, y la eventual variación del
estado del riesgo, si ese fuere el caso.

Lo anterior, sin perjuicio de que las obligaciones contractuales deben permanecer debida y
suficientemente afianzadas hasta la liquidación del Contrato y la prolongación de sus
efectos, sin que resulte admisible legalmente ningún tipo de revocatoria o modificación por
la aseguradora o entidad emisora de la garantía, ni por el Contratista, sin el
consentimiento expreso, previo y escrito de la ANH.

La póliza de responsabilidad civil extracontractual debe acompañarse de certificación
expedida por el correspondiente asegurador o emisor, en la que declare las condiciones de

la colocación.

41.9 Sustitución: La póliza de garantía de responsabilidad civil extracontractual prevista

5)

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS EZ:P.No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Colombia
Fon

Página 89 de 123

en esta estipulación puede ser sustituida con la presentación de póliza global de
responsabilidad civil extracontractual otorgada por el Contratista, o por su o sus Matrices,
siempre que reúna y cumpla todas y cada una de las condiciones, términos, requisitos,
derechos y obligaciones establecidos en este Contrato, los Términos de Referencia de la
“Ronda Colombia 2014”y la ley colombiana, para este tipo de seguros tomados en favor de
una entidad estatal; que el valor asegurado cubra los montos exigidos, y que se acompañe
de declaración bajo la gravedad del juramento del representante legal o convencional del
Contratista y del asegurador, en las que se hagan constar todas las anteriores
circunstancias. :

Cláusula 42.- Normas Comunes a Garantías y Seguros:

Cuando el Contrato sea celebrado por Contratista Plural, Consorcio, Unión Temporal o
Sociedad Prometida, las garantías contractuales deben ser tomadas u ordenadas por todas
las personas jurídicas que integran la correspondiente asociación.

El Contratista se compromete a pagar, por cuenta propia, el valor total de las comisiones
de apertura y de expedición de garantías bancarias, lo mismo que de las primas
correspondientes a pólizas de seguro, así como las que se causen posteriormente por razón
de modificaciones, renovaciones, restituciones y prórrogas de garantías y seguros, lo mismo
que a entregar a la ANH copia de los recibos de pago.

La contratación de garantías y seguros no exonera al Contratista de su obligación de
indemnizar a la ANH todos los daños, sanciones, pérdidas y perjuicios derivados del
incumplimiento del Contrato o de hechos, actuaciones u omisiones de su responsabilidad,
no cubiertos por aquellos o en exceso de los mismos.

Todos los instrumentos de cobertura deben contener estipulación expresa en la que se
disponga que cualquier solicitud de cancelación, modificación o renovación, así como de
modificación de sus términos, debe necesariamente contar con el visto bueno escrito y
expreso de la ANH, para ser tramitada.

Las carátulas de las pólizas de seguro deben contener en forma clara y expresa el alcance y
el monto del riesgo amparado,
ES 3 Colombia
Ei

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 90 de 123

El incumplimiento del deber de constituir, extender, renovar o restablecer las garantías y
seguros establecidos en este Contrato, faculta a la ANH para terminarlo unilateralmente,
"previo el procedimiento previsto en la Cláusula 46.

Todos y cada uno de los deducibles estipulados deben ser asumidos por y bajo
responsabilidad exclusiva del Contratista. Por consiguiente, cualquier indemnización en
favor de la ANH o de terceros, debe ser pagada por la aseguradora o el emisor, sin
deducción alguna, y eventuales deducibles pactados deben ser cubiertos por aquel a esta,

Las garantías no expiran por falta de pago de comisiones ni primas, ni pueden ser
revocadas ni canceladas unilateralmente.

El otorgante no, puede oponer a la ANH excepciones o defensas provenientes de la
conducta del tomador u ordenante, en especial, las derivadas de inexactitudes o reticencias
en que éste hubiera incurrido con ocasión de la contratación del título valor, la fianza o el
seguro, ni, en general, cualesquiera otras excepciones en contra del Contratista.

Salvo precisión especial según su objeto, cada póliza de seguro debe incorporar a la ANH,
y a aquel como asegurados y beneficiarios,

El valor asegurado debe ser repuesto siempre que resulte afectado por la ocurrencia de
siniestros. La reposición debe tener lugar dentro de los veinte (20) Días Calendario
siguientes a su utilización en todo o en parte.

El valor de deducibles o los costos de reexpedición, renovación o prórroga de cartas de
crédito, garantías y seguros es responsabilidad exclusiva del Contratista, y corre a su
cargo y por su cuenta.

Si por cualquier causa se introducen ajustes o modificaciones al presente Contrato, que
siempre deben tener lugar mediante Adicional, es responsabilidad del Contratista obtener
constancia escrita de representante “legal debidamente autorizado de la compañía
aseguradora o de la entidad emisora de las garantías, en la que conste expresamente que
conoce(n) la modificación contractual, y la eventual variación del estado del riesgo, si ese
fuere el caso.
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8:P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 91 de 123

Lo anterior, sin. perjuicio de que las obligaciones contractuales deben permanecer debida y
suficientemente afianzadas hasta la liquidación del Contrato y la prolongación de sus
efectos, sin que resulte admisible legalmente ningún tipo dé revocatoria o modificación por
la aseguradora o entidad emisora de la garantía, ni por el o los Contratistas, sin el
consentimiento expreso, previo y escrito de la ANH.

Las garantías deben acompañarse de certificación expedida por el asegurador o emisor, en
la que declare las condiciones de la colocación de la cada póliza.

La efectividad de cualquiera de las garantías, comporta para el Contratista asumir el valor
de cualquier deducible, así como los costos y gastos de reexpedición o reposición.

Todas las condiciones de que trata esta estipulación deben constar en la correspondiente
garantía o póliza de seguro, o en anexo a la misma.

Cláusula 43.- Otros Seguros:

Para la administración de sus propios riesgos, es deber del Contratista tomar todos los
seguros requeridos por el ordenamiento superior, las Buenas Prácticas de la Industria del
Petróleo y sus parámetros de responsabilidad social empresarial.

Le corresponde igualmente exigir a cada subcontratista obtener y mantener vigentes
garantías y seguros que afiancen el cumplimiento de las obligaciones y responsabilidades

materia de cada subcontrato.

Todos los costos y gastos inherentes a la contratación y mantenimiento de garantías y
seguros corren por cuenta y son de responsabilidad exclusiva del Contratista.

CAPÍTULO X
DEVOLUCIÓN DE ÁREAS

Cláusula 44.- Devolución Obligatoria:

44.1 Eventos: El Contratista está en el deber de devolver ala ANH las Áreas Asignadas
en Exploración, en Evaluación y/o en Producción, en todos los casos previstos en este

0
Colombia
33n

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS EÉP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 92 de 123

Contrato como causales para el efecto, en concordancia con las reglas del numeral 3.5 de
los Términos de Referencia de la “Ronda Colombia 2014”, sea por (i) renuncia debidamente
aceptada; (ii) vencimiento de los plazos correspondientes a las distintas Fases de ejecución
de los Períodos de Exploración, de Exploración Posterior, de Evaluación y/o de Producción;
(iii) en los eventos pactados en el Numeral 13.3, Descubrimiento No Comercial, de la
Cláusula 13, Declaración de Comercialidad; (iv) por no llevar a cabo las actividades
establecidas en los correspondientes Programas de Trabajo, y, en general, (iv) por
cualquier otra causal prevista contractualmente, que imponga devoluciones parciales o
totales de Áreas.

44.2 Devoluciones según el Tipo de Yacimiento: Tratándose de la Exploración y
Explotación de Yacimientos No Convencionales, el Contratista NO está sometido a la
obligación de realizar devoluciones parciales de Áreas, sino exclusivamente al finalizar el
Período Exploratorio.

En forma concordante, si en un Área asignada originalmente para la exploración y
explotación de Yacimientos Convencionales, el Contratista encuentra prospectividad para
desarrollar Yacimientos No Convencionales; fue o Habilitado para el efecto; mantiene los
requisitos de Capacidad exigidos, o se asocia con un Operador que los reúna, y es
autorizado por la ANH para explorarlos y explotarlos, NO está en la obligación de devolver
el Área Remanente sino hasta finalizar el Período de Exploración, siempre que ejecute
efectivamente en ella las actividades de exploración propias de este Tipo de Yacimientos,
previstas en los Programas correspondientes, en los términos y condiciones pactados en el
Numeral 6.3.2, Período de Exploración, de la Cláusula 6, Término de Vigencia, Plazo de
Ejecución y Períodos, del presente Contrato, en concordancia con el Numeral 3.5.2, Áreas
Tipo 2, Continentales, Prospectivas para Yacimientos No Convencionales bajo Contratos de
Exploración y Producción, ESP, de los Términos de Referencia de la “Ronda Colombia 2014”

44,3 Devoluciones Obligatorias: Corresponden a las previstas en el Numeral 3.5 de los
Términos de Referencia de la “Ronda Colombia 2014% y en las Cláusulas 8 y 12 del
presente Contrato, como se reproducen a continuación:

Términos de Referencia:

"3.5 Devolución de Áreas

Colombia
20m

y)

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 93 de 123

“En los Contratos de Exploración y Producción -ESP- habrá lugar a
devoluciones parciales del Área asignada, según su Tipo, extensión y Tipo de
Yacimiento, así:

3.5.1 Áreas Tipo 1

= Continentales, incluidos Yacimientos Descubiertos No Desarrollados,
prospectivas para Yacimientos Convencionales, que proyectan asignarse
bajo Contratos de Exploración y Producción, ESP.

Si la superficie excede de cuarenta y cinco mil hectáreas (45.000 Ha.), el
Contratista debe devolver a la ANH el cincuenta por ciento (50%) o la cantidad
que supere esas cuarenta y cinco mil hectáreas (45.000 Ha.), finalizada la
Primera Fase (Fase 1).

En caso contrario, es decir, si la superficie es igual o inferior a esa cifra, no hay
lugar a devoluciones parciales.

Tampoco proceden tales Devoluciones tratándose de Yacimientos
Descubiertos No Desarrollados.

» Costa Afuera (Offshore), prospectivas para Yacimientos Convencionales,
que proyectan asignarse bajo Contratos de Exploración y Producción,
ESP.

El Contratista debe devolver a la ANH el cincuenta por ciento (50%) o la
porción que supere cuarenta y cinco mil hectáreas (45.000 Ha.), finalizada la
Segunda Fase del Período Exploratorio.

3.5.2 Áreas Tipo 2, Continentales, prospectivas para Yacimientos No
Convencionates, bajo Contratos de Exploración y Producción, ESP.

NO se contemplan devoluciones parciales de Áreas durante el Período
Exploratorio, con la siguiente EXCEPCIÓN:

El Contratista debe devolver la totalidad del Área asignada, en el evento de no
haber presentado oportunamente a la ANH un Programa de Confirmación
Exploratoria, adecuado y propio para Yacimientos No Convencionales,
elaborado con sujeción a las estipulaciones contractuales pertinentes, una vez
expirado el sexto (6%) año de ejécución contractual, correspondiente a la
Segunda Fase.

La devolución de Áreas finalizado el Período de Exploración se regula por las
9)

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8iP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 94 de 123
estipulaciones del respectivo Contrato.”
Contrato ESP

“Cláusula 8.- Programa Exploratorio, Numeral 8,5, Programa Exploratorio
Posterior, letra d).

“d) Cumplidas oportunamente las obligaciones de la Primera Fase de dicho
Programa, el Contratista puede optar por no continuar las actividades de la
Segunda, caso en el cual, es obligatorio devolver a la ANH toda ta superficie del
Área Asignada que haya sido retenida para acometer el Programa Exploratorio
Posterior, o, alternativamente, continuar con la ejecución de la Segunda Fase, si
ha sido prevista, caso en el cual, se obliga a devolver el "cincuenta por ciento
(50%) de lo retenido, excluidas las Áreas Asignadas en Evaluación, en Producción
o del Descubrimiento existentes. El Contratista debe poner en conocimiento a la
ANH, por escrito, su determinación, a más tardar, treinta (30) días Calendario
antes del vencimiento de la Primera Fase del Período de Exploración Posterior.

“12.6 Si durante el Período de Exploración, el Contratista desarrolla
simultáneamente un Programa de Evaluación, puede acreditar el cumplimiento de
la perforación de los Pozos Exploratorios previstos tanto en el Programa
Exploratorio como en el de Evaluación, con la perforación de hasta dos (2) Pozos
Exploratorios, siempre que se cumplan las siguientes condiciones concurrentes: (i)
que el mismo Tipo de Pozo Exploratorio esté contemplado en la Fase del
Programa de Exploración inmediatamente siguiente a la fecha de inicio del
Programa de Evaluación, y (ii) que la perforación concluya antes de la fecha de
terminación del Programa de Evaluación en el que fueron incluidos, o de la Fase
del Período de Exploración a la cual correspondan dichos Pozos, la que sea más
próxima. En este caso, el Contratista está en.la obligación de devolver a la ANH
la porción del Área Asignada sobre la cual no se hayan de desarrollar actividades
exploratorias durante el tiempo remanente del Período de Exploración.”

44.4 Devoluciones Voluntarias: En cualquier oportunidad durante la ejecución
contractual pueden llevarse a cabo devoluciones parcialés.del Área Asignada, siempre que
NO se afecte el cumplimiento de las obligaciones, compromisos y prestaciones a cargo del
Contratista. Si tienen lugar durante la vigencia del Período de Exploración, han de

- acreditarse para efectos de cualquier devolución obligatoria de Áreas.

44.5 Delineación de las Áreas Devueltas: Las Áreas devueltas por el Contratista
deben comprender como máximo dos (2) polígonos con el menor número factible de

y

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREÁ PUT-30
RONDA COLOMBIA 2014

Página 95 de 123

vértices, y estar .limitadas, en lo posible, por líneas en dirección norte-sur y este-oeste,
siguiendo una grilla de dos punto cinco (2.5) minutos sexagesimales. Además, han de estar
asociadas a coordenadas_planas referidas al Datum Magna Sirgas con origen central.

44.6 Restauración de Áreas Devueltas: Es deber del Contratista realizar todas las
actividades requeridas para prevenir, mitigar, corregir o compensar los impactos y efectos
ambientales negativos que se causen por el desarrollo de las Operaciones de Exploración,
Evaluación, Desarrollo y Producción, así como cumplir oportuna, eficaz y eficientemente las
obligaciones inherentes al Abandono.

44.7 Formalización de las Devoluciones: Toda devolución de Áreas debe formalizarse
mediante acta suscrita por representantes autorizados de las Partes. De no ser posible lo
anterior, la ANH formalizará la devolución mediante acto administrativo. Las Áreas
devueltas a la Entidad adquieren nuevamente la condición de Áreas Disponibles.

CAPÍTULO XI
SUPERVISIÓN, INCUMPLIMIENTO Y MULTAS

Cláusula 45.- Supervisión e Interventoría:

45.1 Concepto: Comportan el seguimiento, la verificación y el control de la ejecución
contractual en materias técnica, administrativa, económico financiera, contable, jurídica,
social y ambiental, así como del cumplimiento oportuno, eficaz y eficiente de tas
prestaciones y compromisos a cargo del Contratista,

En el evento de que la ANH encomiende a un tercero ejercer la supervisión e interventoría
total o parcial de la ejecución contractual, debe comunicarlo así por escrito al Contratista,
con indicación del ámbito de las atribuciones asignadas a aquel. A su turno, éste se
compromete a acatar las instrucciones u observaciones que le formule, a suministrar la
información que requiera y a prestar toda colaboración al Supervisor e Interventor
designado, en el marco del ordenamiento superior y de las estipulaciones contractuales,

Los interventores y supervisores están facultados para solicitar informes, aclaraciones y
explicaciones sobre el desarrollo de la ejecución contractual, y son responsables de
mantener informada a la ANH acerca de los hechos o circunstancias que puedan constituir
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 96 de 123

actos de corrupción tipificados como conductas punibles, o que puedan poner o pongan en
riesgo el cumplimiento del Contrato, o cuando tal incumplimiento se presente.

45.2 Atribuciones del Supervisor y/o Interventor: Está investido, entre otras, de las
siguientes: (1) prestar su concurso para el desarrollo del Contrato; (ii) exigir el cumplimiento
estricto de normas superiores, especificaciones técnicas, cantidades, calidades y demás
condiciones contractuales; (iii) Verificar la efectiva inversión de los recursos convenidos, en
las actividades Exploratorias; (iv) atender diligentemente las solicitudes: y consultas del
Contratista; (v) celebrar las reuniones que imponga o aconseje la debida ejecución del
Contrato; (vi) verificar que se cumplan a cabalidad las normas de protección al medio
ambiente y a los recursos naturales, y en materia de seguridad industrial y salud
ocupacional; (vii) controlar el cumplimiento oportuno e integral de las obligaciones
laborales, de seguridad social, aportes parafiscales y relativas al Impuesto de Renta para la
Equidad, CREE, inherentes a las actividades de Exploración y Producción de Hidrocarburos
que son objeto del Contrato; (viii) rendir informes periódicos escritos a la. ANH acerca del
desempeño del Contratista y del cumplimiento del Contrato; (ix) colaborar en las
diligencias de liquidación del Contrato; (x) comprobar que el Contratista cuente con los
permisos, concesiones y autorizaciones para el uso y aprovechamiento de los recursos
naturales requeridos para la ejecución de los trabajos, así'como las demás licencias y
servidumbres necesarias; y, en general, (xi) supervisar las actividades contractuales en
forma independiente del Control Interno de Calidad o de la Interventoría Interna a cargo
del o de los Contratistas.

Los requerimientos de la ANH pueden ser realizados por intermedio del supervisor y/o
interventor, sin perjuicio naturalmente de las atribuciones de que aquella está investida
para hacerlo directamente.

Cláusula 46.- Procedimiento en casos de Incumplimiento, Multas, Estimación
Anticipada de Daños, Caducidad y Terminación:

En el evento de que durante la ejecución de este Contrato se presente(n) retardo(s) o
incumplimiento(s) de la(s) obligaciones, compromisos y/o prestaciones a cargo del
Contratista, la ANH está amplia y expresamente facultada para declarar el
incumplimiento contractual, imponer Multas, declarar la caducidad administrativa dei mismo,
tasar perjuicios y ordenar su cancelación o cubrimiento, no obstante la estimación

Y
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E%:P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 97 de 123

anticipada que se estipula en ta Cláusula 48, y/o terminar el presente negocio jurídico,
según corresponda, e, inclusive, para hacer efectivas Multas, sanciones pecuniarias y
determinación de daños y perjuicios por jurisdicción coactiva, de acuerdo con los artículos
87, 89, 99 y 100 del Código de Procedimiento Administrativo y de lo Contencioso
Administrativo (Ley 1437 de 2011), todo ello en forma unilateral, atribuciones que aquel
reconoce y acepta expresamente con la suscripción de este instrumento.

Antes de adoptar cualquiera de las determinaciones precedentes, la ANH debe surtir el
siguienté procedimiento, para asegurar los derechos de defensa, contradicción y al debido
proceso:

a)

b)

9)

d)

Ante cualquier posible incumplimiento de una o varias obligaciones, compromisos y/o
prestaciones contractuales, la ANH debe convocar al representante autorizado del
Contratista, así como del garante, con el fin de celebrar audiencia, en cuyo curso se
reiterarán los fundamentos fácticos y jurídicos de la actuación y se otorgará
oportunidad para que aquel y su garante rindan tas explicaciones de rigor, presenten
los descargos que estimen procedentes, y aporten o soliciten la práctica de las
pruebas que soporten sus argumentos.

En las citaciones a Contratista y garante debe constar: (i) mención expresa y
detallada de los hechos que dan lugar a iniciar la actuación; (ii) invocación de las
normas o estipulaciones contractuales que se estiman conculcadas, y (iii) fecha, lugar
y hora para la realización de ta audiencia, teniendo en cuenta ún plazo razonable para
que aquellos dispongan de tiempo para preparar sus descargos, alegaciones y acervo
probatorio, que aseguren el cabal ejercicio de los derechos fundamentales de defensa,
contradicción y al debido proceso.

La convocatoria debe acompañarse de informe del supervisor o interventor del
Contrato, en torno a los hechos y sus soportes, así coma de otros elementos de
prueba, si los hubiere, en los que se apoya la iniciación del procedimiento.

En desarrollo de la audiencia, el funcionario de la ANH delegado para el efecto debe:
(i) hacer presentación detallada de las circunstancias de hecho que motivan la

e)

9)

h)

Colombia
En

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 98 de 123

actuación; (ii) enunciar las disposiciones superiores y/o las estipulaciones
contractuales que se consideran desconocidas o incumplidas, así como (iii) exponer
las consecuencias que el presunto incumplimiento puede generar, también de
acuerdo con el ordenamiento superior y el Contrato, y (iv) relacionar y exhibir los
medios de prueba de que dispone la Entidad.

A continuación, debe otorgarse oportunidad a los representantes autorizados del
Contratista y del garante, con el fin de que presenten en detalle sus descargos,
rindan las explicaciones que estimen oportunas, puedan controvertir las pruebas en
que se funda la ANH, y aporten las que den sustento a sus argumentos.

El término para presentar descargos, rendir explicaciones, controvertir pruebas y
aportar las que sirvan de fundamento a las argumentaciones del Contratista debe
fijarse de acuerdo con la naturaleza y complejidad de los hechos materia de
imputación, todo en forma que se garantice el ejercicio de, los derechos
constitucionales mencionados.

El representante de la ANH está facultado para suspender la audiencia y reanudarla
en fecha posterior, siempre que, de oficio o a petición del o de los intervinientes,
resuelva que ello es indispensable para allegar o practicar pruebas conducentes y
pertinentes, o cuando, - por cualquier o cualesquiera otras razones -debidamente
sustentadas”, así lo determine el debido desarrollo de la actuación para proteger los
intereses de la Entidad y del: Contratista y su garante. En todo caso, al adoptar la
correspondiente decisión, debe señalarse fecha y hora para reanudar la audiencia.

De la audiencia debe levantarse acta en la que se hagan constar las intervenciones,
los documentos aportados, y las pruebas exhibidas. Han de' suscribirla las personas
que intervinieron en ella y acompañarse de los anexos pertinentes.

Con fundamento en todos los elementos que integren el expediente, corresponde a la
ANH resolver sobre la procedencia de adoptar una o varias de las siguientes
determinaciones, con estricta sujeción al régimen jurídico superior y a las
estipulaciones contractuales: (i) imponer Multa(s); (ii) declarar el incumplimiento

)

k)

SY) ANHES —. 9.
ns z Colombia

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 99 de 123

contractual y sus consecuencias; (iii) disponer la caducidad administrativa del negocio
jurídico; (iv) hacer efectiva la cláusula penal, (v) tasar los perjuicios ocasionados con
la insatisfacción o la falta o faltas del Contratista, y (vi) declarar ocurrido el siniestro
y la consiguiente efectividad de la o las garantías, o comunicar al establecimiento de
crédito el cumplimiento de todos los requisitos procedentes para el pago efectivo de
la o las cartas de crédito, según corresponda en derecho.

La determinación debe señalar expresamente la procedencia del recurso de reposición,
de acuerdo con los artículos 77 de la Ley 80 de 1993 y 74 del Código de
Procedimiento Administrativo y de lo Contencioso Administrativo, así como las
acciones contenciosas que puedan intentarse para debatirla en juicio.

Dicha determinación debe ser notificada de acuerdo con los artículos 66 a 71 del
mismo Código de Procedimiento Administrativo y de lo Contencioso Administrativo, y
contra ella solamente procede el recurso de reposición con arreglo a tos artículos 74 a
82 del citado Código.

De acuerdo con el artículo 99 del mismo Estatuto, una vez ejecutoriados, los actos
administrativos que impongan cualquiera de las medidas de que trata esta Cláusula, y
contengan obligación clara, expresa y exigible, prestan mérito ejecutivo para ser
cobrados coactivamente.

No obstante lo anterior, la ANH está facultada para dar por terminado el
procedimiento en cualquier tiempo, siempre que tenga conocimiento de haber
terminado efectivamente la situación de incumplimiento y de haberse remediado o
compensado integralmente sus efectos.

Si representante autorizado del Contratista y/o del garante, no concurren a la
audiencia o a su o sus reanudaciones, y no demuestran causa legal o contractual que
justifique su inasistencia, o no formulan oposición, se entiende que aceptan los
hechos que dieron lugar a la actuación y las determinaciones adoptadas en desarrollo
de la misma.

(U
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E£:P No. 11-— ÁREA PUT-30
RONDA COLOMBIA 2014

Colombia
301%

Página 100 de 123

m) La validez de las medidas unilaterales adoptadas en desarrollo del procedimiento de
que trata esta Cláusula, no es susceptible de resolución mediante arbitramento.

Cláusula 47.- Multas:

47.1 Naturaleza Conminatoria: En todo evento de retraso o demora en el cumplimiento
eficaz y eficiente de cualquier obligación o compromiso contractual, la ANH está facultada
para imponer al Contratista Multas sucesivas de apremio a fin de conminarlo a satisfacer
en debida forma el o los compromisos no cumplidos en tiempo.

El valor de las Multas ascenderá al uno por ciento (1%) del monto de la actividad en mora,
por cada Día Calendario de retraso, hasta un máximo de diez por ciento (10%), cuando se
trate de obligaciones con cuantía determinada. Respecto de prestaciones o compromisos de
valor indeterminado, será de diez mil Dólares de los Estados Unidos de América (USD
10.000) por cada día Calendario de mora, hasta completar cien mil Dólares de los Estados
Unidos de América (USD 100.000).

A partir de los referidos topes, sin que se hayan satisfecho la o las obligaciones en mora, la
ANH queda. plenamente facultada para imponer Multas Sancionatorias y/o la pena
pecuniaria, e, inclusive, para dar por terminado el Contrato en forma unilateral, y hacer
efectiva la garantía de cumplimiento que ampare el o los compromisos insatisfechos, según
la gravedad del incumplimiento, la naturaleza y cuantía de sus efectos, y su repercusión
sobre el desenvolvimiento del Contrato.

47.2 Naturaleza Sancionatoria: Alcanzado el tope de eventuales Multas Conminatorias
por retraso o demora en el cumplimiento eficaz y eficiente de cualquier obligación o
compromiso contractual, o cuando por su naturaleza, tal incumplimiento tenga carácter
definitivo, la ANH está facultada para imponer al Contratista Muitas Sancionatorias.

El valor de estas Multas ascenderá hasta la cuantía total del compromiso incumplido, si se
trata de obligaciones con cuantía determinada, o hasta doscientos cincuenta mil dólares de
los Estados Unidos de América (USD 250.000), para obligaciones de valor indeterminado,
y

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS EKP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

ls

Colombia
201%

Página 101 de 123

en ambos casos, según la gravedad del incumplimiento, sus efectos en la ejecución
contractual y la diligencia y responsabilidad del proceder del Contratista.

47.3 Concurrencia: Las Multas Conminatorias y Sancionatorias son acumulables, por tener
propósitos diferentes.

Cláusula 48.- Penal Pecuniaria:

Las Partes convienen recíprocamente que, sin perjuicio de las Multas que lleguen a
imponerse, en los casos de Declaración de Incumplimiento, Terminación Unilateral o
Caducidad, se causará a favor de la ANH y a cargo del Contratista, como estimación
anticipada de perjuicios y a título de pena pecuniaria, suma equivalente a un millón de
dólares de los Estados Unidos de América (USD 1.000.000), sin menoscabo de las demás
acciones que correspondan a la Entidad para el cobro total de los perjuicios realmente
irrogados por aquel, monto que puede ser tomado directamente de la o las garantías o
mediante jurisdicción coactiva. Por consiguiente, el valor de esta pena se considera como
pago parcial pero definitivo de tales perjuicios, y no obsta para que la Entidad valore
debidamente y haga exigibles todos los efectivamente causados.

CAPÍTULO XII
TERMINACIÓN

Cláusula 49.- Terminación:

El presente Contrato termina por las causales que se determinan en las siguientes
estipulaciones, y, por consiguiente, se extinguen los derechos otorgados y las obligaciones
y prestaciones contraídos, salvo aquellos que han de permanecer vigentes hasta la
liquidación definitiva de los compromisos recíprocos, y aún después, hasta la prolongación
de sus efectos, con las consecuencias adicionales que en cada una de ellas se estipulan, de
manera que procede, por tanto, tal liquidación definitiva.

Cláusula 50.- Causales de Terminación Ordinaria: Son causales de Terminación
Colombia
Som

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 102 de 123

Ordinaria de este Contrato, las siguientes:

a)

b)

9)

d)

e)

Renuncia del Contratista, una vez haya sido aceptada por la ANH y sin perjuicio de
la satisfacción oportuna, eficaz y eficiente de las obligaciones causadas hasta tal
aceptación y de otros efectos estipulados en el presente negocio jurídico.

Vencimiento del Período de Exploración, sin que el Contratista hubiera radicado en
la Entidad Aviso de Descubrimiento, conforme a la Cláusula 11.

Culminación del Período de Exploración, si el Contratista ha radicado dicho Aviso,
pero no sometió a la ANH el respectivo Programa de Evaluación, con arreglo a la
Cláusula 12.

Renuncia del Contratista, en cualquier oportunidad durante el Período de
Producción.

Vencimiento del plazo del Período de Producción, en cuyo caso terminan los efectos
del Contrato, exclusivamente respecto del Área Asignada en Producción para la cual
se hubiera extinguido el plazo.

Acuerdo recíproco de las Partes, en cualquier oportunidad durante ta vigencia de este
Contrato,

Cláusula 51.- Terminación por Vencimiento del Período de Exploración y/o de
Evaluación

Este Contrato termina en la fecha de vencimiento del Período de Exploración, siempre que
para esa precisa oportunidad NO existan Áreas Asignadas en Producción o en Evaluación, ni
se hubiera radicado en la ANH Aviso de Descubrimiento en el Área Asignada, durante la
última Fase del Período de Exploración, o en el Periodo Exploratorio Posterior.

De la misma forma, el presente Contrato finaliza, de culminar uno o más Períodos de
Evaluación, sin que se haya Declarado Comercialidad del o de los correspondientes
Descubrimientos, siempre para la correspondiente oportunidad haya terminado el Período
Exploratorio y NO existan Áreas asignadas en Producción.
Colo:

bia
EST]

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8¿P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 103 de 123

En estos casos, procede la devolución obligatoria de la totalidad del Área Asignada, o de las
Áreas asignadas en Evaluación, sin perjuicio del cumplimiento de las obligaciones
pendientes de satisfacer, en especial, tas relativas al Abandono, cuya satisfacción debe
acreditarse mediante comprobación de que los Pozos perforados -han sido debidamente
taponados y abandonados; que las instalaciones de superficie han sido totalmente
desmanteladas, y que se han llevado a cabo efectivamente las labores de limpieza y
restauración ambiental, de conformidad con la normatividad aplicable y con el presente
Contrato.

Cláusula 52.- Terminación Voluntaria del Período de Producción:

En cualquier oportunidad durante el curso del Período de Producción, el Contratista puede
solicitar a la ANH que el presente Contrato se dé por terminado respecto de determinada o
determinadas Áreas Asignadas en Producción, o respecto de todas ellas, mediante escrito
radicado con anticipación no inferior a un (1) Año Calendario, sin perjuicio del deber de dar
estricto cumplimiento a las obligaciones y -compromisos pendientes de satisfacer,
particularmente, los correspondientes a la Reversión de Activos pactada en la Cláusula 56, y
las de Abandono, de que trata la Cláusula 61, de resultar aplicables.

Cláusula 53.- Terminación Excepcional:

Con arreglo a los artículos 76 de la Ley 80 de 1993 y 32 del Acuerdo 4 de 2012, la ANH
está facultada para terminar unilateralmente el presente Contrato, en cualquier oportunidad
durante su vigencia, cuando ocurra alguna o algunas de las siguientes causales,
debidamente comprobada(s), y previo el procedimiento establecido en la Cláusula 46:

a) Iniciación de proceso de disolución y liquidación judicial o circunstancia semejante,
según la legislación del país de origen de la persona jurídica Contratista o de
cualquier integrante de Contratista Plural, como quiebra, liquidación voluntaria o
forzosa, y, en general, cualquier actuación, proceso o procedimiento que tenga como
consecuencia la extinción de aquella, en este último evento, si no se presenta
persona jurídica de las mismas o superiores condiciones de capacidad, a la que se
cedan los derechos de la afectada, antes de su liquidación, y de ser ello procedente.

Ye

b)

c)

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 104 de 123

Cesación de pagos o embargo judicial del Contratista o de cualquiera de tas
personas jurídicas que integren Contratistas Plurales, siempre que afecte
gravemente el cumplimiento del Contrato.

Por las demás causales previstas en la ley para el efecto.

Cláusula 54.- Terminación por Incumplimiento:

Además de las pactadas en otras estipulaciones, son causales de terminación unilateral del
presente Contrato por incumplimiento del Contratista, previo el procedimiento estipulado
en la Cláusula 46, las que se relacionan en seguida:

a)

b)

c)

d)

9)

No. iniciar oportunamente el trámite de licenciamiento ambiental, según lo dispuesto
en el Numeral 36.3 de la Cláusula 36.

Suspender injustificadamente las Operaciones de Exploración durante más de seis (6)
Meses continuos en el curso de una misma Fase.

Suspender injustificadamente las Operaciones de Evaluación y/o de Producción, por
término mayor a la mitad del plazo del Programa de Evaluación, en un Área Asignada
en Evaluación, o durante seis (6) Meses consecutivos en un Área Asignada en
Producción.

En estos casos, solamente terminan los efectos del Contrato respecto del o de las
Áreas Asignada en Evaluación o en Producción en la o las que se haya presentado la
suspensión de Operaciones.

Aprovechar indebidamente recursos y/o minerales que no formen parte del Objeto
contractual.

Omitir injustificadamente la entrega oportuna, eficaz y eficiente de Información
Técnica resultante de las Operaciones de Exploración, Evaluación, Desarrollo o

Producción, en los plazos pactados,

Incumplir de manera injustificada cualquier otra obligación directamente relacionada
h

0)

0)

(k)

M
(m)

(m)

(0)

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS Eg:P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 105 de 123

con el Objeto de este Contrato.

No establecer sucursal o no modificar la establecida, dentro del Mes siguiente a la
fecha de suscripción del Contrato, cuando ello se requiera.

Omisión injustificada en la constitución y sometimiento oportuno de cualquiera de las
garantías y seguros exigidos, con arreglo a los requisitos y en los términos y
condiciones establecidos por el ordenamiento superior sobre la materia o estipulados
en este Contrato.

Omisión injustificada en la entrega del Plan de Exploración, dentro de los plazos
fijados en la Cláusula 8, Programa Exploratorio, Numeral 8.2. Planes de Exploración.

Omisión injustificada en la entrega del Plan de Desarrollo de que trata el Numeral
17.2 de la Cláusula 17,

Declarar a la ANH un Tipo de Yacimiento que no corresponda a la realidad.

No mantener el Operador por lo menos un treinta por ciento (30%) de participación e
interés en el Contrato, en eventos de cesión a otro integrante de Contratista Plural
o a un tercero,

Celebrar cualquier transacción que comporte cambio del Beneficiario Real o
Controlante, o llevar a cabo fusión o escisión del Contratista, del Operador y/o de
quien o quienes hubieran acreditado los requisitos de Capacidad Económico
Financiera, en casos de Contratistas Plurales, sin autorización previa, expresa y
escrita de la ANH, o no informar a la Entidad cualquiera de las referidas
transacciones, cuando se requiera autorización o aviso.

Ceder o transferir total o parcialmente las participaciones en la persona jurídica
Contratista, el Operador u otro integrante de Contratista plural que hubiera
acreditado los requisitos de Capacidad Económico Financiera, o llevar a cabo
operaciones de fusión o escisión, sin la autorización previa, expresa y escrita de la
ANH, así como no informar a la Entidad cualquiera de las referidas transacciones,
cuando se requiera su aquiescencia o darle aviso.
Colombia
son

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8:P- No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 106 de 123

(p) Ceder o transferir bien el presente Contrato, total o parcialmente, o bien la
participación e intereses de cualquier integrante de Contratista Plural, sin
autorización previa, expresa y escrita de la 'ANH, y/o sin haber dado estricto
cumplimiento a los demás requisitos previstos en la Cláusula 65, así como
subcontratar, también total o parcialmente, la Operación del mismo.

Se exceptúan de lo dispuesto en los ordinales (n), (o) y (p) precedentes, salvo la
posibilidad _de subcontratar, total o parcialmente, la Operación , las transacciones
celebradas en bolsas de valores, así como aquellas en las cuales el monto total de la
inversión exploratoria correspondiente al o a los Contratos celebrados con la ANH,
incluidas tanto la Mínima obligatoria como la Adicional ofrecida y pactada, y/o los
activos derivados de la Etapa de Producción de tales Contratos, respectivamente, no
superen el veinte por ciento (20%) de los activos totales del Contratista Individual, el
Operador y quien o quienes hubieran acreditado la Capacidad Económico Financiera
en casos de Contratistas Plurales.

(Af) Incumplimiento de las obligaciones inherentes al reconocimiento, liquidación y de
pago de Regalías y/o cualquier Derecho Económico a favor de la ANH.

En los casos previstos en esta Cláusula, la ANH está facultada para adoptar la Terminación
Unilateral por Incumplimiento; disponer la efectividad de la Pena Pecuniaria y de la garantía
de cumplimiento de que trata la Cláusula 39, u otra fianza constituida que resulte aplicable
al riesgo cubierto, y valorar fundadamente los perjuicios sufridos, previo el procedimiento
establecido en la Cláusula 46.

Cláusula 55.- Caducidad:

También, una vez surtido y agotado dicho Procedimiento, la ANH debe declarar la
Caducidad Administrativa y las consiguientes terminación anticipada y liquidación del
presente Contrato, por incumplimiento de cualquiera de las obligaciones a cargo del
Contratista, que afecte de manera grave y directa la ejecución de aquel, al punto que
quede en evidencia que puede conducir a su paralización, o cuando ocurra alguna de las
causales previstas en los artículos 5 y 18 de la Ley 80 de 1993; 25 de la Ley 40 de 1993; 90
de la Ley 418 de 1997, prorrogada por la distinguida como 548 de 1999 y modificada por la

Colombia
E

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS Eg:P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 107 de 123

Ley 782 de 2002, artículo 31; 61 de la 610 de 2000, o las disposiciones que los modifiquen,
sustituyan o complementen, y demás normas aplicables.

Cláusula 56.- Reversión de Activos:

Cuando por cualquier causa se extingan los derechos y las obligaciones Operativas respecto
de algún Área Asignada en Producción, es obligación perentoria del Contratista dejar en
buen estado los Pozos que para la oportunidad correspondiente sean productivos, así como
las construcciones, instalaciones, equipos, instrumentos y otras propiedades inmuebles,
todo lo cual pasará gratuitamente al dominio exclusivo de la ANH, junto con las
servidumbres acordadas o impuestas, y los bienes destinados al beneficio de la Producción
hasta el Punto de Entrega, aunque alguno o algunos no se encuentren dentro de la
respectiva Área Asignada en Producción.

Si la terminación tiene lugar por renuncia del Contratista, antes de cumplirse los primeros
diez (10) Años del Período de Producción, éste tiene la obligación de ofrecer en venta a la
ANH los bienes muebles destinados exclusivamente al servicio de esa Área Asignada en
Producción, por su valor en libros. Si en el término de tres (3) Meses, contados a partir de
la fecha de radicación del correspondiente ofrecimiento, la Entidad no ha respondido
afirmativamente, el Contratista puede disponer de ellos libremente,

No obstante, si la terminación tiene lugar por causa distinta de la renuncia o después de
transcurridos los primeros diez (10) Años del Período de Producción, tales bienes deben
pasar gratuitamente a ser propiedad de la ANH.

Corresponde igualmente a la ANH determinar cuáles Pozos, entre los que se encuentren en
Producción para la oportunidad correspondiente, deben ser objeto de Abandono, y cuáles
han de continuar en Producción.

Cualquier desacuerdo respecto de la naturaleza y/o la destinación de los bienes puede ser
sometido al procedimiento previsto en la Cláusula 64.

El Contratista queda comprometido a ceder a la misma ANH, o a quien ella determine, la
O las Licencias ¡Ambientales y los recursos económicos necesarios para satisfacer las
obligaciones de Abandono.
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ES'P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Colombia
Zo

Página 108 de 123

La aplicación de esta Cláusula no comporta sustitución patronal entre la ANH y el o los
Contratistas ni sus subcontratistas.

Cláusula 57.- Financiación de Proyectos:

Es obligación del Contratista transferir gratuitamente a la ANH todos los derechos derivados
de contratos celebrados bajo la modalidad de financiamiento de proyectos, tales como los de
Arrendamiento Financiero (“Leasing”); Construcción, Operación y Reversión de bienes: BOT
("Build, Operate and Transfer"); BOMT ("Build, Operate, Maintain and Transfer"), BOOT
("Build, Own, Operate and Transfer"), MOT ("Modernize, Operate and Transfer”) y similares,
que a su terminación estipulen la obligación de transferir la propiedad de los bienes, equipos e
instalaciones al Contratista, bien para la oportunidad de devolución del Área, o bien a la
terminación del Contrato, cuando una u otra tengan lugar después de transcurridos los
primeros diez (10) Años del Período de Producción.

En todo caso, en el evento de que dichos contratos proyecten celebrarse por plazos superiores
al del Período de Producción, requerirán autorización previa, expresa y escrita de la ANH.

Cláusula 58.- Inventarios:

Es deber del Contratista levantar y mantener permanentemente actualizados inventarios
físicos de los equipos y bienes destinados a las Operaciones de Producción, con el detalle de
naturaleza, marca, modelo, características, Especificaciones Técnicas, estado de operación
y funcionamiento, mantenimientos preventivos y correctivos realizados, inventario de
repuestos, y manuales y recomendaciones del fabricante. Dichos bienes y equipos deben
clasificarse en función de si pertenecen al Contratista o a terceros.

La ANH tiene derecho de estar representada en la oportunidad de elaboración de tales
inventarios y a verificarlos en cualquier tiempo. Para dicho efecto, el Contratista asume el
compromiso de remitir a la Entidad aviso escrito, con antelación no inferior a quince (15)
Días Hábiles.

Cláusula 59.- Disposición de los Activos:
z Colombia
zon

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014 '

Página 109 de 123

El Contratista está facultado para disponer en cualquier tiempo de los bienes o equipos
ubicados, situados, instalados o montados hasta el Punto de Entrega, siempre que no sean
indispensables para mantener las condiciones de Producción existentes. No obstante lo
anterior, transcurridos diez (10) Años del Periodo de Producción de cada Área Asignada en
Producción, o cuando se haya producido un ochenta por ciento (80%) de sus reservas
probadas, lo primero que ocurra, tal disposición requerirá la aprobación previa, expresa y
escrita de la ANH.

Cláusula 60.- Obligaciones Posteriores:

Terminado el presente Contrato por cualquier causa y en cualquier tiempo, las Partes
quedan en la obligación de cumplir oportuna, eficaz y eficientemente aquellas obligaciones
derivadas del ordenamiento superior y/o sus estipulaciones, tanto las recíprocas como
aquellas frente a terceros, que surjan o hayan de satisfacerse con posterioridad a tal
terminación.

Este deber general incluye para el Contratista asumir responsabilidad por pérdidas, daños
y perjuicios resultantes de eventuales incumplimientos, siempre que por causas imputables
a su diligencia y cuidado hayan de reconocerse y pagarse indemnizaciones y/o
compensaciones de todo orden y naturaleza, conforme al régimen jurídico aplicable a este
Contrato.

Cláusula 61.- Abandono:

61.1 Enunciación: Sin perjuicio de lo estipulado en el Cláusula 56, Reversión de Activos,
en todos los casos en que haya lugar a la devolución de Áreas, así como en el evento
previsto en la Cláusula 51, Terminación del Contrato por Vencimiento del Período de
Exploración, tanto en tierra como costa afuera (Offshore), el Contratista tiene la
obligación de programar y acometer oportuna, eficaz y eficientemente, hasta su
culminación definitiva, todas y cada una de las actividades de Abandono, de conformidad
con la legislación colombiana, este Contrato y con plena observancia de las Buenas
Prácticas de la Industria del Petróleo.

61.2 Inicio de las Actividades de Abandono: Con por lo menos sesenta (60) Días
Calendario de anticipación a la fecha en' que deba tener lugar la devolución de Áreas
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 110 de 123

Asignadas en Exploración o en Evaluación, el Contratista asume la obligación perentoria
de iniciar el procedimiento de Abandono, y de desarrollarlo y culminarlo en las condiciones
y con los requisitos de que trata el numeral precedente, a satisfacción de la ANH y de las
demás autoridades competentes.

Dicho Procedimiento no puede ser interrumpido sin plena justificación y previo aviso escrito
a la Entidad.

61.3 Abandono de Áreas Asignadas en Producción: El Plan de Desarrollo de cada Área
Asignada en Producción debe incluir el correspondiente Programa de Abandono, con el
detalle del Calendario para llevarlo a cabo. Así mismo, en las actualizaciones a los mismos,
de que trata la Cláusula 18, Plan de Desarrollo, Numeral 18.3 Actualización, deben
incorporarse los ajustes requeridos al Programa de Abandono.

Cláusula 62.- Liquidación:

62.1 Oportunidad y Forma: Dentro de los nueve (9) Meses siguientes a la terminación de
este Contrato por cualquier causa, las Partes deben proceder a liquidarlo, inicialmente por
acuerdo recíproco, y, de no ser ello posible, debe hacerlo la ANH en forma unilateral.

62.2 Contenido: En el proyecto de acta o en la providencia administrativa correspondiente,
según el caso, se consignarán las características generales del Contrato; la forma y
oportunidad de cumplimiento de las obligaciones a cargo de cada una de las Partes, y de
ejecución jurídica, técnica, operacional, económico financiera, administrativa, ambiental y
social de las prestaciones recíprocas; los acuerdos, conciliaciones y transacciones a que
lleguen aquellas para poner fin a eventuales diferencias; los compromisos pendientes y la
- forma y oportunidad para satisfacerlos, entre ellos, la extensión y ajuste de las garantías

- que deban permanecer vigentes con posterioridad, de manera que, cumplidos aquellos, las
partes puedan declararse en paz y a salvo.

En la etapa de liquidación se pueden igualmente acordar otros reconocimientos a que haya
lugar.

62.3 Procedimiento: Representante o apoderado del Contratista será convocado para
llevar a cabo la diligencia de liquidación, con treinta (30) días Calendario de anticipación, a
Y) e na E Colombia
Son

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

e.

Página 111 de 123

quien se suministrará el proyecto de acta correspondiente y se solicitará la información
adicional requerida, que no obre en el expediente del Contrato.

La liquidación ha de llevarse a cabo en el curso de las reuniones que resulten necesarias
para el efecto, dentro del término previsto para llevarla a cabo de común acuerdo.

De alcanzarse consenso en torno a los términos de la liquidación, estos se consignarán en
Acta que deben suscribir los representantes autorizados de las Partes, y el Supervisor o
Interventor.

Si dentro del plazo señalado en el Numeral 62.1, representante o representantes
autorizados del Contratista no concurre a las diligencias, no presenta los documentos de
su resorte para llevarla a cabo, o las Partes no logran un acuerdo sobre los términos de la
misma, la ANH debe disponerla unilateralmente mediante providencia motivada, sin
perjuicio del recurso y de las acciones de ley, o de la aplicación de los instrumentos
alternativos de solución de conflictos.

CAPÍTULO XIII
SOLUCIÓN DE CONTROVERSIAS

Cláusula 63.- Instancia Ejecutiva:

63.1 Concepto y Procedimiento: Toda diferencia, desacuerdo o controversia que surja
entre las Partes con ocasión de la celebración, ejecución, interpretación, terminación o
liquidación del presente Contrato y en relación con: el mismo, procurará resolverse
directamente entre ellas mediante acuerdo recíproco de sus respectivos representantes,
autorizados específicamente para el efecto, en término de treinta (30) días Calendario,
contados a partir de la fecha en que una de ellas comunique por escrito a la otra el motivo
del conflicto o de la controversia, y sus pretensiones y fundamentos, al tiempo que la
convoque para su arreglo. Dicho término puede prorrogarse por lapso igual, de acordarlo
así las Partes.

63.2 Instancia Superior: Si en dicho término o en la extensión, de convenirse, la
diferencia o el desacuerdo no ha sido resuelto mediante convenio recíproco, el asunto
puede ser sometido por cualquiera de las Partes al Presidente de la ANH y al más alto
Colombia
Bo

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 112 de 123

ejecutivo del o de los Contratistas residente en Colombia, a fin de que ellos procuren una
solución conjunta.

Empero, si dentro de los treinta (30) Días Calendario siguientes a la fecha en que hayan
acometido el conocimiento de la controversia, también prorrogables por lapso igual, si asi
se conviene, alcanzan acuerdo sobre el asunto materia de controversia, suscribirán acta con
los términos completos del mismo y se procederá a ajustar consecuentemente el Contrato,
de ser ello procedente.

De lo contrario, las Partes quedan en libertad para acudir a arbitraje, de acuerdo con la
Cláusula siguiente, o a la Jurisdicción Contencioso Administrativa, según la naturaleza de la
controversia.

Cláusula 64.- Compromisoria:

64.1 Aplicación y Naturaleza: Salvo que en el presente Contrato se disponga otra cosa,
cualquier diferencia, desacuerdo, conflicto o controversia relativo a asuntos de libre
disposición o para los cuales la ley autorice este instrumento alternativo, derivado de o
relacionado con la celebración, ejecución, interpretación, terminación o liquidación del
mismo, y salvo fas excepciones expresamente estipuladas en este instrumento, puede ser
sometido por cualquiera de las Partes:a la determinación final de un Tribunal de Arbitraje
Institucional, que debe fallar en derecho, en los términos, conforme a las disposiciones y
con arreglo al procedimiento establecidos en la Ley 1563 de 2012.

64.2 Integración y Designación: El Tribunal estará compuesto por tres (3) árbitros, que
deben reunir tas condiciones establecidas en los artículos 7 y 8 de la citada Ley. Han de ser
designados de común acuerdo por las Partes, Si estas no alcanzan consenso sobre uno o
más árbitros, el o los faltantes serán seleccionados por el Centro de Arbitraje y Conciliación
de la Cámara de Comercio de Bogotá, previa solicitud escrita de cualquiera de ellas.

64,3 Requisitos: El Tribunal debe aplicar la legislación colombiana, sesionar en Bogotá, en
el referido Centro y conforme a su reglamento, y desarrollarse en idioma Español.

64,4 Exclusión: NO son susceptibles de decisión arbitral, ni el ejercicio de las potestades

excepcionales de Terminación Unilateral, Terminación por Incumplimiento, Caducidad,
5)

Colombia
204

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS EP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 113 de 123

Imposición de Multas ni efectividad de la Sanción Penal Pecuniaria, sus consecuencias, ni la
validez de los actos administrativos que los contengan. Tampoco pueden someterse a este
instrumento alternativo, todos aquellos asuntos expresamente excluidos del mismo por el
presente Contrato, ni la interpretación de las estipulaciones que los determinan o convienen.

Por consiguiente, las diferencias, desacuerdos o controversias sobre asuntos y materias
excluidas por la ley y por este Contrato de la aplicación de la Cláusula Compromisoria,
deben someterse a la Jurisdicción Contencioso Administrativa, de conformidad con el
Código de la materia y las demás leyes aplicables.

CAPÍTULO XIV
DISPOSICIONES VARIAS

Cláusula 65.- Cesión y otras Transacciones:

65.1 Regla General: El o los Contratista(s) NO está(n) facultado(s) para ceder o
transferir, ni total ni parcialmente, sus intereses, derechos, obligaciones y compromisos
adquiridos o contraídos en razón del presente Contrato, ni, en general, su posición
contractual, sin la autorización previa, expresa y escrita de la ANH y solamente con
sujeción a las siguientes reglas:

(a) Eventuales cesiones de participaciones en la asociación de que se trate, entre quienes
integran Contratistas Plurales, no se consideran cesión del Contrato, pero imponen
la modificación correspondiente del respectivo acuerdo o convenio de asociación;
requieren la autorización previa, expresa y escrita de la ANH, y están limitadas a que
el Operador mantenga por lo menos el treinta por ciento (30%); debe recaer siempre
en persona jurídica que reúna, cuando menos, las mismas condiciones de Capacidad
Económico Financiera, Técnica y Operacional, Medioambiental y en materia de
Responsabilidad Social Empresarial mínimas exigibles en los Términos de Referencia
que dieron lugar a la asignación del Área y a la celebración del Contrato, y, en todo
caso, a aquellas que exija el Reglamento de Contratación de actividades de
Exploración y Explotación de Hidrocarburos de la ANH, vigente para la oportunidad
de la correspondiente transacción.

(b) La cesión de participaciones de integrantes de Contratistas Plurales dentro de ta
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E«P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 114 de 123

correspondiente asociación, en favor de terceros, tampoco se considera cesión del
Contrato, pero impone la modificación correspondiente del respectivo acuerdo o
convenio de asociación; requiere también autorización previa, expresa y escrita de la
ANH; tiene la limitación que se consigna en ta letra (c) siguiente, y debe recaer
siempre en persona jurídica que reúna, cuando menos, las mismas condiciones de
Capacidad Económico Financiera, Técnica y Operacional, Medioambiental y en materia
de Responsabilidad Social Empresarial mínimas exigibles en los Términos de
Referencia que dieron lugar a la asignación del Área y a la celebración del Contrato, y,
en todo caso, aquellas que exija el Reglamento de Contratación de actividades de
Exploración y Explotación de Hidrocarburos de la ANH, vigente para la oportunidad
de la correspondiente transacción.

(c) El Operador está obligado a mantener participación mínima del treinta por ciento
(30%) en la asociación de que se trate.

(d) La cesión total o parcial del Contrato tiene también que recaer siempre en persona
jurídica que reúna las condiciones mínimas de Capacidad Económico Financiera,
Técnica y Operacional, Medioambiental y en materia de Responsabilidad Social
Empresarial exigibles en los Términos de Referencia que dieron lugar a la asignación
del Área y a la celebración: del Contrato y, en todo caso, aquellas que exija el
Reglamento de Contratación de actividades de Exploración y Explotación de
Hidrocarburos de la ANH, vigente para la oportunidad de la correspondiente
transacción.

65.2 Otras Transacciones: Conforme a los Términos de Referencia de la “Ronda
Colombia 2014”, las siguientes transacciones requieren también autorización previa,
expresa y escrita de la ANH, con el exclusivo propósito de establecer que se mantienen,
cuando menos, las mismas condiciones de Capacidad Económico Financiera, Técnica y
Operacional, Medioambiental y en materia de Responsabilidad Social Empresarial mínimas
exigibles en los Términos de Referencia que dieron lugar a la asignación del Área y a la
celebración del Contrato, y, en todo caso, a aquellas que exija el Reglamento de
Contratación de actividades de Exploración y Explotación de Hidrocarburos de la ANH,
vigente para la oportunidad de la correspondiente transacción:

(a) Todo evento de cesión o transferencia total o parcial de las participaciones en la

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 115 de 123

persona jurídica Contratista, el Operador u otro integrante de Contratistas
Plurales que hubiera acreditado fos requisitos de Capacidad Económico Financiera.

(b) Cualquier operación que comporte cambio del Beneficiario Real o Controlante (según
se define dicho término en el Acuerdo 04 de 2012) del Contratista o de cualquiera
de los integrantes de Contratistas Plurales, así como eventos de fusión o escisión
del Contratista Individual, del Operador y/o de quien o quienes hubieran
acreditado los requisitos de Capacidad Económico Financiera, en casos de
Proponentes Plurales.

(c) Las fusiones o escisiones de la persona jurídica Contratista, el Operador u otro
integrante de Contratistas Plurales que hubiera acreditado los requisitos de
Capacidad Económico Financiera.

Se exceptúan de lo dispuesto en los dos (2) ordinales precedentes, es decir, de obtener
autorización previa, expresa y escrita de la ANH, pero no de informar a la Entidad, las
transacciones de sociedades abiertas o las que se lleven a cabo en bolsas de valores y
aquellas en las cuales el monto total de la Inversión Exploratoria correspondiente al o a los
Contratos celebrados con la ANH, incluidas tanto fa Mínima obligatoria como la Adicional
ofrecida y pactada, y/o los activos derivados de la Etapa de Producción de tales Contratos,
respectivamente, no superen el veinte por ciento (20%) de los activos totales del
Contratista Individual, el Operador y quien o quienes hubieran acreditado la Capacidad
Económico Financiera en casos de Contratistas Plurales.

Además, si la transacción es entre personas jurídicas del mismo grupo empresarial, que
tienen la misma Matriz o Controlante. que- otorgó Garantía Solidaria, basta con que se
informe a la ANH. :

65.3 Procedimiento: Para tramitar la correspondiente autorización, el Contratista debe
radicar solicitud formal ante la ANH, con indicación de la naturaleza, objeto y demás
elementos de ta transacción propuesta; la minuta del negocio jurídico por celebrar, y la
determinación precisa de todas las condiciones de Capacidad de la persona o personas
jurídicas en quienes recaería la cesión proyectada, debidamente acreditadas con todos los
documentos exigidos en el Reglamento de Contratación de la Entidad y en los Términos de
Referencia del certamen que dio lugar al Contrato que proyecta cederse total o
p
2
ER
dl

Colombia
do

m£...

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No, 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 116 de 123

: parcialmente, 'o cuyo Contratista Plural se plantea modificar, y, en este último caso, la
minuta de reforma al convenio correspondiente (Consorcio o Unión Temporal) o de cesión
de derechos societarios (Sociedad Prometida), según aplique.

La ANH dispone de noventa (90) Días Calendario, siguientes al recibo de la solicitud
presentada en forma completa, para estudiar la información suministrada y pronunciarse
sobre la misma.

De requerirse documentos no acompañados, modificación de los sometidos y/o información
no suministrada, la Entidad pedirá al introducir los ajustes y realizar las aportaciones
pertinentes. En estos eventos, el plazo para resolver comenzará a contarse desde la
radicación de todos los requisitos exigidos.

La falta de respuesta oportuna de la ANH comporta que la petición ha sido resuelta
negativamente.

La improbación expresa o tácita de la solicitud no se considera desacuerdo o controversia
sometida a arbitraje.

Cláusula 66.- Fuerza Mayor y Hechos Exclusivos de Terceros:

66.1 Concepto y Efectos: Fuerza Mayor o caso fortuito es el imprevisto al que no es
posible resistir, y, Hecho Exclusivo de Terceros, es el evento también irresistible,
jurídicamente ajeno a la Parte que lo alega y que no puede ser imputado a su
responsabilidad y diligencia.

Tanto la Fuerza Mayor como”los Hechos de Terceros se consideran eximentes de
responsabilidad patrimonial y dan lugar a la suspensión de los términos para el
cumplimiento de las obligaciones no financieras directa y totalmente afectadas por estas
circunstancias, siempre que estén fuera del control y/o de la previsión razonable de la Parte
afectada y que -puestos oportunamente en conocimiento de la otra-, no se controvierta su
imprevisibilidad, irresistibilidad y el carácter de impedimento para la satisfacción de las
obligaciones contractuales.

La suspensión de plazos operará durante el tiempo en que se mantengan las causas que
SD) ANHES .
EPS Colombia

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

2...

Página 117 de 123

dieron lugar a ella.
La presencia de Fuerza Mayor y/o de Hechos de Terceros se reconocerá como sigue:

66.2 Aviso: Cuando cualquiera de las Partes se vea afectada por alguna circunstancia de
las previstas en esta estipulación, debe dar aviso a la otra dentro de los quince (15) Días
Calendario siguientes a su ocurrencia, con el detalle de las circunstancias invocadas; las
obligaciones afectadas y las razones en que se fundamenta; el período estimado de
impedimento, y cualquier otra información que permita demostrar la ocurrencia del hecho,
su imprevisibilidad, irresistibilidad y efectos.

66.3 Aceptación y Suspensión Temporal de Obligaciones: Dentro de los diez (10)
Días Hábiles siguientes al recibo del aviso, la Parte no afectada debe responder si la(s)
circunstancia(s) invocada(s) como eximente(s) de responsabilidad los son o no, y los
motivos de su determinación. De aceptarlas, se suspenden los plazos para el cumplimiento
de las obligaciones directamente afectadas con ella(s), a partir de la fecha en de su
ocurrencia efectiva y hasta la cesación de tales efectos

Si la Parte no afectada no responde oportunamente, se considerará aceptada la ocurrencia
de la causal invocada y suspendido el o los plazos afectados.

En todo caso, la suspensión sólo interrumpe el cumplimiento de aquellas prestaciones real y
efectivamente imposibles de satisfacer debido al o a los hechos invocados.

66.4 Cesación de la Suspensión: El o los plazos se reanudarán y la Parte afectada está
en el deber de retomar la satisfacción de la o las obligaciones suspendidas, dentro del Mes
siguiente a la desaparición del o de los hechos que hubieran afectado los plazos,
circunstancia que debe ser puesta en conocimiento de la otra Parte dentro de los diez (10)
Días Calendario o corridos siguientes.

66.5 Restitución de Plazos: Cuando el o los hechos de fuerza mayor o exclusivos de
terceros impidan efectivamente el desarrollo de las Operaciones por más de dos (2) Meses
consecutivos, se restituirá todo el plazo contractual pendiente de correr para la terminación
de la respectiva Fase, Programa o Período, en la oportunidad de inicio de la suspensión, sin
perjuicio del deber que pesa sobre el Contratista de prorrogar la Garantía de Cumplimiento
Colombia
NA

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS Eg:P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 118 de 123

o de constituir una nueva, en los términos de la Cláusula 39.

Para efectos del presente Contrato, ni las condiciones climáticas ni las temporadas de
invierno usuales en determinadas regiones del País, ni los trámites de Licenciamiento
Ambiental que se desarrollen dentro de los términos legales constituyen causales de
exoneración de responsabilidad por fuerza mayor o hechos exclusivos de terceros.

66.6 Cumplimiento de otras Obligaciones: Además de las obligaciones de carácter
económico financiero, pesan sobre la Parte afectada el deber de satisfacer oportuna, eficaz
y eficientemente los demás compromisos y prestaciones no afectados por aquellos, así
como el de acometer todas las acciones y esfuerzos razonables para mitigar su impacto.

Cláusula 67.- Impuestos, Costos y Gastos:

El Contratista, así como sus actividades y Operaciones, por razón o con motivo de la
celebración, ejecución, terminación y liquidación del presente Contrato, se someten a la
legislación tributaria colombiana.

Son de cargo de aquellos todos los costos y gastos derivados de la celebración, ejecución,
terminación y liquidación de este Contrato.

Cláusula 68.- Moneda:

Todos los pagos a que haya lugar en favor de la ANH, en cumplimiento del presente
Contrato, deben ser realizados en Dólares de los Estados Unidos de América, siempre que
lo permitan las normas cambiarias, o, a elección de la Entidad, en pesos colombianos,
liquidados a la Tasa Representativa del mercado del Dólar, TRM, como se dispone en la
siguiente estipulación.

Deben depositarse en la cuenta y entidad financiera que la ANH determine para el
correspondiente propósito. No obstante, se aceptarán pagos en otras divisas, si lo permiten
las normas cambiarias y la Entidad imparte su autorización por escrito.

Cláusula 69.- Tasa de Cambio: Siempre que haya lugar a convertir Dólares de los
Estados Unidos de América a Pesos Colombianos, debe aplicarse la Tasa de Cambio

du
Colombia
2014

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E%:P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 119 de 123

Representativa del Mercado, TRM, certificada por la Superintendencia Financiera, o por la
entidad que haga sus veces, correspondiente al Día en que la respectiva obligación se hizo
exigible o a aquel en que tenga tugar su pago efectivo, la que resulte mayor.

Cláusula 70.- Intereses de Mora: La demora en cancelar cualquier obligación dineraria
por todo concepto, a favor de la ANH, conforme al presente Contrato, causa Interés
Moratorio, según concepto establecido en la Cláusula 2, Términos y Expresiones Definidos,
sin perjuicio de cualquier otra acción o actuación derivada del retardo o incumplimiento.

Cláusula 71.- Comunicados Externos:

Siempre que el Contratista proyecte hacer declaraciones públicas, anuncios” o
comunicados en torno a la ejecución contractual, que comporten difundir información que
pueda afectarla, debe comunicarlo previamente a la ANH.

En todo caso, las comunicaciones externas sobre Descubrimientos realizados y volúmenes
de Reservas de Hidrocarburos requieren aprobación previa, expresa y escrita de la Entidad.

Para el efecto, debe sometérsele el comunicado que se pretende emitir, en idioma español,
con antelación mínima de dos (2) Días Calendario a su difusión externa.

Cuando el Contratista o integrantes de Contratistas plurales se encuentre(n) inscrito(s)
en bolsas de valores de Colombia o de cualquier otro país, la información relevante dirigida
a los mercados debe ser sometida a la ANH, también en español, con antelación mínima de
un (1) Día Calendario, o dentro de los términos señalados por la Superintendencia
Financiera de Colombia o por autoridad competente, sea en este País o en el exterior.

Cláusula 72.- Legislación y Régimen Jurídico: Este Contrato se rige por las leyes de la
República de Colombia. Le son aplicables las normas legales concernientes a la exploración
y explotación de Hidrocarburos y al Sistema General de Regalías, en especial, las leyes 756
de 2002 y 1530 de 2012; las disposiciones pertinentes del Código de Petróleos; los
Decretos Leyes 1760 de 2003, en todo aquello no modificado o sustituido por el distinguido
como 4137 de 2011; este último; el Reglamento de Contratación expedido por el Consejo
Directivo de la ANH contenido en los Acuerdos 4 de 2012 y 3 de 2014; las leyes 80 de
1993, 1150 de 2007, y 1474 de 2011 y el Decreto Ley 19 de 2012, sus desarrollos y
)) ANHES .. O.
AS : Colombia

El

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS EP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 120 de 123

reglamentos, en cuanto resulten pertinentes y aplicables, las normas aplicables a
determinadas actuaciones, contenidas en el Código de Procedimiento Administrativo y de lo
Contencioso Administrativo, contenido en la Ley 1437 de 2011, así como las disposiciones
generales del derecho privado, contenidas en los códigos Civil y de Comercio, o las
disposiciones que sustituyan, modifiquen, adicionen o complementen los anteriores.

Siempre que en el presente Contrato se haga mención a una norma jurídica, se entiende
que corresponde también a aquella o aquellas que la modifiquen, sustituyan, adicionen o
complementen.

Cláusula 73.- Reclamación Diplomática:

El Contratista renuncia expresamente a intentar reclamación diplomática en todo cuanto
corresponde a los derechos, obligaciones, compromisos, prestaciones y operaciones
provenientes de este Contrato, excepto en el caso de denegación de justicia.

Se entiende que NO se presenta denegación de justicia, cuando aquel ha tenido acceso a
todos los recursos y medios de acción que proceden conforme a las leyes colombianas.

Cláusula 74.- Idioma: Para todos los efectos y actuaciones relacionados con este
Contrato, el idioma oficial es el español. :

Toda la información que se debe entregar a la ANH ha de ser proporcionada tanto en
medio físico como magnético, en caso de ser expresamente requerido así.

Cláusula 75.- Domicilio y Correspondencia:

75.1 Domicilio: Las Partes acuerdan expresamente como domicilio contractual para todos
los.efectos, la ciudad de Bogotá, D.C., República de Colombia.

75.2 Correspondencia: Para cualquier propósito relacionado con la celebración, ejecución,
terminación y tiquidación del presente Contrato, las comunicaciones, notificaciones y, en
general, toda correspondencia que se crucen las Partes debe ser remitida por escrito y en
medio magnético, de ser requerido por la ANH, a las siguientes direcciones:
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E€:P No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Colombia
E5ñ

ex

Página 121 de 123

ANH: AGENCIA NACIONAL DE HIDROCARBUROS
Avenida Calle 26 No. 59 — 65, Piso 2
Bogotá, Distrito Capital
Teléfonos: (571) 593-17-17
Fax: (571) 593-17-18

El Contratista: TALISMAN COLOMBIA OIL 8 GAS LTD.
Nombre: Gerente General
Direccion: Carrera 7 No. 77-07, Piso 12
Teléfonos: (571) 640-55-52
Fax: (571) 317-92-93
Correo Electrónico: cspauldingGtalisman-energy.com
Copia a: adelapuenteOtalisman-energy.com

Cualquier modificación en estas direcciones debe ser comunicada por escrito a la otra Parte.
Dicha comunicación solamente surtirá efectos transcurridos tres (3) días Calendario,
contados a partir de su radicación -en la sede de la ANH o en las oficinas del Contratista.
Hasta dicha fecha, cualquier comunicación enviada a la dirección consignada en este
Contrato, se entenderá recibida por la otra Parte en la fecha de su recepción.

Toda comunicación del Contratista a la ANH debe ser suscrita por representante legal o
convencional, o por mandatario o apoderado, ambos debidamente constituidos. Aquel
declara y garantiza que toda petición que cumpla esta formalidad se entiende -hecha por
persona con plenas capacidades y facultades para representarlo y comprometerio, sin
limitaciones.

Cláusula 76.- Aprobaciones o Pronunciamientos:

Cualquier determinación que conforme al presente Contrato requiera aprobación de la ANH
y no tenga previsto plazo preciso de respuesta, debe ser respondida en término máximo de
tres (3) Meses.

Transcurrido este lapso sin pronunciamiento de la Entidad, se entiende negada o
improbada la correspondiente solicitud, sin perjuicio de que posteriormente esta pueda
evaluar si modifica la decisión presunta, si media aceptación del Contratista.
a Colombia
En

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8iP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 122 de 123

Este último acepta y reconoce que cualquier aprobación o autorización de la ANH, en
desarrollo del presente Contrato, no comporta ni implica garantía alguna acerca del
resultado del objeto de tales pronunciamientos.

Cláusula 77.- Subsistencia:

La terminación o extinción de este Contrato por cualquier causa, no extinguirá las
obligaciones que por su naturaleza deban subsistir a tales eventos, incluidas, entre otras,
las derivadas de garantías y seguros, ni de la responsabilidad del Contratista y de sus
garantes.

El presente Contrato se suscribe exclusivamente por los representantes autorizados de las
Partes. No concurre el del garante solidario, por cuanto la extensión y términos de su
responsabilidad se encuentran asumidos en el texto de la garantía solidaria, que comprende
la obligación de satisfacer en tiempo los requisitos de perfeccionamiento y ejecución de
aquel y de constituir y someter también oportunamente a la ANH las garantías y seguros
contractuales, conforme a los documentos puestos a consideración suya para obtener
Habilitación.

Este Contrato se perfecciona con la firma de su texto escrito por los representantes
autorizados de las Partes,

Para constancia se firma en Bogotá, D.C., a los diez (10) días del mes de septiembre del
2014, en dos (2) ejemplares del mismo tenor literal.

Contratante:

AGENCIA NACIONAL DE HIDROCARBUROS

JAVIER BETANCOURT VALLE

NN) Presidente
» EA. z Colombia

20

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8iP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 123 de 123

Contratista:

TALISMAN COLOMBIA OIL 8: GAS LTD.

QUÉNTIN GOODBODY
Representante Legal

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No.11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 1 de 5

ANEXO A
ÁREA ASIGNADA

El área asignada se denomina PUT-30, es continental del tipo 1, prospectiva para yacimientos
convencionales.

Se encuentra localizada en la cuenca CAGUAN-PUTUMAYO, jurisdicciones municipales de
Albania, Belén de Los Andaquíes, Curillo, San José del Fragua, Valparaíso en el Departamento
de Caquetá. :

Tiene una superficie aproximada de treinta y ocho mil quinientos catorce (38.514) hectáreas con
siete mil novecientos cincuenta y dos (7.952) metros cuadrados,

Dentro de su delimitación, EL CONTRATISTA tiene derecho exclusivo y obligación de acometer y
desarrollar actividades exploratorias, conforme a los programas mínimo y adicional pactados; a
realizarlas inversiones previstas para el efecto, así como a próducir los hidrocarburos propiedad
del Estado que se descubran en el subsuelo de la misma, todo lo cual ha de realizar en nombre
propio y por su cuenta y riesgo, con arreglo a programas específicos, y a cambio de
retribuciories consistentes en el pago de regalías, de derechos económicos y de aportes a título
de formación, fortalecimiento institucional y transferencia de tecnología, en los términos de las
cláusulas 3 y 4.

La información cartográfica fue tomada del mapa político de Colombia, archivo digital del
1.G.A.C, a escala 1:500.000. Tiene como punto de referencia el Vértice Geodésico GPS-CQ-F-20
del Instituto Geográfico Agustín Codazzi, cuyas coordenadas planas GAUSS con origen Central,
dátum MAGNA-SIRGAS son: N:606.112,229 metros, E:795.035,151 metros, las cuales
corresponden a las coordenadas geográficas dátum MAGNA-SIRGAS Latitud 1*02'00,81604" al
Norte del Ecuador, Longitud 75%55'07,38187" al Oeste de Greenwich.

El área aparece ilustrada en el mapa incorporado al final del presente anexo y delimita así:

PUNTO A:

De dicho vértice, se continúa con rumbo N 58940'40,71" W, por una distancia de 10.592,070
metros hasta llegar al punto A, cuyas coordenadas son: N: 611.618,49, E: 785.986,78 metros.

Le
Cola

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8:P No.11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 2 de 5

PUNTO B:

De dicho vértice, se continúa con rumbo N 002'18,49" E, por una distancia de 13.829,675
metros hasta llegar al punto B, cuyas coordenadas son: N: 625.448,162, E: 785.996,065 metros.
La línea formada por los vértices "A-B” colinda en toda su extensión con el bloque CAG 6
operado por la compañía META PETROLEUM CORP.

PUNTO C

De dicho vértice, se continúa con rumbo N 002'28,52" E, por una distancia de 4.609,894 metros
hasta llegar al punto C, cuyas coordenadas son: N: 630.058,055, E: 785.999,384 metros.

PUNTO D

De dicho vértice, se continúa con rumbo S 89057'32,24" E, por una distancia de 9.279,463
metros hasta llegar al punto D, cuyas coordenadas son: N: 630.051,407, E: 795.278,845
metros.

PUNTO E

De dicho vértice, se continúa con rumbo S 002'22,08" W, por una distancia de 4.609,672 metros
hasta llegar al punto E, cuyas coordenadas son: N: 625,441,736, E: 795.275,669 metros.

PUNTO F

De dicho vértice, se continúa con rumbo S 89057'43,50" E, por una distancia de 9.279,171
metros hasta llegar al punto F, cuyas coordenadas son: N: 625.435,595, £: 804.554,838 metros,

PUNTO G

De dicho vértice, se continúa con rumbo N 002'15,64" E, por una distancia de 4.609,461 metros
hasta llegar al punto G, cuyas coordenadas son: N: 630,045,055, E: 804.557,869 metros,

PUNTO H

De dicho vértice, se continúa con rumbo S 89057'43,70" E, por una distancia de 4.639,356
metros hasta llegar al punto H, cuyas coordenadas son: N: 630.041,989, E: 809.197,224
metros. La línea formada por los vértices "B-C-D-E-F-G-H" colinda en toda su extensión con el

=
y ANHES Pa

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No.11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 3 de 5

bloque ANDAQUIES operado por la compañía GRUPO C8C ENERGIA BARBADOS SUCURSAL
COLOMBIA,

PUNTO I

De dicho vértice, se continúa con rumbo S 001'50,48" E, por una distancia de 18,435,841
metros hasta llegar al punto 1, cuyas coordenadas son: N: 611.606,151, E: 809.207,099 metros.
La línea formada por los vértices "H-I" colinda en toda su extensión con el bloque NOGAL
operado por la compañía EMERALD ENERGY PLC SUCURSAL COLOMBIA.

De dicho vértice, se continúa con rumbo N 89058'10,39" W, por una distancia de 23.220,322
metros hasta llegar al punto A, punto de partida y cierre de la alinderación. La línea "I-A"
colinda en toda su extensión con el bloque CAG 5 operado por la compañía META PETROLEUM
CORP.
Colómbia

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS EgP No.11 — ÁREA PUT-30

Cálculo de área, Rumbos y Distancias a partir de Coordenadas Gauss

RONDA COLOMBIA 2014

Origen Central, Dátum MAGNA-SIRGAS

Tabla de datos y Resultados para el ÁREA PUT 30

Jurisdicciones municipales de Albania, Belén de Los Andaquíes, Curillo, San José del Fragua,

Valparaíso en el Departamento de Caquetá.

PUNTO ¿COORDENADAS PLANAS. DISTANCIA. |... : RUMBO
DN NORTE Y ESTE IEEMN ECCRE IA
Vértice | 606.112,229 795.035.151
10,592,070 N 58%40'40,71" W
A 611.618,490 785.986,780
13.829,675 N 021849" E
B 625.448, 162 785.996,065
4,609,894 N 0%228,52" E
Cc 630.058,055 785.999,384
9,279,463 S 895732,24" E
D $30.051,407 795.278,845
4.609.672 $ 07222,08" W'
E 625.441,736 795.275,669
9.279,11 $ 8995743,50" E
F 625.435.595 304.554,838
4,609,461 N0%215,64" E
G 630.045,055 804.557,869
4,639,356 S 89*5743,70" E
H 630.041,989 809.197.224
18.435,841 S 09150,48" E
1 $11.606,151 09.207,09
23.220,32 N 89958'10,39" W
A 611.618,490 785.986,780

ÁREA ASIGNADA (Ha): 38.514,7952 Aprox.

)) a
AM : Colombia

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No.11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 5 de 5

MAPA

Denominación: Continental Tipo 1

780000 55900 vi0g00

ÁREA ASIGNADA: PUT 30
QUE CONSTITUYE EL
ANEXO -A-

630000

515000
1

VERTICE GEODESIDO GPS-60-1-201.6 4.0 1
COORDENADAS GAUSS CON ORIGEN CENTRAL

COORDENADAS GEOGRAFIGAS DATUM MAGNA SIRGAS
LAT 1020081604"
LON. 7558807 28187"

PRovEGCION

630000

7
615000

8 llemsoesre oso 0 E
EN [FALSO NORTE aos vo
[nero correos
O E ÁREA ASIGNADA. ema. 38.514,7952 Ha Aprox.
ul Y
Em . 799000 10000

z
A]

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS EXP No.11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 1 de 2

ANEXO B ,
PROGRAMAS DE EXPLORACIÓN *

El CONTRATISTA se compromete a ejecutar las actividades que se relacionan a continuación:
PROGRAMA EXPLORATORIO MÍNIMO
Áreas Tipo I

Continentales
Prospectivas para Yacimientos Convencionales

ES En a
= Sísmica 2D: Mínimo doscientos kilómetros (200 Km) USD $10.429.336

36 meses
USD $16.000.000

= Un (1) Pozo Exploratorio

= Sísmica 3D: Mínimo cien kilómetros cuadrados (100 |USD $8.343,469
km?)

36 meses
« Dos (2) Pozos Exploratorios USD $32.000,000

Inversión USD $66.772.805

PROGRAMA EXPLORATORIO ADICIONAL

á ui Total Actividad
Fase | Duración Actividad USD

1 36 meses Sísmica 2D de 9 km con un valor unitario de USD $500.000
USD$52.146,68 por Km

Taversión USD $500.000

£
y A

NR
AN HE , Ss.

a i Colombia

y

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No.11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 2 de 2

El Contratista queda obligado a adelantar los estudios preliminares en materia ambiental, entre
ellos, el reconocimiento de las zonas y de los lugares en los que se va a llevar a cabo las actividades
de Exploración, con el fin de identificar las afectaciones que las mismas pueden generar en el Medio
Ambiente y en los Recursos Naturales Renovables, así como establecer las medidas de manejo
requeridas para prevenir y/o mitigar tales afectaciones, lo mismo que para restaurar dichas zonas y
lugares desde el punto de vista medio ambiental.
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No.11 — PUT-30
RONDA COLOMBIA 2014

Página 1 de 9

ANEXO C
DERECHOS ECONÓMICOS

C.1 Por concepto del Uso del Subsuelo:

Retribución periódica en dinero a cargo del Contratista (Individual o Plural), como
compensación por concepto del derecho exclusivo a utilizar el subsuelo del Área
Asignáda para Exploración, Evaluación, Desarrollo y Producción de los Hidrocarburos
provenientes de Yacimientos Convencionales y/o No Convencionales objeto del presente
Contrato, según el Alcance del mismo.

Áreas en Exploración: Con arreglo a la Cláusula 29, por cada Fase del Período
Exploratorio, inclusive por la prórroga de las mismas, o por el tiempo proporcional de
duración de cada una, el Contratista debe liquidar y cancelar a la ANH, en dólares de
los Estados Unidos de América, un Derecho Económico calculado sobre la superficie del
Área Asignada o Remanente para la oportunidad de que se trate, siempre que no exista
Producción, cuyo monto resulta de multiplicar el número de hectáreas y fracción de
superficie del Área Asignada o Remanente, excluidas las Áreas en Evaluación con
Producción y/o en Producción, por el factor que se consigna en la siguiente Tabla:

Tabla A. Valores Año 2014, según Duración de la Fase y Superficie del Área:

Superficie Área Por las primeras 100.000 Has. Por cada hectárea adicional a 100.000
Duración Fase < 18 meses > 18 meses < 18 meses > 18 meses
Continentales 2.68 3.57 3.57 5.34
Costa Afuera | 0.90

Su cancelación ha de tener lugar dentro del Mes siguiente a la fecha de inicio de cada
Fase o de la prórroga de cualquiera de ellas.
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No.11 — PUT-30
RONDA COLOMBIA 2014

Página 2 de 9

Áreas en Evaluación con Producción y Áreas en Producción: También según lo
dispuesto en la Cláusula 29, el Contratista debe liquidar y cancelar a lá ANH, en
dólares de los Estados Unidos de América, un Derecho Económico por unidad de
Producción resultado de multiplicar la Producción de Hidrocarburos que corresponda a
aquel, de acuerdo con el Numeral 25.2, Conservación, de la Cláusula 25, Producción,
por trece centavos más cincuenta y seis centésimos de centavo (USD 0.1356) del Año
2014, por cada Barril de Hidrocarburos Líquidos.

Para Gas Natural, un céntimo más trescientos cincuenta y seis milésimos de centavo
(USD 0.01356), por cada mil pies cúbicos (1.000 PC).

El pago debe tener lugar por Semestre calendario vencido, dentro del primer Mes del
Semestre siguiente.

La producción de Gas Natural destinada a operaciones de reinyección o de otros
procesos industriales directamente relacionados con la Producción de! mismo Yacimiento
del cual se extrae, no causa Derechos por concepto del Uso del Subsuelo.

Tanto los factores de la Tabla como los montos sobre la Producción deben actualizarse
cada Año Calendario, con sujeción al porcentaje de variación del Índice de Precios al
Productor —PPI-, publicado por el Departamento del Trábajo de los Estados Unidos, que
resulte de aplicar la siguiente fórmula:

(PP IL) — PP Lm-2))

y =
YPPI PPIa=a

Dónde n = Año en que se realiza la actualización.
d

A

CONTRATO DE EXPLORACIÓN Y. PRODUCCIÓN
DE HIDROCARBUROS ESP No.11 — PUT-30
RONDA COLOMBIA 2014

Página 3 de 9

Los Derechos Económicos por concepto del Uso del Subsuelo en Áreas en Exploración y
en Evaluación, sin que exista Producción, deben liquidarse y cancelarse sobre el Área
remanente materia del Contrato. Si se trata de Contratistas distintos, tanto respecto
de Yacimientos Convencionales como de No Convencionales, se distribuirá entre ellos en
las proporciones que los mismos acuerden, y, a falta de consenso, en partes iguales.

No obstante, si en el Área Remanente existen Áreas en Exploración y/o en Evaluación
con Producción y/o en Producción, los Derechos Económicos por concepto del Uso del
Subsuelo deben liquidarse y pagarse sobre dicha Área, excluidas las Áreas en Evaluación
con Producción y/o en Producción, dentro del Mes siguiente a la fecha de inicio de la
respectiva Fase o de su prórroga, y, en lo que corresponde a estas últimas,
semestralmente también durante el primer mes del semestre siguiente, sobre la
correspondiente Producción. Si se trata de Contratistas distintos, tanto respecto de
Yacimientos Convencionales como. de No Convencionales, cada uno es responsable de
liquidar y cancelar el correspondiente al Área en Exploración, y/o en Evaluación con
Producción y/o en Producción.

C.2 Derechos por concepto de "Precios Altos”

Retribución en dinero o en especie, a cargo del Contratista (Individual o Plural),
calculada sobre cada unidad de la producción de su propiedad, en función de los precios
internacionales de los Hidrocarburos.

Se causa, liquida y ha de pagarse sobre la Producción de Hidrocarburos de propiedad
del Contratista, en dinero o en especie, a elección de la ANH, según el Tipo de
Yacimiento, como se establece a continuación:

+ Si se trata de Hidrocarburos Líquidos, con excepción de los Extrapesados, a partir
del momento en que la Producción acumulada de toda el Area Asignada,
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No.11 — PUT-30
RONDA COLOMBIA 2014

Página 4 de 9

proveniente de todos los Pozos y Campos de Yacimientos Convencionales a de *
Yacimientos No Convencionales, incluidos los volúmenes correspondientes a
Regalías, otros Derechos Económicos, y aquellos destinados a pruebas, superen
los cinco (5) millones de Barriles, y el Precio del Crudo Marcador "West Texas
Intermediate” (WTI) exceda el Precio Base Po que se consigna en la Tabla B más
adelante, y

+ En el caso de Gas Natural, transcurridos cinco (5) Años contados a partir de la
fecha de inicio de la Producción proveniente de Yacimientos Convencionales 9
de la originada en Yacimientos No Convencionales, en toda el Área asignada,
siempre que el Precio Promedio de Venta supere el Precio Base Po establecido en
la misma Tabla B.

+ Si se trata de Hidrocarburos Líquidos originados en Yacimientos Convencionales
en Áreas Costa Afuera (Offshore), a profundidades entre trescientos metros (300
m.) y mil metros (1.000 m.), desde cuando la producción acumulada de todos los
Pozos y Campos del Área Asignada, incluido el volumen correspondiente a
Regalías, otros Derechos Económicos y para pruebas, supere los doscientos (200)
millones de Barriles, y el Precio del Crudo Marcador “West Texas Intermediate”
(WT) supere el Precio Base Po, establecido en la misma Tabla B.

* Si se trata de Hidrocarburos Líquidos originados en Yacimientos Convencionales
en Áreas Costa Afuera (Offshore), a profundidades mayores a los mil metros
(1.000 m.), a partir del momento en que la producción acumulada de todos los
Pozos y Campos del Área Asignada, incluido el volumen correspondiente a
Regalías, otros Derechos Económicos y con destino a la ejecución de pruebas,
supere los trescientos (300) millones de Barriles, y el Precio del Crudo Marcador
"West Texas Intermediate" (WTI) supere el Precio Base Po, establecido también
en la Tabla B.

El valor de los Derechos Económicos por concepto de Precios Altos se determina
Y mediante la aplicación de la siguiente fórmula:
Colombia

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8«P No. 11 — PUT-30
RONDA COLOMBIA 2014

Q = [(P-Po)/P]xS

Página 5 de 9

Dónde:

Q  = Derecho Económico a favor de la ANH

P  = Precio Marcador (WTI para crudo o Precio Promedio de Venta del Gas Natural)
Po = Precio Base de Referencia

S  = Porcentaje de Participación según la Tabla'C

Tabla B: Precios Base de Referencia, Año 2014:

Hidrocárburos Líquidos proveñiét

c r d oven Pa:
Gravedad API de Hidrocarburos L ” “(USD/BÍ). ..
Mayor de 29% API 35.22
Mayor a 222 API e inferior o igual a 29% API 36.59
Mayor a 15? API e inferior o igual a 22% API 37.95
Mayor a 10? API e inferior o igual a 15% API 54.20

Hidrocarburos Líquidos en Áreas Costá Afuerá (Offshofe)- —.*:--.

Descubrimientos a profundidades de entre 300 m. y 1.000 m.
E

82.00

.| Descubrimientos a profundidades de más de 1.000 m.
Hidrocarburos Liquidos provenientes'de Yácimientos No Convencionales. -

Gas Natural Distancia €

ea recta eritre el Punto de Entrega y el Punto de Recibo

Menor o igual a 500 km

Mayor a 500 y menor o igual a 1000 km

Mayor a 1000 km o planta de LNG

Tabla C - Porcentajes de Participación:

+... Precio WYI(P) "7 uN ñ -.- Porcéntaje de participación (S) *

2Po < P < 3Po 35%

Colombia

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No.11 — PUT-30

RONDA COLOMBIA 2014
, Página 6 de 9
3Po < P < 4Po 40%
4Po <P < 5Po 45%
5Po <P 50%

Para la aplicación de la Fórmula se adoptan las siguientes definiciones:

P: Para Hidrocarburos Líquidos, es el Precio Promedio del Petróleo Crudo Marcador
“West Texas Intermediate” (WTI), en Dólares de los Estados Unidos de América por
Barril (USD/BI), mientras que para Gas Natural, es el Precio Promedio de Venta del Gas
Natural producido en ejecución del Contrato, expresado en Dólares de los Estados
Unidos de América por millón de Unidades Térmicas Británicas, BTU (USD/MMBTU), en
ambos casos, para la Producción originada en Yacimientos Convencionales, o en
Yacimientos No Convencionales. Estos promedios aplican para el Mes Calendario
correspondiente.

Para Hidrocarburos Líquidos, las especificaciones y cotizaciones se publican en medios
de reconocido prestigio internacional. En relación con el Gas Natural, el Contratista
debe remitir la información del Precio Promedio de Venta para el mes correspondiente.
Sin embargo, para el cálculo del Precio Promedio de Venta del Gas Natural no procede
tomar en cuenta las transacciones hechas por el Contratista con Beneficiarios Reales o
Controlantes suyos o de sus integrantes, ni con sociedades vinculadas o relacionadas
con uno y otros.

Po: Para Hidrocarburos Líquidos, es el Precio Base del Petróleo Crudo Marcador, "West
Texas Intermediate” (WTI), expresado en Dólares de los Estados Unidos de América por
Barril (USD/BI), y para Gas Natural, es el Precio Promedio de Venta, expresado en
Dólares de los Estados Unidos de América, por millón de Unidades Térmicas Británicas
(USD/MMBTU), indicado en la Tabla B, en ambos casos, respecto de la Producción
originada en Yacimientos Convencionales o No Convencionales.

Sobre la producción de Hidrocarburos Líquidos Extrapesados NO se causan Derechos
por concepto de “Precios Altos”.
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No.11 — PUT-30
RONDA COLOMBIA 2014

Página 7 de 9

Para Gas Natural, este Derecho Económico se causa y debe pagarse a partir del quinto
(59) Año de iniciada la Producción de Yacimientos Convencionales o de Yacimientos No
Convencionales o Costa Afuera en el Área Asignada y en el evento de que el Precio
Promedio de Venta del producido por el Contratista supere el Precio Base Po.

No obstante, en el caso de que el precio del Gas Natural para consumo interno
corresponda a régimen regulado por la Comisión de Regulación de Energía y Gas —
CREG- o la entidad que la sustituya en el ejercicio de esta función, el Contratista no
está obligado a liquidar ni pagar Derecho Económico por concepto de “Precios Altos”
sobre el Gas que se destine para este propósito,

Todos los valores correspondientes a este Derecho, con excepción del Precio Base Po
que corresponda a un eventual precio regulado del Gas Natural para consumo interno,
en su caso, se ajustarán anualmente a partir del primero (1%) de enero de cada año,
mediante la aplicación de la siguiente fórmula:

Po = Po(n-1) x [1+ I(n-2)]

N: =| Año Calendario que comienza y para el cual se hace el cálculo.

n-1: =| Año Calendario inmediatamente anterior al año que comienza.

n-2; =| Año Calendario inmediatamente anterior al año n-1.

Po: =| Po que rige para el nuevo Año como resultado de la Fórmula, aproximado a dos (2) decimales.

Po(n-1): | =| Valor de Po del Año Calendario inmediatamente anterior (n-1).

XKn-2): =| Variación anual, expresada en fracción, del Índice de Precios al Productor de los Estados Unidos
de América, publicado por el Departamento del Trabajo de ese país —PPI Finished Goods
WPUSOP 3000- entre el final del Año Calendario n-2, y el Índice correspondiente al final del año
inmediatamente anterior al mismo año n-2, aproximado a cuatro (4) decimales.

La aplicación de la Fórmula debe tener lugar en el mes de enero de cada Año Calendario
y aplicarse para el Año correspondiente.

Y
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No.11 — PUT-30

RONDA COLOMBIA 2014
Página 8 de 9

En caso de que el Precio del Petróleo Crudo Marcador “West Texas Intermediate” WTI,
pierda reconocimiento como marcador, corresponde a la ANH escoger el nuevo petróleo
crudo marcador por utilizar, y modificar la Tabla B, con base en el nuevo Índice, sobre
la base de que se mantengan las equivalencias con los valores de Po para el Petróleo
Crudo Marcador “West Texas Intermediate”, WTI.

La Entidad debe comunicar por escrito al Contratista (Individual o Plural) si el
Derecho Económico por concepto de “Precios Altos” debe pagársele en dinero o en
especie. En caso de variar la forma de pago, debe notificar también por escrito a aquel,
con antelación no inferior a tres (3) meses.

Si la ANH elige recibir los Derechos por concepto de “Precios Altos” en especie, el
Contratista (Individual o Plural) debe entregar las cantidades correspondientes en
el Punto de Entrega.

C.3 Derecho Económico por concepto de Participación en la Producción

Retribución en dinero o en especie, a cargo del Contratista (Individual o Plural), ofrecida
por éste en su Propuesta y calculada sobre cada unidad de la Producción de su
propiedad. Corresponde al porcentaje de la Producción total, después de Regalías,
establecido en el Numeral C.3 del Anexo C, de acuerdo con la Propuesta y según se
trate de la proveniente de Yacimientos Convencionales o No Convencionales.

El Contratista debe pagar a la ANH una Participación sobre la Producción de
propiedad del mismo, proveniente de los Yacimientos Convencionales de toda el Área
asignada, es decir, de todos los Pozos y Campos correspondientes a tales Yacimientos,
en dinero o en especie, equivalente al cuatro por ciento (4%) de la Producción total
neta, una vez descontadas Regalías y Derechos Económicos por concepto del Uso del
Subsuelo en Áreas Asignadas en Evaluación con Producción y en Producción, y por
concepto de Precios Altos, en su caso.
TD) am
AS z Colombia

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No.11 — PUT-30

RONDA COLOMBIA 2014
Página 9 de 9

Por consiguiente, sobre esta Participación no se causan Derechos Económicos por el Uso
del Subsuelo en Áreas en Evaluación en las que haya Producción; en Áreas en
Producción, ni por concepto de Precios Altos.

Excepcionalmente, en el evento de que en el Área asignada, el Contratista desarrolle
otro Tipo de Yacimiento distinto del pactado, la Participación en la Producción ofrecida
en su Propuesta y aplicable se consigna en el siguiente Cuadro.

Porcentaje de Participación en la Producción Ofrecido y Pactado (X%)

Yacimientos Convencionales Yacimientos No Convencionales

Cuatro por ciento (4%) Uno por ciento (1%)

El recaudo de esta Participación tendrá lugar en especie o en dinero, a elección de
ANH. De optar la Entidad por su pago en especie, el Contratista debe poner a
disposición de la Entidad las cantidades que correspondan al referido porcentaje, en el
Punto de Entrega.

1.

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No.11 — AREA PUT-30
RONDA COLOMBIA 2014

Página 1 de 17

ANEXO F
PROGRAMAS EN BENEFICIO DE LAS COMUNIDADES, PBC

Concepto

Conjunto de actividades definidas exclusivamente por el, para aprobación de la ANH, a través de
la generación de espacios de participación con las comunidades del Área de Influencia de sus
Operaciones, en las zonas de ejecución de las actividades de Exploración, Evaluación, y
eventuales de Desarrollo y Producción, a su cargo, y en las que tales actividades tengan
repercusión o efectos, correspondiente a la Inversión Social, como parte de su política y de sus
planes y programas de Responsabilidad Social Empresarial, a fin de contribuir al desarrollo
sostenible, de acuerdo con lo estipulado en la Cláusula 27, el Acuerdo 05 de 2011 y en el
presente Ánexo. :

2.

2.1

2.2

Antecedentes

El Numeral 5.7 del Artículo 5 del Decreto Ley 1760 de 2003, modificado por el Numeral
4.7 del Artículo 4 del Decreto Ley 4137 de 2011, dispone que la ANH debe convenir en los
Contratos de Exploración y Explotación de Hidrocarburos, los términos y las condiciones
con sujeción a los cuales los Contratistas han de comprometerse a adelantar Programas
en Beneficio de las Comunidades ubicadas en las áreas de influencia de los
correspondientes Contratos.

Mediante Acuerdo No. 5 de 23 de septiembre de 2011, el Consejo Directivo de la ANH
definió como parámetros para la realización de Programas en Beneficio de las
Comunidades, los siguientes:

= Las empresas deben asegurar la participación ciudadana conforme a los preceptos
constitucionales, en la definición y seguimiento de los Programas en Beneficio de las
Comunidades, del área de influencia directa, a través de los representantes legítimos.

= La definición y planeación de los Programas en Beneficio de las Comunidades deben
considerar como mínimo la caracterización integral del entorno social, cultural y
económico de las áreas de influencia directa de los proyectos. Es fundamental que haya

We
3.1

3.2

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No.11 — ÁREA PUT-30

RONDA COLOMBIA 2014
Página 2 de 17

coherencia de los Programas en Beneficio de las Comunidades con los Estudios de
Impacto Ambiental y sus correspondientes Planes de Manejo Ambiental y de gestión
social, requeridos por la autoridad ambiental.

= Los Programas en Beneficio de las Comunidades deben enmarcarse bajo criterios de
transparencia y respeto por los Derechos Humanos y por los derechos de las minorías
étnicas reconocidas en las leyes y tratados internacionales, sobre la base de
información clara y comunicación efectiva con miras a facilitar una adecuada
información y el conocimiento y la participación de las comunidades beneficiarias,
propiciando un enfoque diferencial con discriminación positiva, para la debida
salvaguarda de las garantías constitucionales de los grupos éthicos y comunidades
fuera de territorios legalmente constituidos con la aplicación de tendencias éticas y
sistemáticas del desarrollo progresivo de las comunidades.

= Los Programas en Beneficio de las Comunidades deben estar en armonía con tos Planes
de Desarrollo Municipal, Departamental, Planes de Vida o Planes de Ordenamiento
Territorial y dentro del concepto del desarrollo sostenible frente a la utilización de los
recursos naturales.

Planeación, Ejecución, Seguimiento y Evaluación

Los Programas en Beneficio de las Comunidades deben ser elaborados con arreglo a los
siguientes principios rectores:

= Pertinencia

= Factibilidad

* Eficiencia

= Eficacia

« Impacto Positivo

= Sostenibilidad, y

« Desarrollo Participativo.

El “Pacto Minero Energético para la Superación de la Pobreza Extrema”, suscrito el 3 de
septiembre de 2012, por la ANH y otras entidades de los sectores público y privado,
estipuló que los Programas en Beneficio de las Comunidades contemplarían líneas de
inversión para alcanzar ese propósito.
y

3.3

3.4

y

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ES/P No.11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Colombia
Ed

Página 3 de 17

El compromiso de invertir, como mínimo, una suma equivalente al uno por ciento (1%) del
valor total del Programa Exploratorio correspondiente a cada una de las Fases del Período
de Exploración, tanto Mínimo como Adicional, incluidos evéntuales Programas Exploratorio
Posterior y de Evaluación, así como anualmente durante el Período de Producción, en su
caso, en el desarrollo efectivo de los Programas en Beneficio de las Comunidades,
constituye obligación de resultado.

No obstante, el objetivo de mejorar las condiciones sociales de las comunidades en el Área
de Influencia de las Operaciones del Contratista, y en las que tales actividades tengan
repercusión o efectos, es obligación de medio, en la medida en que depende de factores
exógenos, algunos por fuera del control razonable de aquel. Estas circunstancias serán
tomadas en consideración en la oportunidad de vaforar el cumplimiento de los
compromisos en beneficio de tales comunidades. Con todo, es deber del Contratista
proceder con la diligencia que emplearía un buen profesional especializado en esta
materia.

Para la formulación, definición y ejecución de los Programas en Beneficio de las
Comunidades, se pueden consultar la “Guía Metodológica para la Gestión de los
Programas en Beneficio de las Comunidades, PBC, con enfoque de Desarrollo Humano y
reducción de la Pobreza Extrema en Colombia”, elaborado en el marco del Acuerdo de
Cooperación No. 302 de 2012, entre el Programa de las Naciones Unidas para el
Desarrollo (PNUD) y la ANH, que en el presente Anexa se denomina Guía.

Área de Influencia de las Operaciones y de Desarrollo de los Programas en
Beneficio de las Comunidades

La delimitación del Área de Influencia de las Operaciones del, donde deben planearse, diseñarse
y llevarse a cabo los Programas en Beneficio de las Comunidades y destinarse la Inversión
Social, debe ser establecida por éste y someterse a la aprobación de la ANH, con fundamento
en el contexto social, económico, cultural y ambiental de aquellos lugares en que desarrollarán
las actividades de Exploración, Evaluación, y eventuales de Desarrollo y Producción, a su cargo,
y en las que tales actividades tengan repercusión o efectos, para lo cual ha de considerar:

4.1

Las zonas de ubicación, construcción, instalación y/o montaje de locaciones,
campamentos, servidumbres, vías terciarias y secundarias de uso permanente por los
y

Colombia

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8¿P No.11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 4 de 17

requerimientos operacionales, así como aquellas áreas auxiliares, de descargue,
vertimientos, captaciones y lugares de préstamo, en las cuales intervenga el Contratista.

4.2

Todos aquellos lugares, dentro o fuera del Área Asignada, en los que las Operaciones de

Exploración, Evaluación, Desarrollo y/o Producción tengan repercusiones o efectos sobre
las condiciones de vida de la población.

4.3

Si el Contratista considera oportuno adelantar total o parcialmente un Programa en

Beneficio de las Comunidades en sitio distinto del Área de Influencia de que trata el
presente Numeral 4 y proyecte acreditar su ejecución como parte de sus compromisos
contractuales, debe someter una propuesta justificada para la aprobación de la ANH, con
sujeción a los términos del presente Anexo.

5. Ejecución, Etapas y Entregables

N* Etapa Descripción Entregable Tiempos de entrega Nume
ral
a. | Aproximación al | Indagación, sistematización y | Documento Técnico con la | Período Exploratorio: 6

territorio,
diagnóstico
participativo, y
estrategia — de
intervención.

análisis de información primaria y
secundaria del perfil demográfico de
la población, asi como de la
dinámica social, económica, cultural
y ambiental de la zona, €
identificación de las necesidades
planteadas en los espacios de
socialización abiertos por el
Contratista, y en los ejercicios de
diagnóstico participativo, y
estrategia de intervención,
recomendados en la Guía.

caracterización integral del Área
de Influencia donde proyecta
ejecutarse el PBC, que debe ser
entregado en la oportunidad
dispuesta en la letra c. Este
Documento debe actualizarse
cada cuatro (4) años.

Para la Primera Fase (Fase l), debe
entregarse Diagnóstico adjunto al
PBC, dentro del año siguiente a la
Fecha Efectiva, salvo que se trate de
Áreas asignadas para Exploración y
Explotación de Yacimientos
Descubiertos No Desarrollados, en
cuyo caso el PBC debe presentarse
a la ANH, a más tardar, diez ($0)
días antes de la fecha de inicio de ta
Segunda Fase.

Para las Fases subsiguientes del
Programa Exploratorio o las del
Programa Exploratorio Posterior,
debe entregarse nuevo Diagnóstico,
o el original sometido a la ANH, con
los ajustes a que haya lugar, (si el
Área de Influencia no se modifica),
diez (10) días antes de la fecha de
inicio de la Fase de que se trate,

Periodos de Evaluación y
Producción:

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No.11 — ÁREA PUT-30

aprobación de
la ANH

montos por invertir, y cronograma de
ejecución

etapas precedentes (Letras a. y
b.).

ANH dentro del año siguiente a la
fecha efectiva.

El correspondiente a las Áreas
asignadas para Exploración y
Explotación de Yacimientos

Descubiertos No  Desarrollados,
debe presentarse a la ANH, a más
tardar, diez (10) días antes de la
fecha de inicio de la Segunda Fase

Para las Fases subsiguientes del
Programa Exploratorio o las del
Programa  Exploratorio Posterior,
cada PBC o la actualización del
anterior, en su caso, debe someterse

RONDA COLOMBIA 2014
: Página 5 de 17
N" Etapa Descripción Entregable Tiempos de entrega Nume
ral

Nuevo Diagnóstico, o el original
sometido a la ANH con los ajustes a
que haya lugar, (si el Área de
Influencia no se modifica), junto con
el Programa de Evaluación dentro de
los tres (3) meses siguientes a la
fecha de radicación de la
Declaración de  Comercialidad,
respectivamente.

b. Planeación Durante esta Etapa, el Contratista | Actas y/o memorias de las | Los documentos adjuntos al| 6,7,
Participativa, y | debe iniciar procedimiento de | reuniones celebradas con las | diagnóstico deben someterse a la | 8,9,
formulación de | identificación de necesidades y | comunidades, autoridades y jfANH, en las oportunidades | 10y
los PBC. formular la mejor alternativa de | organizaciones, en las que obre | establecidas en la letra a. 4

Inversión social en PBC, a partir de | constancia del procedimiento de | precedente.

la caracterización integral de la zona | planeación participativa, así como

y del procedimiento de planeación | relación de las personas y

participativa. organizaciones representadas,
documentos que deben obrar
como anexos al Formato de que
trata la letra c. De presentarse
circunstancias que impidan llevar
a cabo el procedimiento de
planeación participativa de los
PBC, el Contratista debe
ponerlas en conocimiento de la
ANH, adjuntando los respectivos
soportes.

e Presentación Integrado por su formulación general | Formato correspondiente, con sus | Período Exploratorio: 12
del y por la descripción de los proyectos | respectivos anexos, incluidos los
correspondiente | que lo componen, con el detalle de | resultados de las actividades | El PBC correspondiente a la Primera
PBC para | objetivos, — indicadores, metas, | correspondientes a las dos (2) | Fase (Fase l), debe someterse a la

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No.11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 6 de 17

w

Etapa

Descripción

Entregable

Tiempos de entrega

Nume
ral

a la ANH diez (10) días antes de la
fecha de inicio de la Fase de que se
frate. (Si el Contratista proyecta dar
continuidad al PBC anterior, no
requieren repetirse las actividades
correspondientes a las Etapas a. y
b)

Periodo de Evaluación:

El PBC o la actualización del
anterior, en su caso, debe someterse
a la ANH junto con el Programa de
Evaluación. (Si el Contratista
proyecta dar continuidad al PBC
anterior, no requieren repetirse las
actividades correspondientes a las
Etapas a. y b.)

Período de Producción:

El PBC debe someterse a la
aprobación de la ANH dentro de los
tres (3) meses siguientes a la fecha
de radicación de la Declaración de
Comercialidad, Junto con cada
Programa Anual de Operaciones,
deben presentarse actualizaciones
del PBC, de conformidad con los
avances en su ejecución, las
proyecciones ales, los ajustes en
el presupuesto, y la actualización de
los diagnósticos y los procesos
participativos realizados con la
comunidad.

Ejecución

Socialización del PBC aprobado por
la ANH.

Ejecución del mismo y de los
proyectos que lo integran.

Comunicacione
Ss

Sistema de atención a quejas y
reclamos

Seguimiento

A la ejecución de cada PBC, de
acuerdo con metodologías de
seguimiento y monitoreo “in situ” y
de manera participativa.

Formatos de Informes
Semestrales y Anuales, con sus
respectivos soportes.

Procedimiento para la atención a
quejas y reclamos.
Adicionalmente, soportes de cierre
de cada uno de ellos.

Acompañamiento a las comisiones
de la ANH en el desarrollo de las

informes Semestrales y Anuales de
ejecución de cada PBC, con sus
respectivos soportes.

El Informe correspondiente al primer
semestre de cada Año Calendario,
debe someterse a la ANH, a más
tardar el 30 de agosto.

El Informe Anual, a más tardar, el 28
de febrero del año siguiente

13y
14

Sofia

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8:P No.11 — ÁREA PUT-30

Reuniones de cierre y socialización
de los resultados con las personas y
las organizaciones representantes
de las comunidades.

sus correspondientes anexos.

Certificación de la Auditoría
Externa, en tomo a la debida
ejecución del PBC.

RONDA COLOMBIA 2014
Página 7 de 17
N* Etapa Descripción Entregable Tiempos de entrega Nume
ral
visitas de verificación, seguimiento
Entrega de Informes Semestrales y | y control del cumplimiento de los
Anuales de Avance de la ejecución | PBC.
de cada PBC.
9. Evaluación Final | Culminación de la ejecución de cada | Formato de Infome Final del PBC | Dentro de los tres (3) meses | 16y
PBC. completamente diligenciado, con | siguientes a la culminación del | 17

respectivo PBC, debe someterse a la
ANH el Informe Final. Corresponde a
la Entidad verificar el cumplimiento
de los proyectos y actividades que
integraron el respectivo PBC,

Entrega a la ANH del Informe Final
de Ejecución del correspondiente
PBC, en el que se dé cuenta del
cumplimiento de proyectos y
actividades, con el detalle de
montos ejecutados, objetivos
alcanzados, metas y resultados.
debidamente aprobado por la ANH.

6. Planeación Participativa

6.1 En desarrollo de los parámetros y principios consignados en los literales a. y b.

precedentes, el Contratista debe:

e Facilitar la participación de las comunidades, las autoridades y las demás personas y
organizaciones interesadas en el diagnóstico; la formulación de estrategias de
intervención, y la planeación de los proyectos, las actividades y las inversiones que
hayan de llevarse a cabo en el marco de los PBC, para cuyo efecto se recomienda
emplear la Guía.

Deben participar en los procedimientos de socialización de los PBC los actores legítimos
de las Áreas de Influencia de las Operaciones del Contratista, es decir, de las zonas
de ejecución de las actividades de Exploración, Evaluación, y eventuales de Desarrollo y
Producción, a su cargo, y de aquellas en las que tales actividades tengan repercusión o
efectos, las autoridades con jurisdicción y funciones en dichos territorios, y los
representantes de las organizaciones legítimamente constituidas con objetivos y
actividades en ellos, así como los representantes de las organizaciones de que tratan
7.1

7.2

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8:P No.11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 8 de 17

los Decretos 1088 de 1993, 3770 de 2008 y 1745 de 1995 para el caso de los grupos
étnicos.

+ Documentar dichos Procedimientos Participativos mediante actas, informes de labores,
relación de asistentes y registros audiovisuales, previa autorización de los participantes
en la reunión, teniendo en cuenta las estrategias de documentación de lecciones
aprendidas recomendadas en la Guía.

+ Procurar que la formulación de los PBC se lleve a cabo con la cooperación de las
entidades del Estado, por intermedio de sus instituciones locales, regionales y
nacionales, en armonía con sus objetivos de desarrollo y con los proyectos identificados
como prioritarios para las comunidades, teniendo en cuenta tas estrategias de
intervención recomendadas en la Guía.

+ Cada PBC puede contener uno o varios proyectos. Estos, a su vez, deben estar inter-
relacionados entre sí y procurar un objetivo común, coincidente con el de aquel.

Requisitos Especiales de los PBC del Período de Exploración y del Programa
Exploratorio Posterior

EL Contratista asume la obligación de formular, a través de procesos de participación
con las comunidades y grupos étnicos, y de someter a la ANH un Programa Integral en
Beneficio de tales Comunidades, de ejecución consecutiva y eventualmente progresiva,
pero referido a cada una las distintas Fases del Período Exploratorio y de un posible
Período Exploratorio Posterior, o, alternativamente, un conjunto de Programas particulares
por ejecutar en cada Fase de tales Períodos, de ocurrir efectivamente, con sujeción al
Acuerdo 5 de 2011, del Consejo Directivo de la ANH, a la Cláusula 27 y al presente Anexo
F, con sus respectivos proyectos de inversión,

Si se trata de Áreas asignadas para Exploración y Explotación de Yacimientos Descubiertos
No Desarrollados, el Programa individual en Beneficio de tas Comunidades o el acápite o
fragmento del Programa integral debe someterse a la ANH dentro de los diez (10) días
siguientes al inicio de la Segunda Fase del Periodo Exploratorio.

El término de ejecución de cada uno de los Programas en Beneficio de las Comunidades o
el correspondiente al acápite o fragmento del Programa Integral de ejecución consecutiva
7.3

8.1

ESiSiitia

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No.11 — ÁREA PUT-30

RONDA COLOMBIA 2014
Página 9 de 17

y eventualmente progresiva, debe ser igual al plazo de cada una de las Fases del Período
de Exploración o del Programa Exploratorio Posterior, con sus respectivas extensiones.

En principio, el monto total por invertir en cada uno cada uno de los Programas en
Beneficio de las Comunidades o en el correspondiente al acápite o fragmento del
Programa Integral de ejecución consecutiva y eventualmente progresiva, debe ser, como
mínimo, equivalente en Dólares de los Estados Unidos de América al uno por ciento (1%)
del valor total del Programa Exploratorio de cada una de las Fases del Período de
Exploración, incluido tanto el Mínimo como el Adicional, de haberlo, “así como del
Programa Exploratorio Posterior.

La inversión efectiva en cada uno de los Programas en Beneficio de las Comunidades o en
el correspondiente al acápite o fragmento del Programa Integral de ejecución consecutiva
y eventualmente progresiva, NO debe incorporar los costos de personal ni de auditoría
externa, logísticos, administrativos ni cualesquiera otros costos y gastos indirectos en que
incurra el Contratista para la ejecución completa de tales Programas.

De llevar a cabo actividades de exploración adicionales, aquel puede también desarrollar
Programas en Beneficio de las Comunidades, PBC, en el curso de su ejecución. Las
actividades y las inversiones correspondientes deben ser informadas a la ANH.

Además, como parte de su Responsabilidad Social Empresarial y de las Buenas Prácticas
de la Industria de los Hidrocarburos, el Contratista está en libertad de realizar
inversiones superiores a las exigidas, circunstancia que debe formar parte de los Informes
a la ANH en materia de los Programas en Beneficio de las Comunidades, PBC.

Requisitos Especiales de los PBC del Programa de Evaluación y de los
Programas Anuales de Operaciones, en su caso

EL Contratista asume la obligación de formular, a través de procesos de participación
con las comunidades y grupos étnicos, así como de someter a la ANH un Programa
Integral en Beneficio de tales comunidades y grupos, de ejecución consecutiva y
eventualmente progresiva, que incorpore posibles Áreas asignadas en Evaluación o,
alternativamente, un Programa particular por ejecutar en cada una de tales Áreas, con
sujeción al' Acuerdo 5 de 2011, del Consejo Directivo de la ANH, a la Cláusula 27 del
Contrato ES'P, y al presente Anexo F, con sus respectivos proyectos de inversión.
8.2

8.3

ColSmbia
Ea

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS Eg:P No.11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 10 de 17

En el evento de que el término de ejecución de tales Programas en cada Área asignada en
Evaluación, supere dos (2) años, el Contratista debe informarlo así a la ANH,.con la
definición de los entfegables correspondientes a cada período anual.

EL Contratista asume la obligación de formular, a través de procesos de participación
con las comunidades y grupos étnicos del Área de Influencia de sus Operaciones y de las
zonas en las que las mismas tengan repercusiones o efectos, así como de someter a la
ANH el acápite o apartado del Programa Integral en Beneficio de tales comunidades y
grupos, de ejecución consecutiva y eventualmente progresiva, o, alternativamente, un
Programa individual para cada una de las Áreas Asignadas en Producción, junto con el
Programa Anual de Operaciones para el año calendario inmediantamente siguiente.

El plazo de ejecución del respectivo acápite o Programa debe ser de un (1) Año
Calendario. De superar este término, el Contratista debe informarlo así a la ANH, con el
detalle de los entregables por cada Año de desarrollo del Programa o acápite.

El monto por invertir en la ejecución de cada acápite o apartado o en cada Programa
individual en Beneficio de las Comunidades, debe ser, como mínimo, equivalente al uno
por ciento (1%) del valor total de la inversión, en Dólares de los Estados Unidos de
América, correspondiente a los respectivos Programas de Evaluación o Anual de
Operaciones que se sometan a la ANH para cada Año Calendario de ejecución del
respectivo Programa de Evaluación o Plan Anual de Producción, y por cada Área Asignada
en Evaluación y en Producción.

La inversión efectiva en cada uno de los Programas en Beneficio de las Comunidades o en
el correspondiente al acápite o fragmento del Programa Integral de ejecución consecutiva
y eventualmente progresiva, NO debe incorporar costos de personal ni de auditoría
externa, logísticos, administrativos ni cualesquiera otros costos y gastos indirectos en que
incurra el Contratista para la ejecución completa de tales Programas.

Líneas de Inversión para los Programas en Beneficio de las Comunidades con
objetivos en materia de Desarrollo Humaño y Reducción de la Pobreza Extrema

Con arreglo a los términos del presente Anexo, los Programas en Beneficio de las Comunidades,
PBC deben priorizar una o varias de las siguientes líneas de inversión:
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No.11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 11 de 17

9.1. En capital social para incrementar la confianza y fortalecer el tejido social de
los territorios

Y” Programas y proyectos dirigidos al fortalecimiento de la capacidad de organización y
de gestión de comunidades y entidades de gobierno:

Fortalecimiento Comunitario Fortalecimiento Institucional
a) Mecanismos de organización social a) Articulación de proyectos de inversión con autoridades
nacionales, regionales y locales
b) Organización y participación ciudadana b) Formulación y gestión de proyectos y recursos
c) Formulación y gestión de proyectos c) Resolución de conflictos
d) Resolución de conflictos d) Enfoque diferencial y enfoque de género
€) Participación / Organización de mujeres y
jóvenes.

Fortalecimiento de Minorías Étnicas

a) Fortalecimiento de la identidad cultural

b) Apoyo a la construcción de planes de vida y etnodesarrollo

c) Fortalecimiento de organizaciones étnicas

9.2. En capital humano y ambiental para el mejoramiento de las condiciones
básicas de vida y la protección del medio ambiente

Programas y proyectos dirigidos a la promoción de servicios en salud, educación, hábitat,
agua y saneamiento básico, así como ambientales, armonizados con planes y programas
públicos que propendan por la sostenibilidad de las inversiones y la prestación de los
servicios a la población.
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No.11 —- ÁREA.PUT-30
RONDA COLOMBIA 2014

Página 12 de 17

Salud , Educación

a) Programas enfocados a la primera infancia y las | a) Programas de fomento de la calidad y ampliación
madres gestantes y lactantes de la cobertura de la educación

a) Programas de salud preventiva b) Eliminación del analfabetismo

b) Programas de seguridad alimentaria y de | c) Construcción y mejoramiento de infraestructura
nutrición educativa

c) Construcción y mejoramiento de la | d) Dotación para la enseñanza
infraestructura de salud
d) Dotación de hospitales y centros de salud e) Programas de capacitación de docentes

e) Desarrollo de actividades de medicina
tradicional, a personas de grupos étnicos

Hábitat, Agua y Saneamiento Básico Ambiental

a) Construcción y mejoramiento de vivienda, | a) Programas que  propendan por la
mediante proyectos que incentiven el uso de conservación, con un enfoque preventivo de la
fuentes Energía altemativa riqueza natural. No incluyen impactos directos

causados por ta industria. Ñ

b) Construcción y mejoramiento de acueductos | kb) Conservación de cuencas hídricas
rurales Ñ

c) Construcción y mejoramiento de alcantarillado y | c) Conservación de la biodiversidad
sistemas de saneamiento básico en áreas rurales

d) Conservación de áreas protegidas con las
autoridades competentes

e) Educación ambiental

9.3. En capital económico y competitivo, para la generación de ingresos y el desarrollo
económico de los territorios

Los proyectos deben estar dirigidos al fomento y a la generación de ingresos, empieo,
emprendimiento productivo y diversificación económica.
Cta

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E8:P No.11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 13 de 17

Fomento del Valor Compartido alrededor de la

Pre Inversión Industria (Empleo y Microempresas)

a) Apoyo a la estructuración, levantamiento de | b) Fortalecimiento y formalización de proveedores
información y preparación de estudios técnicos locales
para la formulación y estructuración de
proyectos (Regalías, Contratos, Planes, Fondos
Ministeriales y Sectoriales de Gobierno).

c) Fomento y formalización de empleo local y
mejoramiento de capacidades técnicas

d) Fomento de cadenas productivas

€) Impulso a mercados inclusivos

Fortalecimiento de las Potencialidades Productivas y Económicas de la Región
(Proyectos y Cadenas Productivas según Vocación Económica de la Región)

a) Impulso a iniciativas, planes y apuestas productivas de orden local, regional y nacional.
b) Fomento de cadenas productivas con enfoque de valor compartido.

€) Impulso a mercados inclusivos.

d) Construcción y mejoramiento de infraestructura para la competitividad local y regional.

Si el Contratista tiene previsto elaborar Programas en Beneficio de las Comunidades que
contemplen líneas de inversión diferentes, debe indicarlo así en el Formáto de Presentación y
justificar las líneas seleccionadas.

10. Procedimiento

10.1 Para iniciar el procedimiento de aprobación de los Programas en Beneficio de las
Comunidades, PBC por la ANH, el Contratista debe someterle, oportunamente y en
orden, la siguiente información:

Y Para los Programas por desarrollar durante cada una de las Fases del Período de
Exploración, incluido eventual Programa de Exploración Posterior:

Formato de Presentación correspondiente al Programa de la Primera Fase (Fase 1) del
Período Exploratorio, debidamente diligenciado, que debe ser sometido a la ANH dentro
del año siguiente a la Fecha Efectiva. Los de las Fases subsiguientes, con diez (10) días de
antelación a la fecha en que deba comenzar. cada una, salvo que se trata de Áreas

Val
Coloma

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No.11 — ÁREA PUT-30

RONDA COLOMBIA 2014
Página 14 de 17

asignadas para Exploración y Explotación de Yacimientos Descubiertos No Desarrollados,
caso en el cual los diez (10) días de antelación corresponderán a la Segunda Fase.

Deben acompañarse de un documento técnico con la caracterización integral del Área de
Influencia donde se adelantará el correspondiente PBC, elaborado sobre la base de los
siguientes parámetros:

» El conocimiento de la misma debe ser suficiente, actualizado a la dinámica social,
económica, cultural y ambiental de las comunidades asentadas en ella y pertinente para

la toma de decisiones.

» La información primaria y secundaria que soporte la caracterización integral del Área,
debe estar actualizada para la oportunidad de presentación del Formato.

+ Perfil demográfico de la Población.

Identificación de las necesidades planteadas en los espacios de socialización abiertos
por el Contratista, y en los ejercicios de diagnóstico participativo y estrategia de
intervención, recomendados en la Guía.

Y” Para los Programas en Beneficio de las Comunidades por desarrollar durante eventuales
Períodos de Evaluación y en una posible Etapa de Producción:

Formato de Presentación correspondiente al Programa de Evaluación, que debe someterse
con dicho Programa y a cada Programa Anual de Operaciones para la siguiente vigencia.

Deben acompañarse también de documento técnico con la caracterización integral del
Area de Influencia donde se adelantará el correspondiente PBC, elaborado sobre la base
de los mismos requerimientos consignados para los del Período Exploratorio.

La ANH dispone de tres (3) meses para pronunciarse sobre cada. Programa en Beneficio de las
Comunidades, sobre el acápite o fragmento pertinente, o sobre la correspondiente actualización,
según sea el caso.

11. Ejecución
ColSmbia
E

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ERP No.11 — ÁREA PUT-30

RONDA COLOMBIA 2014
Página 15 de 17

Una vez aprobados, corresponde al Contratista socializar el respectivo Programa, acápite o
fragmento, o actualización ante la comunidad, las autoridades y las organizaciones sociales, así
como ejecutarlo integralmente. Para el efecto, puede seguir ta Guía.

12. Comunicaciones

Con criterios de claridad, concisión, accesibilidad y publicidad, el Contratista debe elaborar y
mantener actualizado un sistema de comunicaciones, quejas y reclamos para:

Mantener comunicaciones efectivas con las comunidades, las autoridades locales y las
organizaciones sociales del Área de Influencia donde hayan de ejecutarse los PBC.

Procurar que las comunicaciones guarden relación con el nivel y las condiciones sociales,
económicas, culturales y ambientales del Área.

Disponer instrumentos de trazabilidad de correspondencia, quejas y reclamos, que faciliten
la consulta por los interesados.

Desarrollar un sistema de información y comunicaciones para divulgar metas, objetivos y
resultados de los Programas en Beneficio de las Comunidades, PBC. Para el efecto, se
sugiere consultar el Plan de Comunicaciones descrito en la Guía.

13. Seguimiento

13.1. Por el Contratista

“ Debe aplicar metodologías de seguimiento y monitoreo in situ y de manera
participativa, durante la ejecución de los PBC.

= Está en el deber de registrar en su contabilidad las partidas, montos y conceptos
invertidos en cada PBC. Si se trata de erogaciones en moneda distinta del Peso
Colombiano, han de indicarse divisa y Tasa de Cambio aplicada.

« Para efectos de control de la'ANH, las cantidades correspondientes deben convertirse a
Dólares de los Estados Unidos de América (USD), mediante la Tasa Representativa del
Solita

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS ESP No. 11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 16 de 17

Mercado (TRM) correspondiente a la fecha de radicación del Formato de Presentación
del PBC correspondiente a la Entidad.

= Presentar oportunamente a la ANH Informes Semestrales y Anuales sobre la ejecución
de los PBC, en los formatos correspondientes,

13.2. Por su parte, la ANH está facultada para solicitar al Contratista Informes de
Seguimiento con el fin de verificar la satisfacción de los términos y condiciones en materia
de los Programas para Beneficio de las Comunidades, y/o de coordinar visitas de
seguimiento. .

14, Evaluación de Resultados

Finalizada la ejecución de un PBC, dentro de los tres (3) meses siguientes, el Contratista debe
someter a la ANH el Formato de Informe final, debidamente diligenciado, con sus respectivos
soportes.

Corresponde a la Entidad llevar a cabo la evaluación y el cierre de cada PBC, con fundamento
en:

+ El cumplimiento de las actividades, los montos ejecutados y los objetivos, las metas y los
resultados obtenidos.

+ El análisis de los Informes Semestrales y Anuales presentados por el Contratista.

+ El resultado de las visitas de seguimiento.

+ El Informe Final del correspondiente PBC, incluida certificación de la Auditoría Externa.

15. Auditoria Externa

15.1. El Contratista está en el deber de contratar una Auditoría Externa responsable de
certificar en el Informe Final de cada PBC los resultados, las metas y los objetivos

alcanzados durante la planeación, definición, ejecución, seguimiento y evaluación de los
PBC.
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS E€:P No.11 — ÁREA PUT-30
RONDA COLOMBIA 2014

Página 17 de 17

15.2. La Auditoría Externa debe contar con reconocimiento a nivel nacional o internacional en
procesos de esta naturaleza, y disponer de antecedentes y experiencia certificada en
materia de actividades y programas de responsabilidad social empresarial.

Anexos
16. FORMATO DE PRESENTACION DE PEC.

17. FORMATO DE SEGUIMIENTO SEMESTRAL Y ANUAL DE PBC
18. FORMATO DE INFORME FINAL DE PBC.

13
